 



Exhibit 10.1
EXECUTION VERSION
          AMENDMENT AND RESTATEMENT AGREEMENT dated as of August 31, 2007 (this
“Agreement”), among the following:
          (i) GIBRALTAR INDUSTRIES, INC., a Delaware corporation (“GII”), and
GIBRALTAR STEEL CORPORATION OF NEW YORK, a New York corporation (“GSNY,” and
together with GII, each a “Borrower” and collectively the “Borrowers”).
          (ii) the lending institutions party hereto (each a “Lender” and
collectively, the “Lenders”);
          (iii) KEYBANK NATIONAL ASSOCIATION, a national banking association, as
a Lender, an LC Issuer, the lead arranger (the “Lead Arranger”), the sole book
runner, the Swing Line Lender and the administrative agent (the “Administrative
Agent”);
          (iv) JPMORGAN CHASE BANK, N.A., a national banking association, as a
Lender, LC Issuer and a co-syndication agent (a “Co-Syndication Agent”);
          (v) BMO CAPITAL MARKETS FINANCING, INC., as a Lender and a
Co-Syndication Agent;
          (vi) HARRIS N.A., a national banking association, as an LC Issuer; and
          (vii) HSBC BANK USA, NATIONAL ASSOCIATION, a national banking
association and MANUFACTURERS AND TRADERS TRUST COMPANY, a New York State
banking corporation, each as a Lender and a co-documentation agent (each a
“Co-Documentation Agent” and collectively, the “Co-Documentation Agents”).
          WHEREAS, the Borrowers, the Administrative Agent, the Required Lenders
and the Revolving Lenders have agreed, upon the terms and subject to the
conditions set forth herein, that the Amended and Restated Credit Agreement,
dated as of December 8, 2005 (as amended, the “Original Credit Agreement”),
shall be amended and restated;
          NOW, THEREFORE, the Borrowers, the Administrative Agent, the Required
Lenders and the Revolving Lenders agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Restated Credit
Agreement (as defined below).
          SECTION 2. Restatement Closing Date. (a) The transactions provided for
in Section 3 hereof shall be consummated at a closing to be held on the
Restatement Closing Date (as defined below).
          (b) The “Restatement Closing Date” shall be the date upon which all of
the conditions set forth or referred to in Article IV of the Second Amended and
Restated Credit Agreement shall have been satisfied.
          SECTION 3. Amendment and Restatement of the Credit Agreement. On the
Restatement Closing Date, the Original Credit Agreement, including the schedules
and exhibits thereto, shall be amended and restated to read in its entirety as
set forth at Exhibit A hereto (the “Restated Credit

 



--------------------------------------------------------------------------------



 



Agreement”), and the Administrative Agent is hereby directed to enter into such
Loan Documents and to take such other actions as may be required to give effect
to the transactions contemplated hereby and thereby. From and after the
effectiveness of such amendment and restatement, the terms “Agreement”, “this
Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and words of similar
import, as used in the Restated Credit Agreement, shall, unless the context
otherwise requires, refer to the Original Credit Agreement as amended and
restated in the form of the Restated Credit Agreement, and the term “Credit
Agreement,” as used in the Loan Documents, shall mean the Restated Credit
Agreement.
          SECTION 4. Effectiveness; Counterparts. This Agreement shall become
effective when counterparts hereof which, when taken together, bear the
signatures of each of the Loan Parties, the Administrative Agent, the Required
Lenders and the Revolving Lenders, shall have been received by the
Administrative Agent. The failure of any Term Lender to sign a counterpart of
this Agreement shall not limit the effectiveness of this Agreement. This
Agreement may not be amended nor may any provision hereof be waived except
pursuant to a writing signed by each of the Loan Parties, the Administrative
Agent, the Required Lenders and the Revolving Lenders. This Agreement may be
executed in two or more counterparts, each of which shall constitute an original
but all of which when taken together shall constitute but one contract. Delivery
of an executed counterpart of a signature page of this Agreement by telecopy
shall be effective as delivery of a manually executed counterpart of this
Agreement.
          SECTION 5. No Novation. Neither this Agreement nor the execution,
delivery or effectiveness of any other Loan Document shall extinguish the
outstanding Loans or any other outstanding obligations under the Original Credit
Agreement. Nothing herein contained shall be construed as a substitution or
novation of the outstanding Loans or any other outstanding obligations, or a
release or discharge of the Borrower or any Guarantor from any of its
obligations and liabilities as a “Borrower,” “Loan Party” or “Subsidiary
Guarantor” under the Original Credit Agreement, which shall remain outstanding
as modified hereby.
          SECTION 6. Notices. All notices hereunder shall be given in accordance
with the provisions of Section 11.05 of the Restated Credit Agreement.
          SECTION 7. Applicable Law; Waiver of Jury Trial. (A) THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.
          (B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 11.08 OF
THE ORIGINAL CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.
[Remainder of page intentionally left blank.]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered by their respective officers thereunto duly authorized
as of the date first above written.

            GIBRALTAR INDUSTRIES, INC.
      By:   /s/ David W. Kay         Name:   David W. Kay        Title:  
Executive Vice President, Chief Financial Officer and Treasurer        GIBRALTAR
STEEL CORPORATION OF NEW YORK
      By:   /s/ David W. Kay         Name:   David W. Kay        Title:  
Executive Vice President, Chief Financial Officer and Treasurer     

Signature Page to Amendment and Restatement Agreement

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION,
as a Lender, LC Issuer, Swing Line Lender, Book Runner, and Lead Arranger and
Administrative Agent
      By:   /s/  Mark F. Wachowiak       Name:   Mark F. Wachowiak      
Title:   V.P.     

Signature Page to Amendment and Restatement Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as a Lender, LC Issuer and a
Co-Syndication Agent
      By:   /s/ Cary J. Haller         Name:   Cary J. Haller        Title:  
Vice President     

Signature Page to Amendment and Restatement Agreement

 



--------------------------------------------------------------------------------



 



            BMO CAPITAL MARKETS FINANCING, INC., as a Lender and a
Co-Syndication Agent
      By:   /s/ Thad D. Rasche         Name:   Thad D. Rasche        Title:  
Director        HARRIS N.A., as an LC Issuer
      By:   /s/ Thad D. Rasche         Name:   Thad D. Rasche        Title:  
Director     

Signature Page to Amendment and Restatement Agreement

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender and a
Co-Documentation Agent
      By:   /s/ John C. Wright         Name:   John C. Wright        Title:  
Vice President     

Signature Page to Amendment and Restatement Agreement

 



--------------------------------------------------------------------------------



 



            MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender and a
Co-Documentation Agent
      By:   /s/ Jonathan Z. Falk         Name:   Jonathan Z. Falk       
Title:   Vice President     

Signature Page to Amendment and Restatement Agreement

 



--------------------------------------------------------------------------------



 



            US BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ PATRICK McGRAW         Name:   PATRICK McGRAW        Title:  
VICE PRESIDENT
U.S. BANK, N.A.     

Signature Page to Amendment and Restatement Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., successor by merger to Fleet National Bank,
as a Lender
      By:   /s/ Thomas C. Lillis         Name:   Thomas C. Lillis       
Title:   Senior Vice President     

Signature Page to Amendment and Restatement Agreement

 



--------------------------------------------------------------------------------



 



            NATIONAL CITY BANK, as a Lender
      By:   /s/ Susan J. Dimmick         Name:   Susan J. Dimmick       
Title:   Senior Vice President     

Signature Page to Amendment and Restatement Agreement

 



--------------------------------------------------------------------------------



 



            COMERICA BANK, as a Lender
      By:   /s/ Sarah R. West         Name:   Sarah R. West        Title:  
Assistant Vice President     

Signature Page to Amendment and Restatement Agreement

 



--------------------------------------------------------------------------------



 



            CITIZENS BANK, as a Lender
      By:   /s/ Thomas L. Giles         Name:   Thomas L. Giles        Title:  
Vice President     

Signature Page to Amendment and Restatement Agreement

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ James F. Stevenson         Name:   James F. Stevenson       
Title:   Vice President     

Signature Page to Amendment and Restatement Agreement

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as a Lender
      By:   /s/ George Calfo         Name:   George Calfo        Title:   Vice
President     

Signature Page to Amendment and Restatement Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



 
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
August 31, 2007
Among
GIBRALTAR INDUSTRIES, INC., and
GIBRALTAR STEEL CORPORATION OF NEW YORK,
as Borrowers,
THE LENDING INSTITUTIONS NAMED HEREIN,
as Lenders,
and
KEYBANK NATIONAL ASSOCIATION,
as an LC Issuer, Swing Line Lender, Book Runner,
Lead Arranger and Administrative Agent
JPMORGAN CHASE BANK, N.A.
as Co-Syndication Agent and LC Issuer
BMO CAPITAL MARKETS FINANCING, INC.,
as Co-Syndication Agent
HSBC BANK USA, NATIONAL ASSOCIATION
as Co-Documentation Agent
MANUFACTURERS AND TRADERS TRUST COMPANY
as Co-Documentation Agent
$375,000,000 Revolving Facility
$122,700,000 Term Facility
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE I. DEFINITIONS; TERMS AND GENERAL PROVISIONS     2  
Section 1.01
  Certain Defined Terms     2  
Section 1.02
  Computation of Time Periods     27  
Section 1.03
  Accounting Terms     27  
Section 1.04
  Terms Generally     27  
Section 1.05
  Borrower Representative     28  
Section 1.06
  Joint and Several Liability of the Borrowers     28  
Section 1.07
  Contribution Among Borrowers     28  
Section 1.08
  Currency Equivalents     28  
 
            ARTICLE II. THE TERMS OF THE CREDIT FACILITY     29  
Section 2.01
  Establishment of the Credit Facility     29  
Section 2.02
  Revolving Facility     29  
Section 2.03
  Term Loan     29  
Section 2.04
  Swing Line Facility     29  
Section 2.05
  Letters of Credit     31  
Section 2.06
  Notice of Borrowing     35  
Section 2.07
  Funding Obligations; Disbursement of Funds.     36  
Section 2.08
  Evidence of Obligations     37  
Section 2.09
  Interest; Default Rate     38  
Section 2.10
  Conversion and Continuation of Loans     39  
Section 2.11
  Fees     40  
Section 2.12
  Termination and Reduction of Revolving Commitments     41  
Section 2.13
  Voluntary, Scheduled and Mandatory Prepayments of Loans     41  
Section 2.14
  Method and Place of Payment     44  
Section 2.15
  Distribution to Lenders     45  
 
            ARTICLE III. INCREASED COSTS, ILLEGALITY AND TAXES     45  
Section 3.01
  Increased Costs, Illegality, etc     45  
Section 3.02
  Breakage Compensation     47  
Section 3.03
  Net Payments     48  
Section 3.04
  Increased Costs to LC Issuers     49  
Section 3.05
  Change of Applicable Lending Office; Replacement of Lenders     50  
 
            ARTICLE IV. CONDITIONS PRECEDENT     50  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
Section 4.01
  Conditions Precedent at Closing Date     50  
Section 4.02
  Conditions Precedent to All Credit Events     54  
 
            ARTICLE V. REPRESENTATIONS AND WARRANTIES     55  
Section 5.01
  Corporate Status     55  
Section 5.02
  Corporate Power and Authority     55  
Section 5.03
  No Violation     55  
Section 5.04
  Governmental Approvals     56  
Section 5.05
  Litigation     56  
Section 5.06
  Use of Proceeds; Margin Regulations     56  
Section 5.07
  Financial Statements     56  
Section 5.08
  Solvency     57  
Section 5.09
  No Material Adverse Change     57  
Section 5.10
  Tax Returns and Payments     57  
Section 5.11
  Title to Properties, etc     57  
Section 5.12
  Lawful Operations, etc     57  
Section 5.13
  Environmental Matters     58  
Section 5.14
  Compliance with ERISA     58  
Section 5.15
  Intellectual Property, etc     59  
Section 5.16
  Investment Company Act, etc     59  
Section 5.17
  Insurance     59  
Section 5.18
  Burdensome Contracts; Labor Relations     59  
Section 5.19
  Security Interests     59  
Section 5.20
  True and Complete Disclosure     60  
Section 5.21
  Defaults     60  
Section 5.22
  Anti-Terrorism Law Compliance     60  
 
            ARTICLE VI. AFFIRMATIVE COVENANTS     60  
Section 6.01
  Reporting Requirements     60  
Section 6.02
  Books, Records and Inspections     63  
Section 6.03
  Insurance     63  
Section 6.04
  Payment of Taxes and Claims     64  
Section 6.05
  Corporate Franchises     64  
Section 6.06
  Good Repair     64  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
Section 6.07
  Compliance with Statutes, etc     64  
Section 6.08
  Compliance with Environmental Laws     65  
Section 6.09
  Certain Subsidiaries to Join in Subsidiary Guaranty     65  
Section 6.10
  Additional Security; Further Assurances     66  
Section 6.11
  Most Favored Covenant Status     67  
Section 6.12
  Fiscal Years, Fiscal Quarters     67  
Section 6.13
  Senior Debt     67  
 
            ARTICLE VII. NEGATIVE COVENANTS     67  
Section 7.01
  Changes in Business     67  
Section 7.02
  Consolidation, Merger, Acquisitions, Asset Sales, etc     68  
Section 7.03
  Liens     68  
Section 7.04
  Indebtedness     69  
Section 7.05
  Investments and Guaranty Obligations     70  
Section 7.06
  Restricted Payments     71  
Section 7.07
  Financial Covenants     72  
Section 7.08
  Limitation on Certain Restrictive Agreements     72  
Section 7.09
  Amendments to Material Indebtedness Agreements     72  
Section 7.10
  Transactions with Affiliates     73  
Section 7.11
  Plan Terminations, Minimum Funding, etc     73  
Section 7.12
  Prepayments and Refinancings of Other Debt, etc     73  
Section 7.13
  Anti-Terrorism Laws     73  
 
            ARTICLE VIII. EVENTS OF DEFAULT     74  
Section 8.01
  Events of Default     74  
Section 8.02
  Remedies     75  
Section 8.03
  Application of Certain Payments and Proceeds     76  
 
            ARTICLE IX. THE ADMINISTRATIVE AGENT     77  
Section 9.01
  Appointment     77  
Section 9.02
  Delegation of Duties     77  
Section 9.03
  Exculpatory Provisions     77  
Section 9.04
  Reliance by Administrative Agent     78  
Section 9.05
  Notice of Default     78  
Section 9.06
  Non-Reliance     78  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
Section 9.07
  No Reliance on Administrative Agent’s Customer Identification Program     79  
Section 9.08
  USA Patriot Act     79  
Section 9.09
  Indemnification     79  
Section 9.10
  The Administrative Agent in Individual Capacity     80  
Section 9.11
  Successor Administrative Agent     80  
Section 9.12
  Other Agents     80  
 
            ARTICLE X. GUARANTY     81  
Section 10.01
  Guaranty by the Borrowers     81  
Section 10.02
  Additional Undertaking     81  
Section 10.03
  Guaranty Unconditional     81  
Section 10.04
  Borrowers’ Obligations to Remain in Effect; Restoration     82  
Section 10.05
  Waiver of Acceptance, etc     82  
Section 10.06
  Subrogation     82  
Section 10.07
  Effect of Stay     82  
 
            ARTICLE XI. MISCELLANEOUS     83  
Section 11.01
  Payment of Expenses etc     83  
Section 11.02
  Indemnification     83  
Section 11.03
  Right of Setoff     84  
Section 11.04
  Equalization     84  
Section 11.05
  Notices     84  
Section 11.06
  Successors and Assigns     85  
Section 11.07
  No Waiver; Remedies Cumulative     88  
Section 11.08
  Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial     89
 
Section 11.09
  Counterparts     89  
Section 11.10
  Integration     89  
Section 11.11
  Headings Descriptive     90  
Section 11.12
  Amendment or Waiver     90  
Section 11.13
  Survival of Indemnities     91  
Section 11.14
  Domicile of Loans     92  
Section 11.15
  Confidentiality     92  
Section 11.16
  Limitations on Liability of the LC Issuers     92  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
Section 11.17
  General Limitation of Liability     93  
Section 11.18
  No Duty     93  
Section 11.19
  Lenders and Agent Not Fiduciary to Borrowers, etc     93  
Section 11.20
  Survival of Representations and Warranties     93  
Section 11.21
  Severability     94  
Section 11.22
  Independence of Covenants     94  
Section 11.23
  Interest Rate Limitation     94  
Section 11.24
  USA Patriot Act     94  
Section 11.25
  Judgment Currency     94  

EXHIBITS

     
Exhibit A-1
  Form of Revolving Facility Note
Exhibit A-2
  Form of Swing Line Note
Exhibit A-3
  Term Note
Exhibit B-1
  Form of Notice of Borrowing
Exhibit B-2
  Form of Notice of Continuation or Conversion
Exhibit B-3
  Form of LC Request
Exhibit C-1
  Form of Subsidiary Guaranty
Exhibit C-2
  Form of Security Agreement
Exhibit D
  Form of Closing Certificate
Exhibit E
  Form of Solvency Certificate
Exhibit F
  Form of Compliance Certificate
Exhibit G
  Form of Assignment Agreement

-v-



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 31,
2007, is among the following:
     (i) GIBRALTAR INDUSTRIES, INC., a Delaware corporation (“GII”), and
GIBRALTAR STEEL CORPORATION OF NEW YORK, a New York corporation (“GSNY,” and
together with GII, each a “Borrower” and collectively the “Borrowers”).
     (ii) the lending institutions from time to time party hereto (each a
“Lender” and collectively, the “Lenders”);
     (iii) KEYBANK NATIONAL ASSOCIATION, a national banking association, as a
Lender, an LC Issuer, the lead arranger (the “Lead Arranger”), the sole book
runner, the Swing Line Lender and the administrative agent (the “Administrative
Agent”);
     (iv) JPMORGAN CHASE BANK, N.A., a national banking association, as a
Lender, an LC Issuer and a co-syndication agent (a “Co-Syndication Agent”);
     (v) BMO CAPITAL MARKETS FINANCING, INC., as a Lender and a Co-Syndication
Agent;
     (vi) HARRIS N.A., a national banking association, as an LC Issuer; and
     (vii) HSBC BANK USA, NATIONAL ASSOCIATION, a national banking association
and MANUFACTURERS AND TRADERS TRUST COMPANY, a New York State banking
corporation, each as a Lender and a co-documentation agent (each a
“Co-Documentation Agent” and collectively, the “Co-Documentation Agents”).
RECITALS:
     (1) The Borrowers and certain lenders are parties to the Amended and
Restated Credit Agreement, dated as of the Original Closing Date (as hereinafter
defined) (as amended, the “Original Credit Agreement”).
     (2) The Borrowers have requested that the Original Credit Agreement be
amended and restated to make certain modifications thereto.
     (3) Subject to and upon the terms and conditions set forth herein, the
Lenders, the Swing Line Lender and each LC Issuer are willing to amend and
restate the Original Credit Agreement, upon the terms and conditions set forth
herein.
AGREEMENT:
     In consideration of the premises and the mutual covenants contained herein,
the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I.
DEFINITIONS; TERMS AND GENERAL PROVISIONS
     Section 1.01 Certain Defined Terms. As used herein, the following terms
shall have the meanings herein specified unless the context otherwise requires:
     “Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (i) the acquisition of
all or substantially all of the assets of any Person, or any business or
division of any Person, (ii) the acquisition or ownership of in excess of 50% of
the Equity Interest of any Person, or (iii) the acquisition of another Person by
a merger, consolidation, amalgamation or any other combination with such Person.
     “Additional Security Document” has the meaning provided in Section 6.10(a).
     “Adjusted Eurocurrency Rate” means with respect to each Interest Period for
a Eurodollar Loan or a Foreign Currency Loan, (i) the rate per annum equal to
the offered rate appearing on the applicable electronic page of Reuters (or on
the appropriate page of any successor to or substitute for such service, or, if
such rate is not available, on the appropriate page of any generally recognized
financial information service, as selected by the Administrative Agent from time
to time) that displays an average British Bankers Association Interest
Settlement Rate at approximately 11:00 A.M. (London time) two Business Days
prior to the commencement of such Interest Period, for deposits in Dollars with
a maturity comparable to such Interest Period, divided (and rounded to the
nearest 1/16th of 1%) by (ii) a percentage equal to 100% minus the then stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves and without benefit
of credits for proration, exceptions or offsets that may be available from time
to time) applicable to any member bank of the Federal Reserve System in respect
of Eurocurrency liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D); provided, however, that if the rate
referred to in clause (i) above is not available at any such time for any
reason, then the rate referred to in clause (i) shall instead be the interest
rate per annum, as determined by the Administrative Agent, to be the average
(rounded to the nearest 1/16th of 1%) of the rates per annum at which deposits
in Dollars or the applicable Foreign Currency in an amount equal to the amount
of such Eurodollar Loan or Foreign Currency Loan are offered to major banks in
the London interbank market at approximately 11:00 A.M. (London time), two
Business Days prior to the commencement of such Interest Period, for contracts
that would be entered into at the commencement of such Interest Period for the
same duration as such Interest Period.
     “Administrative Agent” has the meaning provided in the first paragraph of
this Agreement and includes any successor to the Administrative Agent appointed
pursuant to Section 9.11.
     “Administrative Agent Fee Letter” means the Administrative Agent Fee Letter
dated as of the Closing Date between the Borrowers and the Administrative Agent.
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (i) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (ii) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by

2



--------------------------------------------------------------------------------



 



contract or otherwise. Notwithstanding the foregoing, neither the Administrative
Agent nor any Lender shall in any event be considered an Affiliate of any
Borrower or any Borrower’s Subsidiaries.
     “Affiliate Transaction” has the meaning provided in Section 7.10.
     “Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Dollar Equivalent of the Aggregate Revolving Facility Exposure at such time,
(ii) the aggregate principal amount of Swing Loans outstanding at such time, and
(iii) the aggregate principal amount of the Term Loans outstanding at such time.
     “Aggregate Revolving Facility Exposure” means, at any time, the sum of
(i) the Dollar Equivalent of the principal amounts of all Revolving Loans made
by all Revolving Lenders and outstanding at such time and (ii) the Dollar
Equivalent of the aggregate amount of the LC Outstandings at such time.
     “Agreement” means this Credit Agreement, as the same may from time to time
be amended, amended and restated, supplemented or otherwise modified.
     “Allocable Amount” means, as of any date of determination, for either
Borrower, the maximum amount of liability that could be asserted against such
Borrower under this Agreement with respect to the applicable Borrower Payment
without (i) rendering such Borrower “insolvent” within the meaning of
Section 101(31) of the Bankruptcy Code or Section 2 of either the Uniform
Fraudulent Transfer Act (as in effect in any applicable State, the “UFTA”) or
the Uniform Fraudulent Conveyance Act (as in effect in any applicable State, the
“UFCA”), (ii) leaving such Borrower with unreasonably small capital, within the
meaning of Section 548 of the Bankruptcy Code or Section 4 of the UFTA or
Section 5 of the UFCA, or (iii) leaving such Borrower unable to pay its debts as
they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA or Section 6 of the UFCA.
     “Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining
to the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.
     “Applicable Facility Fee Rate” means,
     (i) Initially, until changed hereunder in accordance with the provisions
set forth in this definition, the Applicable Facility Fee Rate shall be 35.0
basis points;
     (ii) Commencing with the fiscal quarter of the Borrower ended on
September 30, 2007, and continuing with each fiscal quarter thereafter, the
Administrative Agent shall determine the Applicable Facility Fee Rate in
accordance with the following matrix, based on the Total Leverage Ratio:

      Total Leverage Ratio   Applicable Facility Fee Rate
 
   
Greater than or equal to 3.50 to 1.00
  35.0 bps
Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00
  30.0 bps
Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
  25.0 bps
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
  20.0 bps

3



--------------------------------------------------------------------------------



 



      Total Leverage Ratio   Applicable Facility Fee Rate
 
   
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
  17.5 bps
Less than 1.50 to 1.00
  15.0 bps

     (iii) Changes in the Applicable Facility Fee Rate based upon changes in the
Total Leverage Ratio shall become effective on the first day of the month
following each Financial Statement Due Date, based upon the Total Leverage Ratio
in effect at the end of the applicable period covered (in whole or in part) by
the financial statements to be delivered by the applicable Financial Statement
Due Date. Notwithstanding the foregoing, during any period when the Borrower
Representative has failed to timely deliver the consolidated financial
statements referred to in Section 6.01(a) or (b), accompanied by the certificate
and calculations referred to in Section 6.01(c), the Applicable Facility Fee
Rate shall be the highest number of basis points indicated therefor in the above
matrix, regardless of the Total Leverage Ratio at such time.
     “Applicable Lending Office” means, with respect to each Revolving Lender,
the office designated by such Lender to the Administrative Agent as such
Lender’s lending office for all purposes of this Agreement. A lender may have a
different Applicable Lending Office for Base Rate Loans, Eurodollar Loans and
Foreign Currency Loans.
     “Applicable Margin” means, with respect to the Revolving Facility:
     (i) Initially, until changed hereunder in accordance with the following
provisions, the Applicable Margin shall be (A) 0 basis points for Base Rate
Loans, and (B) 140.0 basis points for Eurocurrency Loans;
     (ii) Commencing with the fiscal quarter of the Borrowers ended on
September 30, 2007, and continuing with each fiscal quarter thereafter, the
Administrative Agent shall determine the Applicable Margin in accordance with
the following matrix, based on the Total Leverage Ratio:

                  Revolving Facility —     Revolving Facility —   Applicable
Margin for     Applicable Margin for   Eurocurrency Loans Total Leverage Ratio  
Base Rate Loans   and Swing Loans
 
       
Greater than or equal to 3.50 to 1.00
  0 bps   140.0 bps
Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00
  0 bps   120.00 bps
Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
  0 bps   100.0  bps
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
  0 bps   80.0 bps

4



--------------------------------------------------------------------------------



 



                  Revolving Facility —     Revolving Facility —   Applicable
Margin for     Applicable Margin for   Eurocurrency Loans Total Leverage Ratio  
Base Rate Loans   and Swing Loans
 
       
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
  0 bps   70.0 bps
Less than 1.50 to 1.00
  0 bps   60.0 bps

     (iii) Changes in the Applicable Margin based upon changes in the Total
Leverage Ratio shall become effective on the first day of the month following
each Financial Statement Due Date based upon the Total Leverage Ratio in effect
at the end of the applicable period covered (in whole or in part) by the
financial statements to be delivered by the applicable Financial Statement Due
Date. Notwithstanding the foregoing provisions, during any period when (A) the
Borrower Representative has failed to timely deliver their consolidated
financial statements referred to in Section 6.01(a) or (b), accompanied by the
certificate and calculations referred to in Section 6.01(c) or (B) a Default
under Section 8.01(a) has occurred and is continuing, the Applicable Margin
shall be the highest number of basis points indicated therefor in the above
matrix, regardless of the Total Leverage Ratio at such time.
     “Applicable Term Loan Margin” means, with respect to the Term Loan
Facility:
     (i) Initially, until changed hereunder in accordance with the following
provisions, the Applicable Term Loan Margin shall be (A) 0 basis points for Base
Rate Loans, and (B) 175.0 basis points for Eurodollar Loans;
     (ii) Commencing with the fiscal quarter of the Borrowers ended on
September 30, 2007, and continuing with each fiscal quarter thereafter, the
Administrative Agent shall determine the Applicable Term Loan Margin in
accordance with the following matrix, based on the Total Leverage Ratio:

              Term Loan Facility —   Term Loan Facility —     Applicable Term
Loan   Applicable Term Loan     Margin for Base Rate   Margin for Eurodollar
Total Leverage Ratio   Loans   Loans
 
       
Greater than or equal to 2.50 to 1.00
  0 bps   175.0 bps
Less than 2.50 to 1.00
  0 bps   150.0 bps

     (iii) Changes in the Applicable Term Loan Margin based upon changes in the
Total Leverage Ratio shall become effective on the first day of the month
following each Financial Statement Due Date based upon the Total Leverage Ratio
in effect at the end of the applicable period covered (in whole or in part) by
the financial statements to be delivered by the applicable Financial Statement
Due Date. Notwithstanding the foregoing provisions, during any period when
(A) the Borrower Representative has failed to timely deliver their consolidated
financial statements referred to in Section 6.01(a) or (b), accompanied by the
certificate and calculations referred to in Section 6.01(c) or (B) a Default
under Section 8.01(a) has occurred and is continuing, the Applicable Term Loan
Margin shall be the highest

5



--------------------------------------------------------------------------------



 



number of basis points indicated therefor in the above matrix, regardless of the
Total Leverage Ratio at such time.
     “Approved Bank” has the meaning provided in subpart (ii) of the definition
of “Cash Equivalents.”
     “Approved Fund” means a fund that is engaged in making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit and that
is administered or managed by a Lender or an Affiliate of a Lender, or by an
entity or an Affiliate of any entity that administers or manages a Lender.
     “Asset Sale” means the sale, lease, transfer or other disposition
(including by means of Sale and Lease-Back Transactions, and by means of
mergers, consolidations, amalgamations and liquidations of a corporation,
partnership or limited liability company of the interests therein of any
Borrower or any Subsidiary) by any Borrower or any Subsidiary to any Person of
any of such Borrower’s or such Subsidiary’s respective assets, provided that the
term Asset Sale specifically excludes (i) any sales, transfers or other
dispositions of inventory, or obsolete, worn-out or excess furniture, fixtures,
equipment or other property, real or personal, tangible or intangible, in each
case in the ordinary course of business, and (ii) any Event of Loss.
     “Assignment Agreement” means an Assignment Agreement substantially in the
form of Exhibit G hereto.
     “Authorized Officer” means (i) with respect to a Borrower or the Borrower
Representative, any of the following officers of such Borrower or the Borrower
Representative, as applicable: the Chairman, the President, any Vice President,
the Chief Executive Officer, the Chief Financial Officer, the Treasurer, the
Assistant Treasurer or the Controller, or such other Person as is authorized in
writing to act on behalf of such Borrower or the Borrower Representative, as
applicable, and is acceptable to the Administrative Agent; and (ii) with respect
to any other Loan Party, the President, any Vice President, the Chief Financial
Officer or the Treasurer of such Loan Party, or such other Person as is
authorized in writing to act on behalf of such Loan Party and is acceptable to
the Administrative Agent. Unless otherwise qualified, all references herein to
an Authorized Officer shall refer to an Authorized Officer of the Borrower
Representative.
     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.
     “Base Rate” means, for any day, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the greater of (i) the rate of interest established by KeyBank National
Association, from time to time, as its “prime rate,” whether or not publicly
announced, which interest rate may or may not be the lowest rate charged by it
for commercial loans or other extensions of credit; or (ii) the Federal Funds
Effective Rate in effect from time to time, determined one Business Day in
arrears, plus 1/2 of 1% per annum.
     “Base Rate Loan” means any Loan bearing interest at a rate based upon the
Base Rate in effect from time to time.
     “Benefited Creditors” means, with respect to the Borrower Guaranteed
Obligations pursuant to Article X, each of the Administrative Agent, the
Lenders, each LC Issuer and the Swing Line Lender and each Designated Hedge
Creditor, and the respective successors and assigns of each of the foregoing.

6



--------------------------------------------------------------------------------



 



     “Bond Documents” means (a) the Trust Indenture dated as of April 1, 2003,
between the City of Manhattan, Kansas, as issuer, and U.S. Bank National
Association, as trustee, as amended, modified or supplemented from time to time,
and (b) any other document or instrument executed and delivered in connection
with the issuance of the Bonds and any amendment, modification or supplement
thereto.
     “Bond Letter of Credit” means the irrevocable transferable letter of credit
in the initial stated amount of $8,076,713 issued by Harris N.A. (as successor
by merger to Harris Trust and Savings Bank) to secure the payment of the Bonds.
     “Bonds” means the Manhattan, Kansas Variable Rate Demand Industrial
Development Revenue Refunding Bonds (Florence Corporation of Kansas Project),
Series 2003.
     “Borrower” and “Borrowers” have the meaning specified in the first
paragraph of this Agreement.
     “Borrower Guaranteed Obligations” has the meaning provided in
Section 10.01.
     “Borrower Payment” has the meaning provided in Section 1.07.
     “Borrower Representative” means GII in its capacity as Borrower
Representative pursuant to Section 1.05.
     “Borrowing” means a Revolving Borrowing, a Term Borrowing or the incurrence
of a Swing Loan.
     “Business Day” means (i) any day other than Saturday, Sunday or any other
day on which commercial banks in Cleveland, Ohio are authorized or required by
law to close and (ii) with respect to any matters relating to (A) Eurodollar
Loans, any day on which dealings in U.S. Dollars are carried on in the London
interbank market, and (B) Foreign Currency Loans, any day on which commercial
banks are open for international business (including the clearing of currency
transfers in the relevant Designated Foreign Currency) in the principal
financial center of the home country of the applicable Designated Foreign
Currency (or in the case of a Foreign Currency Loan denominated in Euros, a day
on which the TARGET payment system is open for settlement of payments in Euros).
     “Capital Distribution” means a payment made, liability incurred or other
consideration given for the purchase, acquisition, repurchase, redemption or
retirement of any Equity Interest of any Borrower or any Subsidiary or as a
dividend, return of capital or other distribution in respect of any of such
Borrower’s or such Subsidiary’s Equity Interest.
     “Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that Person.
     “Capitalized Lease Obligations” means all obligations under Capital Leases
of the Borrowers or any of their Subsidiaries, without duplication, in each case
taken at the amount thereof accounted for as liabilities identified as “capital
lease obligations” (or any similar words) on a consolidated balance sheet of the
Borrowers and their Subsidiaries prepared in accordance with GAAP.
     “Cash Dividend” means a Capital Distribution of GII payable in cash to the
shareholders of the GII with respect to any class or series of Equity Interest
of the Borrower.

7



--------------------------------------------------------------------------------



 



     “Cash Equivalents” means any of the following:
     (i) securities issued or directly and fully guaranteed or insured by the
United States of America or any agency or instrumentality thereof (provided that
the full faith and credit of the United States of America is pledged in support
thereof) having maturities of not more than one year from the date of
acquisition;
     (ii) U.S. dollar denominated time deposits, certificates of deposit and
bankers’ acceptances of (x) any Lender, (y) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(z) any bank (or the parent company of such bank) whose short-term commercial
paper rating from S&P is at least A-1, A-2 or the equivalent thereof or from
Moody’s is at least P-1, P-2 or the equivalent thereof (any such bank, an
“Approved Bank”), in each case with maturities of not more than 180 days from
the date of acquisition;
     (iii) commercial paper issued by any Lender or Approved Bank or by the
parent company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within 180 days after the date of acquisition;
     (iv) fully collateralized repurchase agreements entered into with any
Lender or Approved Bank having a term of not more than 30 days and covering
securities described in clause (i) above;
     (v) investments in money market funds substantially all the assets of which
are comprised of securities of the types described in clauses (i) through
(iv) above;
     (vi) investments in money market funds access to which is provided as part
of “sweep” accounts maintained with a Lender or an Approved Bank;
     (vii) investments in industrial development revenue bonds that (A) “re-set”
interest rates not less frequently than quarterly, (B) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and
(C) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Bank; and
     (viii) investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (vii).
     “Cash Proceeds” means, with respect to (i) any Asset Sale, the aggregate
cash payments (including any cash received by way of deferred payment pursuant
to a note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by any Borrower or any Subsidiary from such Asset Sale, and
(ii) any Event of Loss, the aggregate cash payments, including all insurance
proceeds and proceeds of any award for condemnation or taking, received in
connection with such Event of Loss.
     “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

8



--------------------------------------------------------------------------------



 



     “Change of Control” means (i) the occupation of a majority of the seats
(other than vacant seats) on the board of directors of GII by Persons who were
neither (A) nominated by the Board of Directors of GII nor (B) appointed by
directors so nominated; (ii) the acquisition of, or, if earlier, the shareholder
or director approval of the acquisition of, ownership or voting control,
directly or indirectly, beneficially or of record, on or after the Closing Date,
by any Person or group (within the meaning of Rule 13d-3 of the SEC under the
1934 Act, as then in effect), of shares representing more than 50% of the
aggregate ordinary Voting Power represented by the issued and outstanding
capital stock of GII; or (iii) the occurrence of a change in control, or other
similar provision, under or with respect to any Material Indebtedness Agreement.
     “Charges” has the meaning provided in Section 11.23.
     “CIP Regulations” has the meaning provided in Section 9.07.
     “Claims” has the meaning set forth in the definition of “Environmental
Claims.”
     “Class,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term
Loans or Swingline Loans and, when used in reference to any Commitment, refers
to whether such Commitment is a Revolving Commitment, Term Commitment or Swing
Line Commitment, in each case, under this Agreement as originally in effect.
     “Closing Date” means August 31, 2007.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code as in effect at the Closing Date and any
subsequent provisions of the Code, amendatory thereof, supplemental thereto or
substituted therefor.
     “Collateral” means the “Collateral” as defined in the Security Agreement,
together with any other collateral (whether real property or personal property)
covered by any Security Document.
     “Collateral Assignment Agreements” has the meaning specified in the
Security Agreement.
     “Commitment” means with respect to each Lender, (i) its Revolving
Commitment, if any, or (ii) its Term Commitment, if any, or, in the case of any
such Lender, all of such Commitments.
     “Commodities Hedge Agreement” means a commodities contract purchased by any
Borrower or any Subsidiary in the ordinary course of business, and not for
speculative purposes, with respect to raw materials necessary to the
manufacturing or production of goods in connection with the business of the
Borrowers and their Subsidiaries.
     “Compliance Certificate” has the meaning provided in Section 6.01(c).
     “Confidential Information” has the meaning provided in Section 11.15(b).
     “Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees (excluding any fees payable to any investment banker
in connection with such Acquisition) or fees for a covenant not to compete and
any other consideration paid for the purchase.

9



--------------------------------------------------------------------------------



 



     “Consolidated Capital Expenditures” means, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities and including
in all events amounts expended or capitalized under Capital Leases and Synthetic
Leases but excluding any amount representing capitalized interest) by the
Borrowers and their Subsidiaries during that period that, in conformity with
GAAP, are or are required to be included in the property, plant or equipment
reflected in the consolidated balance sheet of the Borrowers and their
Subsidiaries.
     “Consolidated Depreciation and Amortization Expense” means, for any period,
all depreciation and amortization expenses of the Borrowers and their
Subsidiaries, all as determined for the Borrowers and their Subsidiaries on a
consolidated basis in accordance with GAAP.
     “Consolidated EBIT” means, for any period, Consolidated Net Income for such
period; plus (A) the sum of the amounts for such period included in determining
such Consolidated Net Income of (without duplication) (i) Consolidated Interest
Expense, (ii) Consolidated Income Tax Expense and (iii) extraordinary and other
non-recurring non-cash losses and charges, less (B) gains on sales of assets and
other extraordinary gains and other non-recurring gains; provided that,
notwithstanding anything to the contrary contained herein, the Borrowers’
Consolidated EBIT for any Testing Period shall (x) include the appropriate
financial items for any Person or business unit that has been acquired by a
Borrower for any portion of such Testing Period prior to the date of acquisition
on a pro forma basis (but excluding anticipated operating synergies), and (y)
exclude the appropriate financial items for any Person or business unit that has
been disposed of by a Borrower, for the portion of such Testing Period prior to
the date of disposition, in the case of clauses (x) and (y), subject to the
Administrative Agent’s reasonable discretion and supporting documentation
acceptable to the Administrative Agent.
     “Consolidated EBITDA” means, for any period, Consolidated EBIT for such
period, plus Consolidated Depreciation and Amortization Expense, as determined
for the Borrowers and their Subsidiaries on a consolidated basis in accordance
with GAAP; provided that, notwithstanding anything to the contrary contained
herein, the Borrowers’ Consolidated EBITDA for any Testing Period shall
(x) include the appropriate financial items for any Person or business unit that
has been acquired by a Borrower for any portion of such Testing Period prior to
the date of acquisition on a pro forma basis (but excluding anticipated
operating synergies), and (y) exclude the appropriate financial items for any
Person or business unit that has been disposed of by a Borrower, for the portion
of such Testing Period prior to the date of disposition, in the case of clauses
(x) and (y), subject to the Administrative Agent’s reasonable discretion and
supporting documentation acceptable to the Administrative Agent.
     “Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the net income of the Borrowers or any of their Subsidiaries
(including, without limitation, any additions to such taxes, and any penalties
and interest with respect thereto), all as determined for the Borrowers and
their Subsidiaries on a consolidated basis in accordance with GAAP.
     “Consolidated Interest Expense” means, for any period, total interest
expense (including, without limitation, that which is capitalized and that which
is attributable to Capital Leases or Synthetic Leases) of the Borrowers and
their Subsidiaries on a consolidated basis with respect to all outstanding
indebtedness of the Borrowers and their Subsidiaries, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and net costs under hedge agreements.
     “Consolidated Net Income” means for any period, the net income (or loss) of
the Borrowers and their Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP.

10



--------------------------------------------------------------------------------



 



     “Consolidated Net Working Capital” means current assets (excluding cash and
Cash Equivalents), minus current liabilities, all as determined for the
Borrowers and their Subsidiaries on a consolidated basis in accordance with
GAAP.
     “Consolidated Net Worth” means at any time, all amounts that, in conformity
with GAAP, would be included under the caption “total stockholders’ equity” (or
any like caption) on a consolidated balance sheet of the Borrowers at such time.
     “Consolidated Total Funded Debt” means the sum (without duplication) of all
Indebtedness of the Borrowers and each of their Subsidiaries for borrowed money,
all as determined on a consolidated basis.
     “Continue,” “Continuation” and “Continued” each refers to a continuation of
a Eurocurrency Loan for an additional Interest Period as provided in
Section 2.10.
     “Control Agreements” has the meaning set forth in the Security Agreement.
     “Convert,” “Conversion” and “Converted” each refers to a conversion of
Loans of one Type into Loans of another Type.
     “Credit Event” means the making of any Borrowing, any Conversion or
Continuation or any LC Issuance.
     “Credit Facility” means the credit facility established under this
Agreement pursuant to which (i) the Revolving Lenders shall make Revolving Loans
to the Borrowers and shall participate in LC Issuances, under the Revolving
Facility pursuant to the Revolving Commitment of each such Revolving Lender,
(ii) each Term Lender shall make a Term Loan to the Borrowers pursuant to such
Term Commitment of such Term Lender, (iii) the Swing Line Lender shall make
Swing Loans to the Borrowers under the Swing Line Facility pursuant to the Swing
Line Commitment, and (iv) each LC Issuer shall issue Letters of Credit for the
account of the LC Obligors in accordance with the terms of this Agreement.
     “Credit Facility Exposure” means, for any Lender at any time, the sum of
(i) the Dollar Equivalent of such Lender’s Revolving Facility Exposure at such
time, if any, (ii) in the case of the Swing Line Lender, the aggregate principal
amount of Swing Loans outstanding at such time, and (iii) the outstanding
aggregate principal amount of the Term Loan made by such Lender, if any.
     “Default” means any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.
     “Default Rate” means, for any day, with respect to any Loan, a rate per
annum equal to 2% per annum above the interest rate that would be applicable to
Revolving Loans that are Base Rate Loans pursuant to section 2.09(a)(i).
     “Designated Foreign Currency” means Euros, British Pounds Sterling, Czech
Republic Koruna, Polish Zloty, Japanese Yen, Canadian Dollars, or any other
currency (other than Dollars) approved in writing by the Lenders and that is
freely traded and exchangeable into Dollars.
     “Designated Hedge Agreement” means any Hedge Agreement (other than a
Commodities Hedge Agreement) to which any Borrower or any Subsidiary is a party
and as to which a Lender or any of its Affiliates is a counterparty that,
pursuant to a written instrument signed by the Administrative Agent, has been
designated as a Designated Hedge Agreement so that such Borrower’s or such
Subsidiary’s counterparty’s credit exposure thereunder will be entitled to share
in the benefits of the Subsidiary

11



--------------------------------------------------------------------------------



 



Guaranty and the Security Documents to the extent the Subsidiary Guaranty and
such Security Documents provide guarantees or security for creditors of any
Borrower or any Subsidiary under Designated Hedge Agreements.
     “Designated Hedge Creditor” means each Lender or Affiliate of a Lender that
participates as a counterparty to any Loan Party pursuant to any Designated
Hedge Agreement with such Lender or Affiliate of such Lender.
     “Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the
United States.
     “Dollar Equivalent” means, (i) with respect to any amount denominated in
Dollars, such amount, (ii) with respect to a Foreign Currency Loan to be made,
the Dollar equivalent of the amount of such Foreign Currency Loan, determined by
the Administrative Agent on the basis of its spot rate at approximately
11:00 A.M. London time on the date three Business Days before the date such
Foreign Currency Loan is to be made, for the purchase of the relevant Designated
Foreign Currency with Dollars for delivery on the date such Foreign Currency
Loan is to be made, (iii) with respect to any Letter of Credit to be issued in
any Designated Foreign Currency, the Dollar equivalent of the Stated Amount of
such Letter of Credit, determined by the applicable LC Issuer on the basis of
its spot rate at approximately 11:00 A.M. London time on the date two Business
Days before the issuance of such Letter of Credit, for the purchase of the
relevant Designated Foreign Currency with Dollars for delivery on such date of
issuance, and (iv) with respect to any other amount not denominated in Dollars,
and with respect to Foreign Currency Loans and Letters of Credit issued in any
Designated Foreign Currency at any other time, the Dollar equivalent of such
amount, Foreign Currency Loan or Letter of Credit, as the case may be,
determined by the Administrative Agent on the basis of its spot rate at
approximately 11:00 A.M. London time on the date for which the Dollar equivalent
amount of such amount, Foreign Currency Loan or Letter of Credit, as the case
may be, is being determined, for the purchase of the relevant Designated Foreign
Currency with Dollars for delivery on such date.
     “Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof, or the District of Columbia.
     “Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender,
(iii) an Approved Fund, and (iv) any other Person (other than a natural Person)
approved by (A) the Administrative Agent, (B) each LC Issuer (but only in the
case of any assignment with respect to the Revolving Facility), and (C) unless
an Event of Default has occurred and is continuing, the Borrower Representative
(but only in the case of any assignment with respect to the Revolving Facility),
each such approval not to be unreasonably withheld or delayed; provided,
however, that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrowers or any of their Affiliates or Subsidiaries.
     “Environmental Claims” means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law (hereafter
“Claims”), including, without limitation, (i) any and all Claims by any
Governmental Authority for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
the storage, treatment or Release (as defined in CERCLA) of any Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment.
     “Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy

12



--------------------------------------------------------------------------------



 



and rule of common law now or hereafter in effect and in each case as amended,
and any binding and enforceable judicial or administrative interpretation
thereof, including any judicial or administrative order, consent, decree or
judgment issued to or rendered against any Borrower or any Subsidiary relating
to the environment, employee health and safety or Hazardous Materials,
including, without limitation, CERCLA; RCRA; the Federal Water Pollution Control
Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the
Safe Drinking Water Act, 42 U.S.C. § 300f et seq.; the Oil Pollution Act of
1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq., the Hazardous Material
Transportation Act, 49 U.S.C. § 5101 et seq. and the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq. (to the extent it regulates occupational
exposure to Hazardous Materials); and any state and local or foreign
counterparts or equivalents, in each case as amended from time to time.
     “Equity Interest” means with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Equity
Interest include any debt securities convertible or exchangeable into equity
unless and until actually converted or exchanged.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
     “ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA),
which together with a Borrower or a Subsidiary, would be deemed to be a “single
employer” (i) within the meaning of Section 414(b), (c), (m) or (o) of the Code
or Section 4001(a)(14) or 4001(b)(i) of ERISA or (ii) as a result of any
Borrower or a Subsidiary of any Borrower being or having been a general partner
of such Person.
     “Eurocurrency Loan” means any Eurodollar Loan or Foreign Currency Loan.
     “Eurodollar Loan” means each Loan denominated in Dollars bearing interest
at a rate based upon the Adjusted Eurocurrency Rate.
     “Event of Default” has the meaning provided in Section 8.01.
     “Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever,
(ii) the destruction or damage of a portion of such property from any casualty
or similar occurrence whatsoever under circumstances in which such damage cannot
reasonably be expected to be repaired, or such property cannot reasonably be
expected to be restored to its condition immediately prior to such destruction
or damage, within 90 days after the occurrence of such destruction or damage,
(iii) the condemnation, confiscation or seizure of, or requisition of title to
or use of, any property, or (iv) in the case of any property located upon a
leasehold, the termination or expiration of such leasehold.
     “Excess Cash Flow” means, for any period, the excess of (i) Consolidated
EBITDA for such period, over (ii) the sum for such period of (A) Consolidated
Interest Expense, (B) Consolidated Income Tax Expense, (C) Consolidated Capital
Expenditures, (D) the increase (or decrease), if any, in Consolidated Net
Working Capital, (E) scheduled or mandatory repayments, prepayments or
redemptions

13



--------------------------------------------------------------------------------



 



of the principal of Indebtedness so long as in the case of any revolving credit
facility there is a permanent reduction in the commitment thereunder,
(F) without duplication of any amount included under the preceding clause (E),
scheduled payments representing the principal portion of Capitalized Leases and
Synthetic Leases, and (G) Cash Dividends by GII paid in accordance with
Section 7.06(c).
     “Excess Cash Flow Prepayment Amount” has the meaning provided in
Section 2.13(c)(iv).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Existing Letters of Credit” shall have the meaning provided in
Section 2.05(h).
     “Facility Fees” has the meaning provided in Section 2.11(a).
     “Federal Funds Effective Rate” means, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
     “Fees” means all amounts payable pursuant to, or referred to in,
Section 2.11, together with any other fees payable pursuant to this Agreement or
any other Loan Document.
     “Financial Statement Due Date” means, for the first three quarters of each
fiscal year, each date by which quarterly financial statements are required to
be delivered pursuant to Section 6.01(b), and for the last fiscal quarter of
each fiscal year, the date by which annual financial statements are required to
be delivered pursuant to Section 6.01(a).
     “Florence Acquisition” shall mean the acquisition by GII of 100% of the
Equity Interests of the Target.
     “Florence Documents” shall mean all of the agreements, documents and
instruments executed and/or delivered in connection with the Florence
Acquisition.
     “Foreign Currency Exposure” means, at any time, the sum of the Aggregate
Revolving Facility Exposure at such time that is denominated in any Designated
Foreign Currency.
     “Foreign Currency Loan” means each Revolving Loan denominated in a
Designated Foreign Currency and bearing interest at a rate based upon the
Adjusted Eurocurrency Rate.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time.
     “GII” has the meaning specified in the first paragraph of this Agreement.
     “GSNY” has the meaning specified in the first paragraph of this Agreement.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative

14



--------------------------------------------------------------------------------



 



tribunal, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
     “Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds for the purchase or payment of any such primary Indebtedness or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary Indebtedness of the ability of the primary obligor to make
payment of such primary Indebtedness, or (iv) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof,
provided, however, that the definition of Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.
     “Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect, under any
applicable Environmental Law.
     “Hedge Agreement” means (i) any interest rate swap agreement, any interest
rate cap agreement, any interest rate collar agreement or other similar interest
rate management agreement or arrangement, (ii) any currency swap or option
agreement, foreign exchange contract, forward currency purchase agreement or
similar currency management agreement or arrangement or (iii) any Commodities
Hedge Agreement.
     “Indebtedness” of any Person means, without duplication: (i) all
indebtedness of such Person for borrowed money; (ii) all bonds, notes,
debentures and similar debt securities of such Person; (iii) the deferred
purchase price of capital assets or services that in accordance with GAAP would
be shown on the liability side of the balance sheet of such Person; (iv) the
face amount of all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder; (v) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances;
(vi) all Indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such indebtedness has been assumed;
(vii) all Capitalized Lease Obligations of such Person; (viii) the present
value, determined on the basis of the implicit interest rate, of all basic
rental obligations under all Synthetic Leases of such Person; (ix) all
obligations of such Person to pay a specified purchase price for goods or
services whether or not delivered or accepted, i.e., take-or-pay and similar
obligations; (x) all net obligations of such Person under Hedge Agreements;
(xi) the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts;
(xii) the stated value, or liquidation value if higher, of all Redeemable Stock
of such Person; and (xiii) all Guaranty Obligations of such Person (without
duplication under

15



--------------------------------------------------------------------------------



 



clause (vi)); provided, however that (x) neither trade payables nor other
similar accrued expenses, in each case arising in the ordinary course of
business, nor obligations in respect of insurance policies or performance or
surety bonds that themselves are not guarantees of Indebtedness (nor drafts,
acceptances or similar instruments evidencing the same nor obligations in
respect of letters of credit supporting the payment of the same), shall
constitute Indebtedness; and (y) the Indebtedness of any Person shall in any
event include (without duplication) the Indebtedness of any other entity
(including any general partnership in which such Person is a general partner) to
the extent such Person is liable thereon as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide expressly that such Person is not liable
thereon.
     “Indemnitees” has the meaning provided in Section 11.02.
     “Insolvency Event” means, with respect to any Person: (i) the commencement
of a voluntary case by such Person under the Bankruptcy Code or the seeking of
relief by such Person under any bankruptcy or insolvency or analogous law in any
jurisdiction outside of the United States; (ii) the commencement of an
involuntary case against such Person under the Bankruptcy Code and the petition
is not controverted within 10 days, or is not dismissed within 90 days, after
commencement of the case; (iii) a custodian (as defined in the Bankruptcy Code)
is appointed for, or takes charge of, all or substantially all of the property
of such Person; (iv) such Person commences (including by way of applying for or
consenting to the appointment of, or the taking of possession by, a
rehabilitator, receiver, custodian, trustee, conservator or liquidator
(collectively, a “conservator”) of such Person or all or any substantial portion
of its property) any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, conservatorship or similar law of any jurisdiction whether now
or hereafter in effect relating to such Person; (v) any such proceeding of the
type set forth in clause (iv) above is commenced against such Person to the
extent such proceeding is consented to by such Person or remains undismissed for
a period of 90 days; (vi) such Person is adjudicated insolvent or bankrupt;
(vii) any order of relief or other order approving any such case or proceeding
is entered; (viii) such Person suffers any appointment of any conservator or the
like for it or any substantial part of its property that continues undischarged
or unstayed for a period of 90 days; (ix) such Person makes a general assignment
for the benefit of creditors or generally does not pay its debts as such debts
become due; or (x) any corporate (or similar organizational) action is taken by
such Person for the purpose of effecting any of the foregoing.
     “Interest Coverage Ratio” means, for any Testing Period, the ratio of
(i) Consolidated EBITDA to (ii) Consolidated Interest Expense.
     “Interest Period” means, with respect to each Eurocurrency Loan, a period
of one, two, three or six months as selected by the Borrower Representative;
provided, however, that (i) the initial Interest Period for any Borrowing of
such Eurocurrency Loan shall commence on the date of such Borrowing (the date of
a Borrowing resulting from a Conversion or Continuation shall be the date of
such Conversion or Continuation) and each Interest Period occurring thereafter
in respect of such Borrowing shall commence on the day on which the next
preceding Interest Period expires; (ii) if any Interest Period begins on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period, such Interest Period shall end on the last Business
Day of such calendar month; (iii) if any Interest Period would otherwise expire
on a day that is not a Business Day, such Interest Period shall expire on the
next succeeding Business Day; provided, however, that if any Interest Period
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the next preceding Business Day; (iv) no Interest Period
for any Eurocurrency Loan may be selected that would end after the Revolving
Facility Termination Date or the Term Loan Maturity Date, as the case may be;
and (v) if, upon the expiration of any Interest Period, the Borrower
Representative has failed to (or may not) elect a new Interest Period to

16



--------------------------------------------------------------------------------



 



be applicable to the respective Borrowing of Eurocurrency Loans as provided
above, the Borrower Representative shall be deemed to have elected to Convert
such Borrowing to Base Rate Loans effective as of the expiration date of such
current Interest Period or, in the case of any Foreign Currency Loan, the
Borrowers shall be required to repay the same in full.
     “Investment” means (i) any direct or indirect purchase or other acquisition
by a Person of any Equity Interest of any other Person; (ii) any loan, advance
(other than deposits with financial institutions available for withdrawal on
demand) or extension of credit to, guarantee or assumption of debt or purchase
or other acquisition of any other Indebtedness of, any Person by any other
Person; or (iii) the purchase, acquisition or investment of or in any stocks,
bonds, mutual funds, notes, debentures or other securities, or any deposit
account, certificate of deposit or other investment of any kind.
     “LC Commitment Amount” means $50,000,000 or the Dollar Equivalent thereof
in Designated Foreign Currency.
     “LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit, including the Letter of
Credit itself, and, in the case of the Bond Letter of Credit, includes the Bond
Documents.
     “LC Fee” means any of the fees payable pursuant to Section 2.11(b) or
Section 2.11(c) in respect of Letters of Credit.
     “LC Issuance” means the issuance of any Letter of Credit by any LC Issuer
for the account of an LC Obligor in accordance with the terms of this Agreement,
and shall include any amendment thereto that increases the Stated Amount thereof
or extends the expiry date of such Letter of Credit.
     “LC Issuer” means (i) in respect of each Existing Letter of Credit, the
Lender that has issued the same as of the Closing Date, which includes, in the
case of the Bond Letter of Credit, Harris N.A. as the issuer thereof; and
(ii) in respect of any other Letter of Credit, KeyBank National Association or
any of its Affiliates, or such other Revolving Lender that is requested by the
Borrowers and agrees to be an LC Issuer hereunder and is approved by the
Administrative Agent.
     “LC Obligor” means, with respect to each LC Issuance, the Borrower or the
Subsidiary Guarantor for whose account such Letter of Credit is issued.
     “LC Outstandings” means, at any time, the sum, without duplication, of
(i) the Dollar Equivalent of the aggregate Stated Amount of all outstanding
Letters of Credit and (ii) the Dollar Equivalent of the aggregate amount of all
Unpaid Drawings with respect to Letters of Credit.
     “LC Participant” has the meaning provided in Section 2.05(g)(i).
     “LC Participation” has the meaning provided in Section 2.05(g).
     “LC Request” has the meaning provided in Section 2.05(b).
     “Lead Arranger” has the meaning provided in the first paragraph of this
Agreement.
     “Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

17



--------------------------------------------------------------------------------



 



     “Lender” and “Lenders” have the meaning provided in the first paragraph of
this Agreement and includes any other Person that becomes a party hereto
pursuant to an Assignment Agreement, other than any such Person that ceases to
be a party hereto pursuant to an Assignment Agreement. Unless the context
otherwise requires, the term “Lenders” includes the Swing Line Lender.
     “Lender Register” has the meaning provided in Section 2.08(b).
     “Letter of Credit” means (i) any Existing Letter of Credit and (ii) any
Standby Letter of Credit issued by any LC Issuer under this Agreement pursuant
to Section 2.05 for the account of any LC Obligor.
     “Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof).
     “Loan” means any Revolving Loan, Term Loan or Swing Loan.
     “Loan Documents” means this Agreement, the Notes, the Subsidiary Guaranty,
the Security Documents, the Administrative Agent Fee Letter, and each Letter of
Credit and each other LC Document.
     “Loan Party” means any Borrower or any Subsidiary Guarantor.
     “Margin Stock” has the meaning provided in Regulation U.
     “Material Adverse Effect” means any or all of the following: (i) any
material adverse effect on the business, operations, property, assets,
liabilities, financial or other condition or prospects of the Borrowers or the
Borrowers and their Subsidiaries, taken as a whole; (ii) any material adverse
effect on the ability of the Borrowers or any other material Loan Party to
perform its obligations under any of the Loan Documents to which it is a party;
(iii) any material adverse effect on the ability of the Borrowers and their
Subsidiaries, taken as a whole, to pay their liabilities and obligations as they
mature or become due; or (iv) any material adverse effect on the validity,
effectiveness or enforceability, as against any Loan Party, of any of the Loan
Documents to which it is a party.
     “Material Indebtedness” means, as to the Borrowers or any of their
Subsidiaries, any particular Indebtedness of such Borrower or such Subsidiary
(including any Guaranty Obligations) in excess of the aggregate principal amount
of $25,000,000 (or the Dollar Equivalent thereof), and shall at all times
include, but not be limited to, any Indebtedness incurred in connection with the
Subordinated Indenture.
     “Material Indebtedness Agreement” means any agreement governing or
evidencing any Material Indebtedness.
     “Maximum Foreign Currency Exposure Amount” means the Dollar Equivalent of
$50,000,000.
     “Maximum Rate” has the meaning provided in Section 11.23.
     “Minimum Borrowing Amount” means (i) with respect to any Base Rate Loan,
$1,000,000 (or the Dollar Equivalent thereof in any Designated Foreign
Currency), with minimum increments thereafter of $500,000 (or the Dollar
Equivalent thereof in any Designated Foreign Currency), (ii) with respect to any
Eurodollar Loan, $10,000,000 (or the Dollar Equivalent thereof in any Designated
Foreign Currency), with minimum increments thereafter of $1,000,000 (or the
Dollar Equivalent thereof in any Designated Foreign Currency), and (iii) with
respect to Swing Loans, $1,000,000, with minimum increments

18



--------------------------------------------------------------------------------



 



thereafter of $500,000.
     “Moody’s” means Moody’s Investors Service, Inc. and its successors.
     “Multi-Employer Plan” means a multi-employer plan, as defined in
Section 4001(a)(3) of ERISA to which the Borrowers or any Subsidiary or any
ERISA Affiliate is making or accruing an obligation to make contributions or has
within any of the preceding five plan years made or accrued an obligation to
make contributions.
     “Multiple Employer Plan” means an employee benefit plan, other than a
Multi-Employer Plan, to which any Borrower or any Subsidiary or any ERISA
Affiliate, and one or more employers other than a Borrowers or a Subsidiary or
an ERISA Affiliate, is making or accruing an obligation to make contributions
or, in the event that any such plan has been terminated, to which a Borrower or
a Subsidiary or an ERISA Affiliate made or accrued an obligation to make
contributions during any of the five plan years preceding the date of
termination of such plan.
     “Net Cash Proceeds” means, with respect to (i) any Asset Sale, the Cash
Proceeds resulting therefrom net of (A) reasonable and customary expenses of
sale incurred in connection with such Asset Sale, and other reasonable and
customary fees and expenses incurred, and all state and local taxes paid or
reasonably estimated to be payable by such Person as a consequence of such Asset
Sale and the payment of principal, premium and interest of Indebtedness (other
than the Obligations) secured by the asset which is the subject of the Asset
Sale and required to be, and which is, repaid under the terms thereof as a
result of such Asset Sale, and (B) incremental federal, state and local income
taxes paid or payable as a result thereof; and (ii) any Event of Loss, the Cash
Proceeds resulting therefrom net of (A) reasonable and customary expenses
incurred in connection with such Event of Loss, and local taxes paid or
reasonably estimated to be payable by such Person as a consequence of such Event
of Loss and the payment of principal, premium and interest of Indebtedness
(other than the Obligations) secured by the asset which is the subject of the
Event of Loss and required to be, and which is, repaid under the terms thereof
as a result of such Event of Loss, and (B) incremental federal, state and local
income taxes paid or payable as a result thereof.
     “1934 Act” means the Securities Exchange Act of 1934, as amended.
     “Note” means a Revolving Facility Note, a Term Note or a Swing Line Note,
as applicable.
     “Notice of Borrowing” has the meaning provided in Section 2.06(b).
     “Notice of Continuation or Conversion” has the meaning provided in
Section 2.10(b).
     “Notice of Swing Loan Refunding” has the meaning provided in
Section 2.04(b).
     “Notice Office” means the office of the Administrative Agent at Key Tower,
127 Public Square, Cleveland, Ohio 44114, Attention: Dianne Cox (Telecopier No.
(216) 689-4814; Telephone No. (216) 689-4450); email: dianne_cox@keybank.com, or
such other office(s), as the Administrative Agent may designate to the Borrower
Representative in writing from time to time.
     “Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the Borrowers or any other Loan Party to the
Administrative Agent, any Lender, the Swing Line Lender or any LC Issuer
pursuant to the terms of this Agreement or any other Loan Document (including,
but not limited to, interest and fees that accrue after the commencement by or
against any Loan Party of any insolvency

19



--------------------------------------------------------------------------------



 



proceeding, regardless of whether allowed or allowable in such proceeding or
subject to an automatic stay under Section 362(a) of the Bankruptcy Code).
     “Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.
     “Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s articles (certificate) of incorporation, or
equivalent formation documents, and regulations (bylaws), or equivalent
governing documents, and, in the case of any partnership, includes any
partnership agreement and any amendments to any of the foregoing.
     “Original Closing Date” means December 8, 2005.
     “Original Credit Agreement” has the meaning provided in the Recitals
hereto.
     “Payment Office” means the office of the Administrative Agent at Key Tower,
127 Public Square, Cleveland, Ohio 44114, Attention: Dianne Cox (Telecopier No.
(216) 689-4814; Telephone No. (216) 689-4450); email: dianne_cox@keybank.com, or
such other office(s), as the Administrative Agent may designate to the Borrower
Representative in writing from time to time.
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
     “Permitted Acquisition” means any Acquisition as to which all of the
following conditions are satisfied:
     (i) such Acquisition involves a line or lines of business that will not
substantially change the general nature of the business in which the Borrowers
and their Subsidiaries, considered as an entirety, are engaged on the Closing
Date;
     (ii) no Default or Event of Default shall exist prior to or immediately
after giving effect to such Acquisition;
     (iii) the Borrowers would, after giving effect to such Acquisition, on a
pro forma basis, be in compliance with the financial covenants set forth in
Section 7.07;
     (iv) the Borrowers would, after giving effect to such Acquisition, on a pro
forma basis, have Post-Acquisition Liquidity of no less than $50,000,000;
     (v) the Total Leverage Ratio as determined on a pro forma basis after
giving effect to such Acquisition must be less than 4.00 to 1.00;
     (vi) the aggregate Consideration to be paid in connection with such
Acquisition shall not exceed $125,000,000, and when together with the aggregate
Consideration paid in connection with all other Permitted Acquisitions made
within the same fiscal year as such Acquisition, shall not exceed $210,000,000
for the fiscal year 2007 and $200,000,000 thereafter; and
     (vii) at least five Business Days prior to the completion of such
Acquisition, the Borrowers shall have delivered to the Administrative Agent and
the Lenders (A) in the case of any Acquisition in which the aggregate
Consideration to be paid is in excess of $25,000,000 (or

20



--------------------------------------------------------------------------------



 



in the case of any Acquisition in which the Consideration to be paid, together
with the aggregate Consideration paid in connection with all other Permitted
Acquisitions made during the same fiscal quarter as such Acquisition, is in
excess of the aggregate amount of $25,000,000), a certificate of an Authorized
Officer demonstrating, to the reasonable satisfaction of the Administrative
Agent, the computation of the financial covenants referred to in Section 7.07 on
a pro forma basis as of the most recently ended fiscal quarter, and (B) in the
case of any Acquisition in which the aggregate Consideration is in excess of
$25,000,000, (1) to the extent available to the Borrowers, historical financial
statements relating to the business or Person to be acquired and (2) such other
information as the Administrative Agent may reasonably request.
     Notwithstanding the foregoing, with respect to the Florence Acquisition, in
lieu of the above, the Borrower shall be required to comply with
Section 4.01(xxi), provided that such Acquisition shall be included for purposes
of calculating the amounts set forth in clause (vi) of this definition.
     “Permitted Foreign Subsidiary Loans and Investments” means: (i) loans and
investments by a Loan Party to or in a Foreign Subsidiary made on or after the
Closing Date in the ordinary course of business, so long as the aggregate amount
of all such loans and investments by all Loan Parties does not, at any time,
exceed $100,000,000; and (ii) loans to a Foreign Subsidiary by any Person (other
than the Borrowers or any of their respective Subsidiaries), and any guaranty of
such loans by a Loan Party, so long as the aggregate principal amount of all
such loans does not at any time exceed $25,000,000.
     “Permitted Lien” means any Lien permitted by Section 7.03.
     “Person” means any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other entity or
any government or political subdivision or any agency, department or
instrumentality thereof.
     “Plan” means any Multi-Employer Plan or Single-Employer Plan.
     “Post-Acquisition Liquidity” means the sum of Unused Total Revolving
Commitment and any unencumbered cash balances of the Borrowers and their
Subsidiaries.
     “primary Indebtedness” has the meaning provided in the definition of
“Guaranty Obligations.”
     “primary obligor” has the meaning provided in the definition of “Guaranty
Obligations.”
     “Prohibited Transaction” means a transaction with respect to a Plan that is
prohibited under Section 4975 of the Code or Section 406 of ERISA and not exempt
under Section 4975 of the Code or Section 408 of ERISA.
     “Projections” has the meaning provided in Section 4.01(xxi)(D).
     “Purchase Date” has the meaning provided in Section 2.04(c).
     “Quoted Rate” means, with respect to any Swing Loan, the interest rate
quoted to the Borrower Representative by the Swing Line Lender and agreed to by
the Borrower Representative as being the interest rate applicable to such Swing
Loan.
     “RCRA” means the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et. seq.

21



--------------------------------------------------------------------------------



 



     “Real Property” of any Person means all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
     “Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under subsection .22, .23, .25, .27, .28,
.29, .30, .31, .32, .34, .35, .62,         .63, .64, .65 or .67 of PBGC
Regulation Section 4043.
     “Required Lenders” means Lenders whose Credit Facility Exposure and Unused
Revolving Commitments constitute at least 51% of the sum of the Aggregate Credit
Facility Exposure (other than Swing Loans) and the Unused Total Revolving
Commitment.
     “Required Revolving Lenders” means Revolving Lenders whose Revolving
Facility Exposure and Unused Total Revolving Commitments constitute at least 51%
of the sum of the Aggregate Revolving Facility Exposure and the Unused Total
Revolving Commitment.
     “Required Term Lenders” means Term Lenders whose outstanding Term Loans
constitute at least 51% of the aggregate principal amount of all outstanding
Term Loans.
     “Restricted Payment” means: (i) any Capital Distribution; (ii) any amount
paid by any Borrower or any Subsidiary in repayment, redemption, retirement,
repurchase, direct or indirect, of any Subordinated Indebtedness, including, but
not limited to, the Indebtedness incurred pursuant to the notes issued in
connection with the Subordinated Indenture; or (iii) the exercise by the
Borrower or any Subsidiary of any right of defeasance or covenant defeasance or
similar right with respect to any Subordinated Indebtedness, including but not
limited to the Indebtedness incurred pursuant to the notes issued in connection
with the Subordinated Indenture.
     “Revolving Borrowing” means the incurrence of Revolving Loans consisting of
one Type of Revolving Loan by the Borrowers from all of the Revolving Lenders on
a pro rata basis on a given date (or resulting from Conversions or Continuations
on a given date), having in the case of any Eurocurrency Loans the same Interest
Period.
     “Revolving Commitment” means, with respect to each Revolving Lender, the
amount set forth opposite such Revolving Lender’s name in Schedule 1 hereto as
its “Revolving Commitment,” or in the case of any Revolving Lender that becomes
a party hereto pursuant to an Assignment Agreement, the amount set forth in such
Assignment Agreement, as such commitment may be reduced from time to time
pursuant to Section 2.12(c) or adjusted from time to time as a result of
assignments to or from such Revolving Lender pursuant to Section 11.06.
     “Revolving Facility” means the credit facility established under
Section 2.02 pursuant to the Revolving Commitment of each Revolving Lender.

22



--------------------------------------------------------------------------------



 



     “Revolving Facility Availability Period” means the period from the Closing
Date until the Revolving Facility Termination Date.
     “Revolving Facility Exposure” means, for any Revolving Lender at any time,
the sum of (i) the Dollar Equivalent of the principal amount of Revolving Loans
made by such Revolving Lender and outstanding at such time, and (ii) such
Revolving Lender’s share of the LC Outstandings at such time.
     “Revolving Facility Note” means a promissory note substantially in the form
of Exhibit A-1 hereto.
     “Revolving Facility Percentage” means, at any time for any Revolving
Lender, the percentage obtained by dividing such Revolving Lender’s Revolving
Commitment by the Total Revolving Commitment, provided, however, that if the
Total Revolving Commitment has been terminated, the Revolving Facility
Percentage for each Revolving Lender shall be determined by dividing such
Revolving Lender’s Revolving Commitment immediately prior to such termination by
the Total Revolving Commitment immediately prior to such termination.
     “Revolving Facility Termination Date” means the earlier of (i) August 30,
2012, or (ii) the date that the Commitments have been terminated pursuant to
Section 8.02.
     “Revolving Lender” means any Lender that has a Revolving Commitment.
     “Revolving Loan” means, with respect to each Revolving Lender, any loan
made by such Revolving Lender pursuant to Section 2.02.
     “Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by a Borrower or any Subsidiary of any property
(except for temporary leases for a term, including any renewal thereof, of not
more than one year and except for leases between Borrowers or between a Borrower
and a Subsidiary or between Subsidiaries), which property has been or is to be
sold or transferred by such Borrower or such Subsidiary to such Person.
     “S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill,
Inc., and its successors.
     “Scheduled Repayment” has the meaning provided in Section 2.13(b).
     “SEC” means the United States Securities and Exchange Commission.
     “SEC Regulation D” means Regulation D as promulgated under the Securities
Act of 1933, as amended, as the same may be in effect from time to time.
     “Secured Creditors” has the meaning provided in the Security Agreement.
     “Security Agreement” has the meaning provided in Section 4.01(iv).
     “Security Documents” means the Security Agreement, each Additional Security
Document, any UCC financing statement, any Control Agreement, any Collateral
Assignment Agreement and any document pursuant to which any Lien is granted or
perfected by any Loan Party to the Administrative Agent as security for any of
the Obligations.

23



--------------------------------------------------------------------------------



 



     “Senior Leverage Ratio” means, for any Testing Period, the ratio of
(i) Consolidated Total Funded Debt (other than Subordinated Indebtedness) to
(ii) Consolidated EBITDA.
     “Standard Permitted Lien” means any of the following: (i) Liens for taxes
not yet delinquent or Liens for taxes, assessments or governmental charges being
contested in good faith and by appropriate proceedings for which adequate
reserves in accordance with GAAP have been established; (ii) Liens in respect of
property or assets imposed by law that were incurred in the ordinary course of
business, such as carriers’, suppliers’, warehousemen’s, materialmen’s and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business, that do not in the aggregate materially detract from the value of such
property or assets or materially impair the use thereof in the operation of the
business of the Borrowers or any of their Subsidiaries and do not secure any
Indebtedness; (iii) Liens created by this Agreement or the other Loan Documents;
(iv) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.01(g); (v) Liens (other than
any Lien imposed by ERISA) incurred or deposits made in the ordinary course of
business in connection with workers compensation, unemployment insurance and
other types of social security, and mechanic’s Liens, carrier’s Liens, and other
Liens to secure the performance of tenders, statutory obligations, contract
bids, government contracts, surety, appeal, customs, performance and
return-of-money bonds and other similar obligations, incurred in the ordinary
course of business (exclusive of obligations in respect of the payment for
borrowed money), whether pursuant to statutory requirements, common law or
consensual arrangements; (vi) leases or subleases granted in the ordinary course
of business to others not interfering in any material respect with the business
of the Borrowers or any of their Subsidiaries and any interest or title of a
lessor under any lease not in violation of this Agreement; (vii) easements,
rights-of-way, zoning or other restrictions, charges, encumbrances, defects in
title, prior rights of other persons, and obligations contained in similar
instruments, in each case that do not secure Indebtedness and do not involve,
and are not likely to involve at any future time, either individually or in the
aggregate, (A) a substantial and prolonged interruption or disruption of the
business activities of the Borrowers and their Subsidiaries considered as an
entirety, or (B) a Material Adverse Effect; (viii) Liens arising from the rights
of lessors under leases (including financing statements regarding property
subject to lease) not in violation of the requirements of this Agreement,
provided that such Liens are only in respect of the property subject to, and
secure only, the respective lease (and any other lease with the same or an
affiliated lessor); and (ix) rights of consignors of goods, whether or not
perfected by the filing of a financing statement under the UCC.
     “Standby Letter of Credit” means any standby letter of credit issued for
the purpose of supporting workers compensation, liability insurance, releases of
contract retention obligations, contract performance guarantee requirements and
other bonding obligations or for other lawful purposes.
     “Stated Amount” of each Letter of Credit means the maximum amount available
to be drawn thereunder (regardless of whether any conditions or other
requirements for drawing could then be met).
     “Subordinated” means, as applied to any Indebtedness, that the Indebtedness
shall have been subordinated (by written terms or written agreement being, in
either case, in form and substance satisfactory to the Administrative Agent and
the Required Lenders) in favor of the prior payment in full of the Obligations,
it being understood that the Subordinated Indenture, as in effect on the Closing
Date and without regard to any amendment, supplement, restatement or other
modification or replacement thereof to the Closing Date, is in form and
substance satisfactory to the Administrative Agent and the Lenders.
     “Subordinated Indenture” means the Indenture, dated as of the Original
Closing Date, among GII, the subsidiary guarantors party thereto and The Bank of
New York Trust Company, N.A., as trustee, as the same may, in accordance with
Section 7.09 hereof, from time to time be amended, supplemented,

24



--------------------------------------------------------------------------------



 



restated or otherwise modified or replaced, pursuant to which GII has issued 8%
Senior Subordinated Notes Due 2015.
     “Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary Voting Power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have Voting Power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries, and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person directly or indirectly
through Subsidiaries, owns more than 50% of the Equity Interests of such Person
at the time or in which such Person, one or more other Subsidiaries of such
Person or such Person and one or more Subsidiaries of such Person, directly or
indirectly, has the power to direct the policies, management and affairs
thereof. Unless otherwise expressly provided, all references herein to
“Subsidiary” means a Subsidiary of the Borrower.
     “Subsidiary Guarantor” means any Subsidiary that is or hereafter becomes a
party to the Subsidiary Guaranty. Schedule 2 hereto lists each Subsidiary
Guarantor as of the Closing Date.
     “Subsidiary Guaranty” has the meaning provided in Section 4.01(iii).
     “Swing Line Commitment” means $20,000,000.
     “Swing Line Facility” means the credit facility established under
Section 2.04 pursuant to the Swing Line Commitment of the Swing Line Lender.
     “Swing Line Lender” means KeyBank National Association.
     “Swing Line Note” means a promissory note substantially in the form of
Exhibit A-2 hereto.
     “Swing Loan” means any loan made by the Swing Line Lender under the Swing
Line Facility pursuant to Section 2.04.
     “Swing Loan Maturity Date” means, with respect to any Swing Loan, the
earlier of (i) the last day of the period for such Swing Loan as established by
the Swing Line Lender and agreed to by the Borrowers, which shall be less than
15 days, and (ii) the Revolving Facility Termination Date.
     “Swing Loan Participation” has the meaning provided in Section 2.04(c).
     “Swing Loan Participation Amount” has the meaning provided in
Section 2.04(c).
     “Synthetic Lease” means any lease (i) that is accounted for by the lessee
as an Operating Lease, and (ii) under which the lessee is intended to be the
“owner” of the leased property for federal income tax purposes.
     “Target” means Florence Corporation, an Illinois corporation.
     “Target Existing Indebtedness Agreement” means the Credit Agreement, dated
April 22, 2003, by the Target and Harris Trust and Savings Bank, as amended.
     “Target Financials” has the meaning provided in Section 4.01(xxi)(D).
     “Taxes” has the meaning provided in Section 3.03(a).

25



--------------------------------------------------------------------------------



 



     “Term Borrowing” means the incurrence of Term Loans consisting of one Type
of Term Loan by the Borrowers from all of the Term Lenders on a pro rata basis
on a given date (or resulting from Conversions or Continuations on a given
date), having in the case of Eurodollar Loans the same Interest Period.
     “Term Commitment” means, with respect to each Term Lender, the amount, if
any, set forth opposite such Term Lender’s name in Schedule 1 attached to the
Original Credit Agreement as its “Term Commitment” (as the same may have been
reduced pursuant to Section 11.06(c) thereof), or in any Assignment Agreement
pursuant to which such Term Lender provided its “Term Commitment.”
     “Term Loan” means, with respect to each Term Lender, any loan made by such
Term Lender pursuant to Section 2.03.
     “Term Lender” means any Lender with a Term Commitment.
     “Term Loan Facility” means the credit facility established pursuant to
Section 2.03.
     “Term Loan Maturity Date” means December 8, 2012.
     “Term Note” means a promissory note substantially in the form of
Exhibit A-3 hereto.
     “Testing Period” means a single period consisting of the four consecutive
fiscal quarters of the Borrowers then last ended (whether or not such quarters
are all within the same fiscal year), except that if a particular provision of
this Agreement indicates that a Testing Period shall be of a different specified
duration, such Testing Period shall consist of the particular fiscal quarter or
quarters then last ended that are so indicated in such provision.
     “Total Credit Facility Amount” means the aggregate of the Total Revolving
Commitment and the Total Term Loan Commitment. As of the Closing Date, the Total
Credit Facility Amount is $497,700,000.
     “Total Leverage Ratio” means, for any Testing Period, the ratio of
(i) Consolidated Total Funded Debt to (ii) Consolidated EBITDA.
     “Total Revolving Commitment” means the sum of the Revolving Commitments of
the Revolving Lenders as the same may be decreased pursuant to Section 2.12(c)
hereof. As of the Closing Date, the amount of the Total Revolving Commitment is
$375,000,000.
     “Total Term Loan Commitment” means the sum of the Term Commitments of the
Term Lenders. As of the Closing Date, the amount of the Total Term Loan
Commitment is $122,700,000.
     “Type” means any type of Loan determined with respect to the interest
option applicable thereto, which in each case shall be a Base Rate Loan, a
Eurodollar Loan or a Foreign Currency Loan.
     “UCC” means the Uniform Commercial Code as in effect from time to time.
Unless otherwise specified, the UCC shall refer to the UCC as in effect in the
State of New York.
     “Unfunded Current Liability” of any Plan shall mean the amount, if any, by
which the actuarial present value of the accumulated plan benefits under the
Plan as of the close of its most recent plan year exceeds the fair market value
of the assets allocable thereto, each determined in accordance with

26



--------------------------------------------------------------------------------



 



Statement of Financial Accounting Standards No. 87, based upon the actuarial
assumptions used by the Plan’s actuary in the most recent annual valuation of
the Plan.
     “United States” and “U.S.” each means United States of America.
     “Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
Dollar or Dollar Equivalent amount, as applicable, of the draws made on such
Letter of Credit that have not been reimbursed by the Borrowers or the
applicable LC Obligor or converted to a Revolving Loan pursuant to
Section 2.05(f)(i), and, in each case, all interest that accrues thereon
pursuant to this Agreement.
     “Unused Revolving Commitment” means, for any Revolving Lender at any time,
the excess of (i) such Revolving Lender’s Revolving Commitment at such time over
(ii) such Revolving Lender’s Revolving Facility Exposure at such time.
     “Unused Total Revolving Commitment” means, at any time, the excess of
(i) the Total Revolving Commitment at such time over (ii) the Aggregate
Revolving Facility Exposure at such time plus the aggregate outstanding
principal amount of Swing Loans.
     “USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.
     “Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
similar governing body of such Person.
     Section 1.02 Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the words “to” and “until” each
means “to but excluding” and the word “through” means “through and including.”
     Section 1.03 Accounting Terms. Except as otherwise specifically provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time.
     Section 1.04 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections, Schedules and Exhibits shall be construed to refer to Sections of,
and Schedules and Exhibits to, this Agreement, (e) the words “asset” and

27



--------------------------------------------------------------------------------



 



“property” shall be construed to have the same meaning and effect and to refer
to any and all Real Property, tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, and interests in any
of the foregoing, and (f) any reference to a statute, rule or regulation is to
that statute, rule or regulation as now enacted or as the same may from time to
time be amended, re-enacted or expressly replaced.
     Section 1.05 Borrower Representative. For purposes of this Agreement, GSNY
(i) authorizes GII to make such requests, give such notices or furnish such
certificates to the Administrative Agent or any Lender as may be required or
permitted by this Agreement for the benefit of the Borrowers and (ii) authorizes
the Administrative Agent to treat such requests, notices, certificates or
consents given or made by GII to have been made, given or furnished by the
Borrowers for purposes of this Agreement. The Administrative Agent and each
Lender shall be entitled to rely on each such request, notice, certificate or
consent made, given or furnished by the Borrower Representative pursuant to the
provisions of this Agreement or any other Loan Document as being made or
furnished on behalf of, and with the effect of irrevocably binding, such
Borrower. Each warranty, covenant, agreement and undertaking made on its behalf
by the Borrower Representative shall be deemed for all purposes to have been
made by each Borrower and shall be binding upon and enforceable against each
Borrower to the same extent as if the same had been made directly by each
Borrower.
     Section 1.06 Joint and Several Liability of the Borrowers. Each request by
the Borrower Representative for a Borrowing, Continuation or Conversion of any
Loan shall be deemed to be a joint and several request by both of the Borrowers.
Each Borrower hereby authorizes any other Borrower to request a Borrowing,
Continuation or Conversion of a Loan hereunder and agrees that it is receiving
or will receive a direct pecuniary benefit therefor. Each Borrower acknowledges
and agrees that the Lenders are entering into this Agreement at the request of
each Borrower and with the understanding that each Borrower is and shall remain
fully liable, jointly and severally, for payment in full of all of the
Obligations.
     Section 1.07 Contribution Among Borrowers. To the extent that any Borrower
shall make a payment (each a “Borrower Payment”) of all or any portion of the
Obligations, then such Borrower shall be entitled to contribution and
indemnification from, and be reimbursed by, the other Borrower in an amount
equal to a fraction of such Borrower Payment, the numerator of which fraction is
such other Borrower’s Allocable Amount and the denominator of which is the sum
of the Allocable Amounts of both Borrowers. This Section 1.07 is intended only
to define the relative rights of the Borrowers, and nothing set forth in this
Section 1.07 is intended to or shall impair the obligations of the Borrowers,
jointly and severally, to pay any amounts, as and when the same shall become due
and payable in accordance with the terms of this Agreement and the other Loan
Documents. The Borrowers acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets in favor of each Borrower to
which such contribution and indemnification is owing. Any right of contribution
of any of the Borrowers shall be subject and subordinate to the prior
indefeasible payment in full of the Obligations.
     Section 1.08 Currency Equivalents. Except as otherwise specified herein,
all references herein or in any other Loan Document to a dollar amount shall
mean such amount in U.S. Dollars or, if the context so requires, the Dollar
Equivalent of such amount in any Designated Foreign Currency. The Dollar
Equivalent of any amount shall be determined in accordance with the definition
of “Dollar Equivalent”; provided, however, that (a) notwithstanding the
foregoing or anything elsewhere in this Agreement to the contrary, in
calculating the Dollar Equivalent of any amount for purposes of determining
(i) the Borrowers’ obligation to prepay Loans or cash collateralize Letters of
Credit pursuant to Section 2.13(c), or (ii) the Borrowers’ ability to request
additional Loans or Letters of Credit pursuant to the Commitments, the
Administrative Agent may, in the case of either of the foregoing, in its
discretion, calculate the Dollar Equivalent of such amount on any Business Day
selected by the

28



--------------------------------------------------------------------------------



 



Administrative Agent, and (b) in determining whether the Borrowers and their
respective Subsidiaries have exceeded any basket limitation set forth in
Sections 7.02, 7.04 or 7.05, the Borrowers and their respective Subsidiaries
shall not be deemed to have exceeded any such basket limitation to the extent
that, and only to the extent that, any such basket limitation was exceeded
solely as a result of fluctuations in the exchange rate applicable to any
Designated Foreign Currency.
ARTICLE II.
THE TERMS OF THE CREDIT FACILITY
     Section 2.01 Establishment of the Credit Facility. On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Loan Documents, the Administrative Agent, the Revolving Lenders, the Swing
Line Lender and each LC Issuer agree to establish the Credit Facility for the
benefit of the Borrowers; provided, however, that at no time will (i) the
Aggregate Credit Facility Exposure exceed the Total Credit Facility Amount, or
(ii) the Credit Facility Exposure of any Revolving Lender exceed the aggregate
amount of such Revolving Lender’s Commitment.
     Section 2.02 Revolving Facility. During the Revolving Facility Availability
Period, each Revolving Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make a Revolving Loan or Revolving Loans to the
Borrowers from time to time pursuant to such Revolving Lender’s Revolving
Commitment, which Revolving Loans: (i) may, except as set forth herein, at the
option of the Borrower Representative, be incurred and maintained as, or
Converted into, Revolving Loans that are Base Rate Loans, Eurodollar Loans or
Foreign Currency Loans, in each case denominated in Dollars or a Designated
Foreign Currency, provided that all Revolving Loans made as part of the same
Revolving Borrowing shall consist of Revolving Loans of the same Type; (ii) may
be repaid or prepaid and reborrowed in accordance with the provisions hereof;
and (iii) shall not be made if, after giving effect to any such Revolving Loan,
(A) the Revolving Facility Exposure of any Revolving Lender would exceed such
Revolving Lender’s Revolving Commitment, (B) the Aggregate Revolving Facility
Exposure plus the aggregate outstanding principal amount of Swing Loans would
exceed the Total Revolving Commitment, (C) the Foreign Currency Exposure would
exceed the Maximum Foreign Currency Exposure Amount, or (D) the Borrowers would
be required to prepay Loans or cash collateralize Letters of Credit pursuant to
Section 2.13(c). The Revolving Loans to be made by each Revolving Lender will be
made by such Revolving Lender on a pro rata basis based upon such Revolving
Lender’s Revolving Facility Percentage of each Revolving Borrowing, in each case
in accordance with Section 2.07 hereof.
     Section 2.03 Term Loan. On the Original Closing Date, each Term Lender made
a Term Loan to the Borrowers pursuant to such Term Lender’s Term Commitment,
which Term Loans: (i) once prepaid or repaid, may not be reborrowed, (ii) may,
except as set forth herein, at the option of the Borrower Representative, be
maintained as, or Converted into, Term Loans that are Base Rate Loans or
Eurodollar Loans, in each case denominated in Dollars; and (iii) shall be repaid
in accordance with Section 2.13(b).
     Section 2.04 Swing Line Facility.
     (a) Swing Loans. During the Revolving Facility Availability Period, the
Swing Line Lender agrees, on the terms and conditions set forth in this
Agreement, to make a Swing Loan or Swing Loans to the Borrowers from time to
time, which Swing Loans: (i) shall be payable on the Swing Loan Maturity Date
applicable to each such Swing Loan; (ii) shall be made only in U.S. Dollars;
(iii) may be repaid or prepaid and reborrowed in accordance with the provisions
hereof; (iv) may only be made if after giving effect thereto (A) the aggregate
principal amount of Swing Loans outstanding does not exceed the Swing

29



--------------------------------------------------------------------------------



 



Line Commitment, and (B) the Aggregate Revolving Facility Exposure plus the
aggregate outstanding principal amount of Swing Loans would not exceed the Total
Revolving Commitment; and (v) shall not be made if, after giving effect thereto,
the Borrowers would be required to prepay Loans or cash collateralize Letters of
Credit pursuant to Section 2.13(c) hereof.
     (b) Swing Loan Refunding. The Swing Line Lender may at any time, in its
sole and absolute discretion, direct that the Swing Loans owing to it be
refunded by delivering a notice to such effect to the Administrative Agent,
specifying the aggregate principal amount thereof (a “Notice of Swing Loan
Refunding”). Promptly upon receipt of a Notice of Swing Loan Refunding, the
Administrative Agent shall give notice of the contents thereof to the Revolving
Lenders and, unless an Event of Default specified in Section 8.01(h) in respect
of any Borrower have occurred, the Borrower Representative. Each such Notice of
Swing Loan Refunding shall be deemed to constitute delivery by the Borrower
Representative of a Notice of Borrowing requesting Revolving Loans consisting of
Base Rate Loans in the amount of the Swing Loans to which it relates. Each
Revolving Lender (including the Swing Line Lender) hereby unconditionally agrees
(notwithstanding that any of the conditions specified in Section 4.02 or
elsewhere in this Agreement shall not have been satisfied, but subject to the
provisions of paragraph (d) below) to make a Revolving Loan to the Borrowers in
the amount of such Revolving Lender’s Revolving Facility Percentage of the
aggregate amount of the Swing Loans to which such Notice of Swing Loan Refunding
relates. Each such Revolving Lender shall make the amount of such Revolving Loan
available to the Administrative Agent in immediately available funds at the
Payment Office not later than 2:00 P.M. (local time at the Payment Office), if
such notice is received by such Revolving Lender prior to 11:00 A.M. (local time
at its Applicable Lending Office), or not later than 2:00 P.M. (local time at
the Payment Office) on the next Business Day, if such notice is received by such
Revolving Lender after such time. The proceeds of such Revolving Loans shall be
made immediately available to the Swing Line Lender and applied by it to repay
the principal amount of the Swing Loans to which such Notice of Swing Loan
Refunding relates.
     (c) Swing Loan Participation. If prior to the time a Revolving Loan would
otherwise have been made as provided above as a consequence of a Notice of Swing
Loan Refunding, any of the events specified in Section 8.01(h) shall have
occurred in respect of the Borrowers or one or more of the Revolving Lenders
shall determine that it is legally prohibited from making a Revolving Loan under
such circumstances, each Revolving Lender (other than the Swing Line Lender), or
each Revolving Lender (other than such Swing Line Lender) so prohibited, as the
case may be, shall, on the date such Revolving Loan would have been made by it
(the “Purchase Date”), purchase an undivided participating interest (a “Swing
Loan Participation”) in the outstanding Swing Loans to which such Notice of
Swing Loan Refunding relates, in an amount (the “Swing Loan Participation
Amount”) equal to such Revolving Lender’s Revolving Facility Percentage of such
outstanding Swing Loans. On the Purchase Date, each such Revolving Lender or
each such Revolving Lender so prohibited, as the case may be, shall pay to the
Swing Line Lender, in immediately available funds, such Revolving Lender’s Swing
Loan Participation Amount, and promptly upon receipt thereof the Swing Line
Lender shall, if requested by such other Revolving Lender, deliver to such
Revolving Lender a participation certificate, dated the date of the Swing Line
Lender’s receipt of the funds from, and evidencing such Revolving Lender’s Swing
Loan Participation in, such Swing Loans and its Swing Loan Participation Amount
in respect thereof. If any amount required to be paid by a Revolving Lender to
the Swing Line Lender pursuant to the above provisions in respect of any Swing
Loan Participation is not paid on the date such payment is due, such Revolving
Lender shall pay to the Swing Line Lender on demand interest on the amount not
so paid at the overnight Federal Funds Effective Rate from the due date until
such amount is paid in full. Whenever, at any time after the Swing Line Lender
has received from any other Revolving Lender such Revolving Lender’s Swing Loan
Participation Amount, the Swing Line Lender receives any payment from or on
behalf of the Borrowers on account of the related Swing Loans, the Swing Line
Lender will promptly distribute to such Revolving Lender its ratable share of
such amount based on its Revolving Facility

30



--------------------------------------------------------------------------------



 



Percentage of such amount on such date on account of its Swing Loan
Participation (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Lender’s participating
interest was outstanding and funded); provided, however, that if such payment
received by the Swing Line Lender is required to be returned, such Revolving
Lender will return to the Swing Line Lender any portion thereof previously
distributed to it by the Swing Line Lender.
     (d) Obligations Unconditional. Each Revolving Lender’s obligation to make
Revolving Loans pursuant to Section 2.04(b) and/or to purchase Swing Loan
Participations in connection with a Notice of Swing Loan Refunding shall be
subject to the conditions that (i) such Revolving Lender shall have received a
Notice of Swing Loan Refunding complying with the provisions hereof and (ii) at
the time the Swing Loans that are the subject of such Notice of Swing Loan
Refunding were made, the Swing Line Lender making the same had no actual written
notice from another Revolving Lender that an Event of Default had occurred and
was continuing, but otherwise shall be absolute and unconditional, shall be
solely for the benefit of the Swing Line Lender that gives such Notice of Swing
Loan Refunding, and shall not be affected by any circumstance, including,
without limitation, (A) any set-off, counterclaim, recoupment, defense or other
right that such Revolving Lender may have against any other Revolving Lender,
any Loan Party, or any other Person, or any Loan Party may have against any
Revolving Lender or other Person, as the case may be, for any reason whatsoever,
(B) the occurrence or continuance of Default or Event of Default, (C) any event
or circumstance involving a Material Adverse Effect, (D) any breach of any Loan
Document by any party thereto, or (E) any other circumstance, happening or
event, whether or not similar to any of the foregoing.
     Section 2.05 Letters of Credit.
     (a) LC Issuances. During the Revolving Facility Availability Period, the
Borrower Representative may request an LC Issuer at any time and from time to
time to issue, for the account of the Borrowers or any Subsidiary Guarantor, and
subject to and upon the terms and conditions herein set forth, each LC Issuer
agrees to issue from time to time Letters of Credit denominated and payable in
Dollars or any Designated Foreign Currency and in each case in such form as may
be approved by such LC Issuer and the Administrative Agent; provided, however,
that notwithstanding the foregoing, no LC Issuance shall be made if, after
giving effect thereto, (i) the LC Outstandings would exceed the LC Commitment
Amount, (ii) the Revolving Facility Exposure of any Revolving Lender would
exceed such Revolving Lender’s Revolving Commitment, (iii) the Foreign Currency
Exposure would exceed the Maximum Foreign Currency Exposure Amount, (iv) the
Aggregate Revolving Facility Exposure plus the aggregate outstanding principal
amount of Swing Loans outstanding would exceed the Total Revolving Commitment,
or (v) the Borrowers would be required to prepay Loans or cash collateralize
Letters of Credit pursuant to Section 2.13(c) hereof. Subject to Section 2.05(c)
below, each Letter of Credit shall have an expiry date (including any renewal
periods) occurring not later than the earlier of (y) one year from the date of
issuance thereof, or (z) 30 Business Days prior to the Revolving Facility
Termination Date.
     (b) LC Requests. Whenever the Borrowers desire that a Letter of Credit be
issued for its account or the account of any eligible LC Obligor, the Borrower
Representative shall give the Administrative Agent and the applicable LC Issuer
written or telephonic notice (in the case of telephonic notice, promptly
confirmed in writing if so requested by the Administrative Agent) which, if in
the form of written notice, shall be substantially in the form of Exhibit B-3
(each such request, a “LC Request”), or transmit by electronic communication (if
arrangements for doing so have been approved by the applicable LC Issuer), prior
to 11:00 A.M. (local time at the Notice Office) at least three Business Days (or
such shorter period as may be acceptable to the relevant LC Issuer) prior to the
proposed date of issuance (which shall be a Business Day), which LC Request
shall include such supporting documents that such LC Issuer customarily requires
in connection therewith (including, in the case of a Letter of Credit for an

31



--------------------------------------------------------------------------------



 



account party other than a Borrower, an application for, and if applicable a
reimbursement agreement with respect to, such Letter of Credit). In the event of
any inconsistency between any of the terms or provisions of any LC Document and
the terms and provisions of this Agreement respecting Letters of Credit, the
terms and provisions of this Agreement shall control.
     (c) Auto-Renewal Letters of Credit. If an LC Obligor so requests in any
applicable LC Request, each LC Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions; provided, however, that any Letter of
Credit that has automatic renewal provisions must permit such LC Issuer to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Once any such Letter
of Credit that has automatic renewal provisions has been issued, the Revolving
Lenders shall be deemed to have authorized (but may not require) such LC Issuer
to permit the renewal of such Letter of Credit at any time to an expiry date not
later than 30 Business Days prior to the Revolving Facility Termination Date;
provided, however, that such LC Issuer shall not permit any such renewal if
(i) such LC Issuer has determined that it would have no obligation at such time
to issue such Letter of Credit in its renewed form under the terms hereof, or
(ii) it has received notice (which may be by telephone or in writing) on or
before the day that is two Business Days before the date that such LC Issuer is
permitted to send a notice of non-renewal from the Administrative Agent, any
Revolving Lender or the Borrower Representative that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied.
     (d) Applicability of ISP98. Unless otherwise expressly agreed by the
applicable LC Issuer and the applicable LC Obligor, when a Letter of Credit is
issued, the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each Letter of
Credit.
     (e) Notice of LC Issuance. Each LC Issuer shall, on the date of each LC
Issuance by it, give the Administrative Agent, each applicable Revolving Lender
and the Borrower Representative written notice of such LC Issuance, accompanied
by a copy to the Administrative Agent of the Letter of Credit or Letters of
Credit issued by it. Each LC Issuer shall provide to the Administrative Agent a
quarterly (or monthly if requested by any applicable Revolving Lender) summary
describing each Letter of Credit issued by such LC Issuer and then outstanding
and an identification for the relevant period of the daily aggregate LC
Outstandings represented by Letters of Credit issued by such LC Issuer.
     (f) Reimbursement Obligations.
     (i) The Borrowers hereby agree to reimburse (or cause any LC Obligor for
whose account a Letter of Credit was issued to reimburse) each LC Issuer, by
making payment directly to such LC Issuer in immediately available funds at the
payment office of such LC Issuer, for any Unpaid Drawing with respect to any
Letter of Credit immediately after, and in any event on the date on which, such
LC Issuer notifies the Borrower Representative (or any such other LC Obligor for
whose account such Letter of Credit was issued) of such payment or disbursement
(which notice to the Borrower Representative (or such other LC Obligor) shall be
delivered reasonably promptly after any such payment or disbursement), such
payment to be made in Dollars or in the applicable Designated Foreign Currency,
with interest on the amount so paid or disbursed by such LC Issuer, to the
extent not reimbursed prior to 1:00 P.M. (local time at the payment office of
the applicable LC Issuer) on the date of such payment or disbursement, from and
including the date paid or disbursed to but not including the date such LC
Issuer is reimbursed therefor at a rate per annum that shall be the rate then
applicable to Revolving Loans pursuant to Section 2.09(a)(i) that are Base Rate
Loans or, if not reimbursed on the date of such payment or disbursement, at the
Default Rate, any such interest also to be payable on demand. If

32



--------------------------------------------------------------------------------



 



by 11:00 A.M. on the Business Day immediately following notice to it of its
obligation to make reimbursement in respect of an Unpaid Drawing, the Borrower
Representative or the relevant LC Obligor has not made such reimbursement out of
its available cash on hand or, in the case of a Borrower, a contemporaneous
Borrowing hereunder (if such Borrowing is otherwise available to the Borrowers),
(x) the Borrower Representative will in each case be deemed to have given a
Notice of Borrowing for Revolving Loans that are Base Rate Loans in an aggregate
Dollar Equivalent principal amount sufficient to reimburse such Unpaid Drawing
(and the Administrative Agent shall promptly give notice to the Revolving
Lenders of such deemed Notice of Borrowing), (y) the Revolving Lenders shall,
unless they are legally prohibited from doing so, make the Revolving Loans
contemplated by such deemed Notice of Borrowing (which Revolving Loans shall be
considered made under Section 2.02), and (z) the proceeds of such Revolving
Loans shall be disbursed directly to the applicable LC Issuer to the extent
necessary to effect such reimbursement and repayment of the Unpaid Drawing, with
any excess proceeds to be made available to the Borrowers in accordance with the
applicable provisions of this Agreement.
     (ii) Obligations Absolute. Each LC Obligor’s obligation under this Section
to reimburse each LC Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that such LC Obligor may have or have had against such LC Issuer, the
Administrative Agent or any Revolving Lender, including, without limitation, any
defense based upon the failure of any drawing under a Letter of Credit to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such drawing; provided,
however, that no LC Obligor shall be obligated to reimburse an LC Issuer for any
wrongful payment made by such LC Issuer under a Letter of Credit as a result of
acts or omissions constituting willful misconduct or gross negligence on the
part of such LC Issuer.
     (g) LC Participations.
     (i) Immediately upon each LC Issuance (and on the Closing Date with respect
to any Existing Letter of Credit), the LC Issuer of such Letter of Credit shall
be deemed to have sold and transferred to each Revolving Lender, and each such
Revolving Lender (each an “LC Participant”) shall be deemed irrevocably and
unconditionally to have purchased and received from such LC Issuer, without
recourse or warranty, an undivided interest and participation (an “LC
Participation”), to the extent of such Revolving Lender’s Revolving Facility
Percentage of the Stated Amount of such Letter of Credit in effect at such time
of issuance, in such Letter of Credit, each substitute Letter of Credit, each
drawing made thereunder, the obligations of any LC Obligor under this Agreement
with respect thereto (although LC Fees relating thereto shall be payable
directly to the Administrative Agent for the account of the Revolving Lenders as
provided in Section 2.11 and the LC Participants shall have no right to receive
any portion of any fees of the nature contemplated by Section 2.11(c) or
Section 2.11(d)), the obligations of any LC Obligor under any LC Documents
pertaining thereto, and any security for, or guaranty pertaining to, any of the
foregoing.
     (ii) In determining whether to pay under any Letter of Credit, an LC Issuer
shall not have any obligation relative to the LC Participants other than to
determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by an LC Issuer under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for such LC Issuer any resulting liability.

33



--------------------------------------------------------------------------------



 



     (iii) If an LC Issuer makes any payment under any Letter of Credit and the
applicable LC Obligor shall not have reimbursed such amount in full to such LC
Issuer pursuant to Section 2.05(f), such LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each LC
Participant of such failure, and each LC Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such LC
Issuer, the amount of such LC Participant’s Revolving Facility Percentage of
such payment in Dollars or the applicable Designated Foreign Currency and in
same-day funds; provided, however, that no LC Participant shall be obligated to
pay to the Administrative Agent its Revolving Facility Percentage of such
unreimbursed amount for any wrongful payment made by such LC Issuer under a
Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of such LC Issuer. If the
Administrative Agent so notifies any LC Participant required to fund a payment
under a Letter of Credit prior to 11:00 A.M. (local time at its Notice Office)
on any Business Day, such LC Participant shall make available to the
Administrative Agent for the account of the relevant LC Issuer such LC
Participant’s Revolving Facility Percentage of the amount of such payment on
such Business Day in same-day funds. If and to the extent such LC Participant
shall not have so made its Revolving Facility Percentage of the amount of such
payment available to the Administrative Agent for the account of the relevant LC
Issuer, such LC Participant agrees to pay to the Administrative Agent for the
account of such LC Issuer, forthwith on demand, such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent for the account of such LC Issuer at the Federal
Funds Effective Rate. The failure of any LC Participant to make available to the
Administrative Agent for the account of the relevant LC Issuer its Revolving
Facility Percentage of any payment under any Letter of Credit shall not relieve
any other LC Participant of its obligation hereunder to make available to the
Administrative Agent for the account of such LC Issuer its Revolving Facility
Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no LC Participant shall be responsible for the failure of
any other LC Participant to make available to the Administrative Agent for the
account of such LC Issuer such other LC Participant’s Revolving Facility
Percentage of any such payment.
     (iv) Whenever an LC Issuer receives a payment of a reimbursement obligation
as to which the Administrative Agent has received for the account of such LC
Issuer any payments from the LC Participants pursuant to subpart (iii) above,
such LC Issuer shall pay to the Administrative Agent and the Administrative
Agent shall promptly pay to each LC Participant that has paid its Revolving
Facility Percentage thereof, in same-day funds, an amount equal to such LC
Participant’s Revolving Facility Percentage of the principal amount thereof and
interest thereon accruing after the purchase of the respective LC
Participations, as and to the extent so received.
     (v) The obligations of the LC Participants to make payments to the
Administrative Agent for the account of each LC Issuer with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:
     (A) any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
     (B) the existence of any claim, set-off defense or other right that any LC
Obligor may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be

34



--------------------------------------------------------------------------------



 



acting), the Administrative Agent, any LC Issuer, any Revolving Lender, or other
Person, whether in connection with this Agreement, any Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transaction between the applicable LC Obligor and the beneficiary
named in any such Letter of Credit), other than any claim that the applicable LC
Obligor may have against any applicable LC Issuer for gross negligence or
willful misconduct of such LC Issuer in making payment under any applicable
Letter of Credit;
     (C) any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
     (D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or
     (E) the occurrence of any Default or Event of Default.
     (vi) To the extent any LC Issuer or any of its Related Parties is not
indemnified by the Borrowers or any LC Obligor, the LC Participants will
reimburse and indemnify such LC Issuer and its Related Parties, in proportion to
their respective Revolving Facility Percentages, for and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature that
may be imposed on, asserted against or incurred by such LC Issuer or such
Related Party in performing their respective duties in any way related to or
arising out of LC Issuances by it; provided, however, that no LC Participants,
nor any of its Related Parties, shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements resulting from such LC Issuer’s or
Related Party’s gross negligence or willful misconduct.
     (h) Existing Letters of Credit. Schedule 2.05 hereto contains a description
of all Letters of Credit outstanding on, and to continue in effect after, the
Closing Date, in each case issued by an LC Issuer, other than pursuant to the
Original Credit Agreement. Each such Letter of Credit issued by a bank that is
or becomes a Lender under this Agreement (each, an “Existing Letter of Credit”)
shall constitute a “Letter of Credit” for all purposes of this Agreement,
issued, for purposes of Section 2.05, on the Closing Date, and the Borrowers,
the Administrative Agent and the applicable Lenders hereby agree that, from and
after such date, the terms of this Agreement shall apply to such Letters of
Credit, superseding any other agreement theretofore applicable to them to the
extent inconsistent with the terms hereof.
     Section 2.06 Notice of Borrowing.
     (a) Time of Notice. Each Borrowing of a Loan (other than a Continuation or
Conversion) shall be made upon notice in the form provided for below which shall
be provided by the Borrower Representative to the Administrative Agent at its
Notice Office not later than (i) in the case of each Borrowing of a Eurocurrency
Loan, 12:00 noon (local time at its Notice Office) at least three Business Days’
prior to the date of such Borrowing, (ii) in the case of each Borrowing of a
Base Rate Loan, prior to 12:00 noon (local time at its Notice Office) on the
proposed date of such Borrowing, and (iii) in the case of any Borrowing under
the Swing Line Facility, prior to 1:00 P.M. (local time at its Notice Office) on
the proposed date of such Borrowing.
     (b) Notice of Borrowing. Each request for a Borrowing (other than a
Continuation or Conversion) shall be made by an Authorized Officer by delivering
written notice of such request

35



--------------------------------------------------------------------------------



 



substantially in the form of Exhibit B-1 hereto (each such notice, a “Notice of
Borrowing”) or by telephone (to be confirmed immediately in writing by delivery
by an Authorized Officer of a Notice of Borrowing), and in any event each such
request shall be irrevocable and shall specify (i) the aggregate principal
amount of the Loans to be made pursuant to such Borrowing, (ii) the date of the
Borrowing (which shall be a Business Day), (iii) the Type of Loans such
Borrowing will consist of, and (iv) if applicable, the initial Interest Period,
the Swing Loan Maturity Date and the Designated Foreign Currency applicable
thereto. Without in any way limiting the obligation of the Borrower
Representative to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer
entitled to give telephonic notices under this Agreement on behalf of the
Borrowers. In each such case, the Administrative Agent’s record of the terms of
such telephonic notice shall be conclusive absent manifest error.
     (c) Minimum Borrowing Amount. The aggregate principal amount of each
Borrowing by the Borrowers shall not be less than the Minimum Borrowing Amount.
     (d) Maximum Borrowings. More than one Borrowing may be incurred by the
Borrowers on any day; provided, however, that (i) if there are two or more
Borrowings on a single day by the Borrowers that consist of Eurocurrency Loans,
each such Borrowing shall have a different initial Interest Period, and (ii) at
no time shall there be more than ten Borrowings of Eurocurrency Loans
outstanding hereunder.
     Section 2.07 Funding Obligations; Disbursement of Funds.
     (a) Several Nature of Funding Obligations. The Commitments of each Lender
hereunder and the obligation of each Lender to make Loans, acquire and fund
Swing Loan Participations, and LC Participations, as the case may be, are
several and not joint obligations. No Lender shall be responsible for any
default by any other Lender in its obligation to make Loans or fund any
participation hereunder and each Lender shall be obligated to make the Loans
provided to be made by it and fund its participations required to be funded by
it hereunder, regardless of the failure of any other Lender to fulfill any of
its Commitments hereunder. Nothing herein and no subsequent termination of the
Commitments pursuant to Section 2.12 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder and in existence from time
to time or to prejudice any rights that the Borrowers may have against any
Lender as a result of any default by such Lender hereunder.
     (b) Borrowings Pro Rata. Except with respect to the making of Swing Loans
by the Swing Line Lender, all Revolving Loans made, and LC Participations
acquired by each Revolving Lender, shall be made or acquired, as the case may
be, on a pro rata basis based upon each Revolving Lender’s Revolving Facility
Percentage of the amount of such Revolving Borrowing or Letter of Credit in
effect on the date the applicable Revolving Borrowing is to be made or the
Letter of Credit is to be issued.
     (c) Notice to Lenders. The Administrative Agent shall promptly give each
Lender, as applicable, written notice (or telephonic notice promptly confirmed
in writing) of each proposed Borrowing, or Conversion or Continuation thereof,
and LC Issuance, and of such Lender’s proportionate share thereof or
participation therein and of the other matters covered by the Notice of
Borrowing, Notice of Continuation or Conversion, or LC Request, as the case may
be, relating thereto.
     (d) Funding of Loans.
     (i) Loans Generally. No later than 2:00 P.M. (local time at the Payment
Office) on the date specified in each Notice of Borrowing, each Lender will make
available its amount, if any, of each Borrowing requested to be made on such
date to the Administrative Agent at the

36



--------------------------------------------------------------------------------



 



Payment Office in Dollars or the applicable Designated Foreign Currency and in
immediately available funds and the Administrative Agent promptly will make
available to the Borrowers by depositing to its account at the Payment Office
(or such other account as the Borrower Representative shall specify) the
aggregate of the amounts so made available in the type of funds received.
     (ii) Swing Loans. No later than 2:00 P.M. (local time at the Payment
Office) on the date specified in each Notice of Borrowing, the Swing Line Lender
will make available to the Borrowers by depositing to its account at the Payment
Office (or such other account as the Borrower Representative shall specify) the
aggregate of Swing Loans requested in such Notice of Borrowing.
     (e) Advance Funding. Unless the Administrative Agent shall have been
notified by any Lender prior to the date of Borrowing that such Lender does not
intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrowers a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender and the Administrative Agent has made the same available to the
Borrowers, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower Representative, and
the Borrowers shall immediately repay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
from such Lender or the Borrowers, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrowers to the
date such corresponding amount is recovered by the Administrative Agent at a
rate per annum equal to (i) if paid by such Lender, the overnight Federal Funds
Effective Rate or (ii) if paid by the Borrowers, the then applicable rate of
interest, calculated in accordance with Section 2.09, for the respective Loans
(but without any requirement to pay any amounts in respect thereof pursuant to
Section 3.02).
     Section 2.08 Evidence of Obligations.
     (a) Loan Accounts of Lenders. Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the Obligations of the
Borrowers to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
     (b) Loan Accounts of Administrative Agent; Lender Register. The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan and Borrowing made hereunder, the Type thereof, the currency
in which such Loan is denominated, the Interest Period and applicable interest
rate and, in the case of a Swing Loan, the Swing Loan Maturity Date applicable
thereto, (ii) the amount and other details with respect to each Letter of Credit
issued hereunder, (iii) the amount of any principal due and payable or to become
due and payable from the Borrowers to each Lender hereunder, (iv) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof, and (v) the other details relating to
the Loans, Letters of Credit and other Obligations. In addition, the
Administrative Agent shall maintain a register (the “Lender Register”) on or in
which it will record the names and addresses of the Lenders, and the Commitments
from time to time of each of the Lenders. The Administrative Agent will make the
Lender Register available to any Lender or the Borrowers upon request.

37



--------------------------------------------------------------------------------



 



     (c) Effect of Loan Accounts, etc. The entries made in the accounts
maintained pursuant to Section 2.08(b) shall be prima facie evidence of the
existence and amounts of the Obligations recorded therein; provided, that the
failure of the Administrative Agent to maintain such accounts or any error
(other than manifest error) therein shall not in any manner affect the
obligation of any Loan Party to repay or prepay the Loans or the other
Obligations in accordance with the terms of this Agreement.
     (d) Notes. Upon request of any Lender or the Swing Line Lender, the
Borrowers will execute and deliver to such Lender or the Swing Line Lender, as
the case may be, (i) a Revolving Facility Note with blanks appropriately
completed in conformity herewith to evidence the Borrowers’ obligation to pay
the principal of, and interest on, the Revolving Loans made to it by such
Lender, (ii) a Term Note with blanks appropriately completed in conformity
herewith to evidence their obligation to pay the principal of, and interest on,
the Term Loan made to it by such Lender, and (iii) a Swing Line Note with blanks
appropriately completed in conformity herewith to evidence the Borrowers’
obligation to pay the principal of, and interest on, the Swing Loans made to it
by the Swing Line Lender; provided, however, that the decision of any Lender or
the Swing Line Lender to not request a Note shall in no way detract from the
Borrowers’ obligation to repay the Loans and other amounts owing by the
Borrowers to such Lender or the Swing Line Lender.
     Section 2.09 Interest; Default Rate.
     (a) Interest on Revolving Loans. The outstanding principal amount of each
Revolving Loan made by each Revolving Lender shall bear interest for the account
of each Revolving Lender at a fluctuating rate per annum that shall at all times
be equal to (i) during such periods as such Revolving Loan is a Base Rate Loan,
the Base Rate plus the Applicable Margin in effect from time to time,
(ii) during such periods as such Revolving Loan is a Eurodollar Loan, the
relevant Adjusted Eurocurrency Rate for such Eurodollar Loan for the applicable
Interest Period plus the Applicable Margin in effect from time to time and
(iii) during such periods as a Revolving Loan is a Foreign Currency Loan, the
relevant Adjusted Eurocurrency Rate for such Foreign Currency Loan for the
applicable Interest Period plus the Applicable Margin in effect from time to
time.
     (b) Interest on Term Loans. The outstanding principal amount of each Term
Loan made by each Term Lender shall bear interest for the account of each Term
Lender at a fluctuating rate per annum that shall at all times be equal to
(i) during such periods as such Term Loan is a Base Rate Loan, the Base Rate
plus the Applicable Term Loan Margin, and (ii) during such periods as such Term
Loan is a Eurodollar Loan, the relevant Adjusted Eurocurrency Rate for such
Eurodollar Loan for the applicable Interest Period plus the Applicable Term Loan
Margin.
     (c) Interest on Swing Loans. The outstanding principal amount of each Swing
Loan shall bear interest for the account of the Swing Line Lender (and, if
applicable, the account of each holder of a Swing Loan Participation) from the
date of the Borrowing at a rate per annum that shall be equal to the Quoted Rate
applicable thereto plus the Applicable Margin in effect from time to time.
     (d) Default Interest. Notwithstanding the above provisions, if an Event of
Default is in existence, upon written notice by the Administrative Agent (which
notice the Administrative Agent shall give at the direction of the Required
Lenders), (i) all outstanding amounts of principal and, to the extent permitted
by law, all overdue interest, in respect of each Loan shall bear interest,
payable on demand, at a rate per annum equal to the Default Rate, and (ii) the
LC Fees shall be increased by an additional 2% per annum in excess of the LC
Fees otherwise applicable thereto. In addition, if any amount (other than
amounts as to which the foregoing subparts (i) and (ii) are applicable) payable
by the Borrowers under the Loan Documents is not paid when due, upon written
notice by the Administrative Agent (which notice the

38



--------------------------------------------------------------------------------



 



Administrative Agent shall give at the direction of the Required Lenders), such
amount shall bear interest, payable on demand, at a rate per annum equal to the
Default Rate.
     (e) Accrual and Payment of Interest. Interest shall accrue from and
including the date of any Borrowing to but excluding the date of any prepayment
or repayment thereof and shall be payable by the Borrowers: (i) in respect of
each Base Rate Loan, quarterly in arrears on the last Business Day of each
March, June, September and December, (ii) in respect of each Eurocurrency Loan,
on the last day of each Interest Period applicable thereto and, in the case of
an Interest Period in excess of three months, on the dates that are successively
three months after the commencement of such Interest Period, (iii) in respect of
any Swing Loan, on the Swing Loan Maturity Date applicable thereto, and (iv) in
respect of all Loans, other than Revolving Loans accruing interest at a Base
Rate, on any repayment, prepayment or Conversion (on the amount repaid, prepaid
or Converted), at maturity (whether by acceleration or otherwise), and, after
such maturity or, in the case of any interest payable pursuant to
Section 2.09(c), on demand.
     (f) Computations of Interest. All computations of interest on Eurocurrency
Loans and Swing Loans hereunder shall be made on the actual number of days
elapsed over a year of 360 days. All computations of interest on Base Rate Loans
and Unpaid Drawings hereunder shall be made on the actual number of days elapsed
over a year of 365 or 366 days, as applicable.
     (g) Information as to Interest Rates. The Administrative Agent, upon
determining the interest rate for any Borrowing, shall promptly notify the
Borrower Representative and the Lenders thereof. Any changes in the Applicable
Margin shall be determined by the Administrative Agent in accordance with the
provisions set forth in the definition of “Applicable Margin” and the
Administrative Agent will promptly provide notice of such determinations to the
Borrower Representative and the Lenders. Any such determination by the
Administrative Agent shall be conclusive and binding absent manifest error.
     Section 2.10 Conversion and Continuation of Loans.
     (a) Conversion and Continuation of Revolving Loans. The Borrowers shall
have the right, subject to the terms and conditions of this Agreement, to
(i) Convert all or a portion of the outstanding principal amount of Loans of one
Type made to it into a Borrowing or Borrowings of another Type of Loans that can
be made to it pursuant to this Agreement and (ii) Continue a Borrowing of
Eurodollar Loans or Foreign Currency Loans, as the case may be, at the end of
the applicable Interest Period as a new Borrowing of Eurodollar Loans or Foreign
Currency Loans (in the same Designated Foreign Currency as the original Foreign
Currency Loan) with a new Interest Period; provided, however, that (A) no
Foreign Currency Loan may be Converted into a Base Rate Loan, Eurodollar Loan or
a Foreign Currency Loan that is denominated in a different Designated Foreign
Currency, and (B) any Conversion of Eurodollar Loans into Base Rate Loans shall
be made on, and only on, the last day of an Interest Period for such Eurodollar
Loans.
     (b) Notice of Continuation and Conversion. Each Continuation or Conversion
of a Loan shall be made upon notice in the form provided for below provided by
the Borrower Representative to the Administrative Agent at its Notice Office not
later than (i) in the case of each Continuation of or Conversion into a
Eurocurrency Loan, prior to 12:00 noon (local time at its Notice Office) at
least three Business Days’ prior to the date of such Continuation or Conversion,
and (ii) in the case of each Conversion to a Base Rate Loan, prior to 12:00 noon
(local time at its Notice Office) on the proposed date of such Conversion. Each
such request shall be made by an Authorized Officer delivering written notice of
such request substantially in the form of Exhibit B-2 hereto (each such notice,
a “Notice of Continuation or Conversion”) or by telephone (to be confirmed
immediately in writing by delivery by an

39



--------------------------------------------------------------------------------



 



Authorized Officer of a Notice of Continuation or Conversion), and in any event
each such request shall be irrevocable and shall specify (A) the Borrowings to
be Continued or Converted, (B) the date of the Continuation or Conversion (which
shall be a Business Day), and (C) the Interest Period or, in the case of a
Continuation, the new Interest Period. Without in any way limiting the
obligation of the Borrowers to confirm in writing any telephonic notice
permitted to be given hereunder, the Administrative Agent may act prior to
receipt of written confirmation without liability upon the basis of such
telephonic notice believed by the Administrative Agent in good faith to be from
an Authorized Officer entitled to give telephonic notices under this Agreement
on behalf of the Borrower. In each such case, the Administrative Agent’s record
of the terms of such telephonic notice shall be conclusive absent manifest
error.
     Section 2.11 Fees.
     (a) Facility Fees. The Borrowers agree to pay to the Administrative Agent,
for the ratable benefit of each Revolving Lender based upon each such Revolving
Lender’s Revolving Facility Percentage, as consideration for the Revolving
Commitments of the Revolving Lenders, facility fees (the “Facility Fees”) for
the period from the Closing Date to, but not including, the Revolving Facility
Termination Date, computed for each day at a rate per annum equal to (i) the
Applicable Facility Fee Rate in effect on such day times (ii) the Total
Revolving Commitment in effect on such day. Accrued Facility Fees shall be due
and payable in arrears on the last Business Day of each September, December,
March and June and on the Revolving Facility Termination Date.
     (b) LC Fees. The Borrowers agree to pay to the Administrative Agent, for
the ratable benefit of each Revolving Lender based upon each such Revolving
Lender’s Revolving Facility Percentage, a fee in respect of each Letter of
Credit issued hereunder for the period from the date of issuance of such Letter
of Credit until the expiration date thereof (including any extensions of such
expiration date that may be made at the election of the account party or the
beneficiary), computed for each day at a rate per annum equal to (A) the
Applicable Margin for Revolving Loans that are Eurocurrency Loans in effect on
such day times (B) the Stated Amount of such Letter of Credit on such day. The
foregoing fees shall be payable quarterly in arrears on the last Business Day of
each September, December, March and June and on the Revolving Facility
Termination Date.
     (c) Fronting Fees. The Borrowers agree to pay directly to each LC Issuer,
for its own account, any fronting fees agreed to in writing between the
Borrowers and such LC Issuer in respect of each Letter of Credit issued by it.
Such fronting fees shall be due and payable on the date or dates agreed to
between the Borrowers and such LC Issuer.
     (d) Additional Charges of LC Issuer. The Borrowers agree to pay directly to
each LC Issuer upon each LC Issuance, drawing under, or amendment, extension,
renewal or transfer of, a Letter of Credit issued by it such amount as shall at
the time of such LC Issuance, drawing under, amendment, extension, renewal or
transfer be the processing charge that such LC Issuer is customarily charging
for issuances of, drawings under or amendments, extensions, renewals or
transfers of, letters of credit issued by it.
     (e) Administrative Agent Fees. The Borrowers shall pay to the
Administrative Agent, on the Closing Date and thereafter, for its own account,
the fees set forth in the Administrative Agent Fee Letter.
     (f) Computations and Determination of Fees. Any changes in the Applicable
Facility Fee Rate shall be determined by the Administrative Agent in accordance
with the provisions set forth in the definition of “Applicable Facility Fee
Rate” and the Administrative Agent will promptly provide notice of such
determination to the Borrowers and the Revolving Lenders. Any such determination
by the Administrative Agent shall be conclusive and binding absent manifest
error. All computations of Facility

40



--------------------------------------------------------------------------------



 



Fees, LC Fees and other Fees hereunder shall be made on the actual number of
days elapsed over a year of 360 days.
     Section 2.12 Termination and Reduction of Revolving Commitments.
     (a) Mandatory Termination of Revolving Commitments. All of the Revolving
Commitments shall terminate on the Revolving Facility Termination Date.
     (b) Voluntary Termination of the Total Revolving Commitment. Upon at least
three Business Days’ prior irrevocable written notice to the Administrative
Agent at its Notice Office (which notice the Administrative Agent shall promptly
transmit to each of the Lenders), the Borrowers shall have the right to
terminate in whole the Total Revolving Commitment, provided that (i) all
outstanding Revolving Loans and Unpaid Drawings are contemporaneously prepaid in
accordance with Section 2.13 and (ii) either there are no outstanding Letters of
Credit or the Borrowers shall contemporaneously cause all outstanding Letters of
Credit to be surrendered for cancellation (any such Letters of Credit to be
replaced by letters of credit issued by other financial institutions acceptable
to each LC Issuer and the Revolving Lenders).
     (c) Partial Reduction of Total Revolving Commitment. Upon at least three
Business Days’ prior irrevocable written notice to the Administrative Agent at
its Notice Office (which notice the Administrative Agent shall promptly transmit
to each of the Lenders), the Borrowers shall have the right to partially and
permanently reduce the Unused Total Revolving Commitment; provided, however,
that (i) any such reduction shall apply to proportionately (based on each
Revolving Lender’s Revolving Facility Percentage) and permanently reduce the
Revolving Commitment of each Revolving Lender, (ii) such reduction shall apply
to proportionately and permanently reduce the LC Commitment Amount and the
Maximum Foreign Currency Exposure Amount, but only to the extent that the Unused
Total Revolving Commitment would be reduced below any such limits, (iii) no such
reduction shall be permitted if the Borrowers would be required to make a
mandatory prepayment of Loans or cash collateralize Letters of Credit pursuant
to Section 2.13, and (iv) any partial reduction shall be in the amount of at
least $10,000,000 (or, if greater, in integral multiples of $1,000,000).
     Section 2.13 Voluntary, Scheduled and Mandatory Prepayments of Loans.
     (a) Voluntary Prepayments. The Borrowers shall have the right to prepay any
of the Loans owing by them, in whole or in part, without premium or penalty,
except as specified in subparts (d) and (e) below, from time to time. The
Borrower Representative shall give the Administrative Agent at the Notice Office
written or telephonic notice (in the case of telephonic notice, promptly
confirmed in writing if so requested by the Administrative Agent) of its intent
to prepay the Loans, the amount of such prepayment and (in the case of
Eurocurrency Loans) the specific Borrowing(s) pursuant to which the prepayment
is to be made, which notice shall be received by the Administrative Agent by
(y) 11:00 A.M. (local time at the Notice Office) three Business Days prior to
the date of such prepayment, in the case of any prepayment of Eurocurrency
Loans, or (z) 11:00 A.M. (local time at the Notice Office) one Business Day
prior to the date of such prepayment, in the case of any prepayment of Base Rate
Loans, and which notice shall promptly be transmitted by the Administrative
Agent to each of the affected Lenders, provided that:
     (i) each partial prepayment shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a Eurocurrency Loan, $10,000,000 (or,
if less, the full amount of such Borrowing) or the Dollar Equivalent thereof, or
an integral multiple of $1,000,000 or the Dollar Equivalent thereof in excess
thereof, (B) in the case of any prepayment of a Base Rate Loan, $1,000,000 (or,
if less, the full amount of such Borrowing) or the Dollar

41



--------------------------------------------------------------------------------



 



Equivalent thereof, or an integral multiple of $500,000 or the Dollar Equivalent
thereof in excess thereof, and (C) in the case of any prepayment of a Swing
Loan, in the full amount thereof;
     (ii) no partial prepayment of any Loans made pursuant to a Borrowing shall
reduce the aggregate principal amount of such Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto; and
     (iii) in the case of any prepayment of Term Loans, such prepayment shall be
applied to reduce the Scheduled Repayments in respect of the Term Loans in the
inverse order of maturity.
     (b) Scheduled Repayments of Term Loans. On each of the dates set forth
below, the Borrowers shall repay the principal amount of the Term Loans in the
amount set forth opposite such date, except that the payment due on the Term
Loan Maturity Date shall in any event be in the amount of the entire remaining
principal amount of the outstanding Term Loans (each such repayment, as the same
may be reduced by reason of the application of prepayments pursuant to
Section 2.13(c), a “Scheduled Repayment”):

          Date   Amount of Payment
September 30, 2007
  $ 575,000  
December 31, 2007
  $ 575,000  
March 31, 2008
  $ 575,000  
June 30, 2008
  $ 575,000  
September 30, 2008
  $ 575,000  
December 31, 2008
  $ 575,000  
March 31, 2009
  $ 575,000  
June 30, 2009
  $ 575,000  
September 30, 2009
  $ 575,000  
December 31, 2009
  $ 575,000  
March 31, 2010
  $ 575,000  
June 30, 2010
  $ 575,000  
September 30, 2010
  $ 575,000  
December 31, 2010
  $ 575,000  
March 31, 2011
  $ 575,000  
June 30, 2011
  $ 575,000  
September 30, 2011
  $ 575,000  
December 31, 2011
  $ 575,000  
March 31, 2012
  $ 575,000  
June 30, 2012
  $ 575,000  
September 30, 2012
  $ 575,000  
December 8, 2012
  $ 110,625,000  

42



--------------------------------------------------------------------------------



 



     (c) Mandatory Payments. The Loans shall be subject to mandatory repayment
or prepayment (in the case of any partial prepayment conforming to the
requirements as to the amounts of partial prepayments set forth in
Section 2.13(a) above), and the LC Outstandings shall be subject to cash
collateralization requirements, in accordance with the following provisions:
     (i) Revolving Facility Termination Date. The entire principal amount of all
outstanding Revolving Loans shall be repaid in full on the Revolving Facility
Termination Date.
     (ii) Loans Exceed the Commitments. If on any date (after giving effect to
any other payments on such date) (A) the Aggregate Credit Facility Exposure
exceeds the Total Credit Facility Amount, (B) the Revolving Facility Exposure of
any Revolving Lender exceeds such Revolving Lender’s Revolving Commitment,
(C) the Foreign Currency Exposure would exceed the Maximum Foreign Currency
Exposure Amount, (D) the Aggregate Revolving Facility Exposure plus the
aggregate outstanding principal amount of Swing Loans exceeds the Total
Revolving Commitment, or (E) the aggregate principal amount of Swing Loans
outstanding exceeds the Swing Line Commitment, then, in the case of each of the
foregoing, the Borrowers shall, on such day, prepay on such date the principal
amount of Loans and, after Loans have been paid in full, Unpaid Drawings, in an
aggregate amount at least equal to such excess.
     (iii) LC Outstandings Exceed LC Commitment If on any date the LC
Outstandings exceed the LC Commitment Amount, then the applicable LC Obligor or
the Borrowers shall, on such day, pay to the Administrative Agent an amount in
cash equal to such excess and the Administrative Agent shall hold such payment
as security for the reimbursement obligations of the applicable LC Obligors
hereunder in respect of Letters of Credit pursuant to a cash collateral
agreement to be entered into in form and substance reasonably satisfactory to
the Administrative Agent, each LC Issuer and the Borrowers (which shall permit
certain investments in Cash Equivalents satisfactory to the Administrative
Agent, each LC Issuer and the Borrowers until the proceeds are applied to any
Unpaid Drawings or to any other Obligations in accordance with any such cash
collateral agreement).
     (iv) Excess Cash Flow. Within 90 days after each fiscal year of the
Borrowers, commencing with the financial statements of the Borrowers for the
fiscal year ending December 31, 2006, in which the Total Leverage Ratio as of
the end of any such fiscal year is greater than 3.50 to 1.00, the Borrowers
shall prepay the principal of the Term Loans in an aggregate amount (an “Excess
Cash Flow Prepayment Amount”) at least equal to 50% of the amount of Excess Cash
Flow for such fiscal year, with such amount to be applied as set forth in
Section 2.13(d) below.
     (v) Certain Proceeds of Asset Sales. If during any fiscal year of the
Borrowers, the Loan Parties have received cumulative Net Cash Proceeds during
such fiscal year from one or more Asset Sales of at least $10,000,000 made
pursuant to Section 7.02(c), not later than the third Business Day following the
date of receipt of any Cash Proceeds in excess of such amount, an amount equal
to 100% of the Net Cash Proceeds then received in excess of such amount from any
Asset Sale shall be applied as a mandatory prepayment of the Term Loans in
accordance with Section 2.13(d) below.
     (vi) Certain Proceeds of Indebtedness. Not later than the Business Day
following the date of the receipt by any Loan Party of the cash proceeds (net of
underwriting discounts and commissions, placement agent fees and other customary
fees and costs associated therewith) from any sale or issuance of any
Indebtedness incurred pursuant to Section 7.04(f), Section 7.04(g) or

43



--------------------------------------------------------------------------------



 



Section 7.04(h)(i), the Borrowers will make a prepayment of the Term Loans in an
amount equal to 100% of such net cash proceeds in accordance with
Section 2.13(d) below.
     (vii) Certain Proceeds of an Event of Loss. If during any fiscal year of
the Borrowers, any Loan Party has received cumulative Cash Proceeds during such
fiscal year from one or more Events of Loss of more than 5% of Consolidated Net
Worth, not later than the third Business Day following the date of receipt of
any Cash Proceeds in excess of such amount, the Borrowers will make a prepayment
of the Term Loans with an amount equal to 100% of the Net Cash Proceeds then
received in excess of such amount from any Event of Loss in accordance with
Section 2.13(d) below; provided, however, that if (A) no Default or Event of
Default has occurred and is continuing, and (B) the Borrower Representative
notifies the Administrative Agent and the Lenders in writing that it intends to
rebuild or restore the affected property and that such rebuilding or restoration
can be accomplished within 270 days out of such Cash Proceeds and other funds
available to the Borrowers, then no such prepayment of the Loans shall be
required if the Borrowers actually use such Cash Proceeds for application to the
costs of rebuilding or restoration of the affected property within such 270 day
period. Any amounts not so applied to the costs of rebuilding or restoration
within such 270 day period shall be applied to the prepayment of the Term Loans
as provided above.
     (d) Applications of Certain Prepayment Proceeds. Each prepayment required
to be made pursuant to Sections 2.13(c)(iv), (v), (vi) or (vii) above shall be
applied as a mandatory prepayment of principal of the outstanding Term Loans,
with such amounts being applied to reduce the Scheduled Repayments thereof in
the inverse order of maturity.
     (e) Particular Loans to be Prepaid. With respect to each repayment or
prepayment of Loans made or required by this Section, the Borrower
Representative shall designate the Types of Loans that are to be repaid or
prepaid and the specific Borrowing(s) pursuant to which such repayment or
prepayment is to be made; provided, however, that (i) the Borrower
Representative shall first so designate all Loans that are Base Rate Loans and
Eurocurrency Loans with Interest Periods ending on the date of repayment or
prepayment prior to designating any other Eurocurrency Loans for repayment or
prepayment, and (ii) if the outstanding principal amount of Eurocurrency Loans
made pursuant to a Borrowing is reduced below the applicable Minimum Borrowing
Amount as a result of any such repayment or prepayment, then all the Loans
outstanding pursuant to such Borrowing shall, in the case of Eurodollar Loans,
be Converted into Base Rate Loans and, in the case of Foreign Currency Loans, be
repaid in full. In the absence of a designation by the Borrower Representative
as described in the preceding sentence, the Administrative Agent shall, subject
to the above, make such designation in its sole discretion with a view, but no
obligation, to minimize breakage costs owing under Article III.
     (f) Breakage and Other Compensation. Any prepayment made pursuant to this
Section 2.13 shall be accompanied by any amounts payable in respect thereof
under Article III hereof.
     Section 2.14 Method and Place of Payment.
     (a) Generally. All payments made by the Borrowers hereunder (including any
payments made with respect to the Borrower Guaranteed Obligations under
Article X) under any Note or any other Loan Document, shall be made without
setoff, counterclaim or other defense.
     (b) Application of Payments. Except as specifically set forth elsewhere in
this Agreement and subject to Section 8.03, (i) all payments and prepayments of
Revolving Loans and Unpaid Drawings with respect to Letters of Credit shall be
applied by the Administrative Agent on a pro rata basis based upon each
Revolving Lender’s Revolving Facility Percentage of the amount of such
prepayment, (ii) all

44



--------------------------------------------------------------------------------



 



payments and prepayments of Term Loans shall be applied by the Administrative
Agent to reduce the principal amount of the Term Loans made by each Term Lender,
pro rata on the basis of their respective Term Commitments, and (iii) all
payments or prepayments of Swing Loans shall be applied by the Administrative
Agent to pay or prepay such Swing Loans.
     (c) Payment of Obligations. Except as specifically set forth elsewhere in
this Agreement, all payments under this Agreement with respect to any of the
Obligations shall be made to the Administrative Agent on the date when due and
shall be made at the Payment Office in immediately available funds and shall be
made in Dollars. With respect to any Foreign Currency Loan, all payments
(including prepayments) to any Lender of the principal of or interest on such
Foreign Currency Loan shall be made in the same Designated Foreign Currency as
the original Loan and, with respect to any Letter of Credit issued in a
Designated Foreign Currency, all Unpaid Drawings with respect to each such
Letter of Credit shall be made in the same Designated Foreign Currency in which
each such Letter of Credit was issued.
     (d) Timing of Payments. Any payments under this Agreement that are made
later than 12:00 noon (local time at the Payment Office) shall be deemed to have
been made on the next succeeding Business Day. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, (i) the
due date thereof shall be extended to the next succeeding Business Day,
(ii) with respect to payments of principal, interest shall be payable during
such extension at the applicable rate in effect immediately prior to such
extension and (iii) except as set forth in the next sentence, shall be made in
Dollars. With respect to any Foreign Currency Loan, all payments (including
prepayments) to any Lender of the principal of or interest on such Foreign
Currency Loan shall be made in the same Designated Foreign Currency as the
original Loan and, with respect to any Letter of Credit issued in a Designated
Foreign Currency, all Unpaid Drawings with respect to each such Letter of Credit
shall be made in the same Designated Foreign Currency in which each such Letter
of Credit was issued.
     Section 2.15 Distribution to Lenders. Upon the Administrative Agent’s
receipt of payments hereunder, the Administrative Agent shall immediately
distribute to each Lender or the applicable LC Issuer, as the case may be, its
ratable share, if any, of the amount of principal, interest, and Fees received
by it for the account of such Lender. Payments received by the Administrative
Agent in Dollars shall be delivered to the Lenders or the applicable LC Issuer,
as the case may be, in Dollars in immediately available funds and payments
received by the Administrative Agent in any Designated Foreign Currency shall be
delivered to the Lenders or the applicable LC Issuer, as the case may be, in
such Designated Foreign Currency in same-day funds; provided, however, that if
at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, Unpaid Drawings,
interest and Fees then due hereunder then, except as specifically set forth
elsewhere in this Agreement and subject to Section 8.03, such funds shall be
applied, first, towards payment of interest and Fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and Fees then due to such parties, and second, towards payment of principal and
Unpaid Drawings then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of principal and Unpaid Drawings then due to such
parties.
ARTICLE III.
INCREASED COSTS, ILLEGALITY AND TAXES
     Section 3.01 Increased Costs, Illegality, etc.
     (a) In the event that (y) in the case of clause (i) below, the
Administrative Agent or (z) in the case of clauses (ii) and (iii) below, any
Lender, shall have determined on a reasonable basis (which determination shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto):

45



--------------------------------------------------------------------------------



 



     (i) on any date for determining the interest rate applicable to any
Eurocurrency Loan for any Interest Period that, by reason of any changes arising
after the Closing Date, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in this Agreement for
such Eurocurrency Loan; or
     (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable by it hereunder in an amount
that such Lender deems material with respect to any Eurocurrency Loans (other
than any increased cost or reduction in the amount received or receivable
resulting from the imposition of or a change in the rate of taxes or similar
charges) because of (x) any change since the Closing Date in any applicable law,
governmental rule, regulation, guideline, order or request (whether or not
having the force of law), or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
guideline, order or request (such as, for example, but not limited to, a change
in official reserve requirements, but, in all events, excluding reserves already
includable in the interest rate applicable to such Eurocurrency Loan pursuant to
this Agreement) or (y) other circumstances adversely affecting the London
interbank market or the position of such Lender in any such market; or
     (iii) at any time, that the making or continuance of any Eurocurrency Loan
has become unlawful by compliance by such Lender in good faith with any change
since the Closing Date in any law, governmental rule, regulation, guideline or
order, or the interpretation or application thereof, or would conflict with any
thereof not having the force of law but with which such Lender customarily
complies, or has become impracticable as a result of a contingency occurring
after the Closing Date that materially adversely affects the London interbank
market;
then, and in each such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall (1) on or promptly following such date or time
and (2) within 10 Business Days of the date on which such event no longer exists
give notice (by telephone confirmed in writing) to the Borrower Representative
and to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, the affected Type of
Eurocurrency Loans shall no longer be available until such time as the
Administrative Agent notifies the Borrower Representative and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist, and any Notice of Borrowing or Notice of Continuation or
Conversion given by the Borrower Representative with respect to such Type of
Eurocurrency Loans that have not yet been incurred, Converted or Continued shall
be deemed rescinded by the Borrower Representative or, in the case of a Notice
of Borrowing, other than a Borrowing of Foreign Currency Loans, shall, at the
option of the Borrower Representative, be deemed converted into a Notice of
Borrowing for Base Rate Loans to be made on the date of Borrowing contained in
such Notice of Borrowing, (y) in the case of clause (ii) above, the Borrowers
shall pay to such Lender, upon written demand therefor, such additional amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
receivable hereunder (a written notice as to the additional amounts owed to such
Lender, showing the basis for the calculation thereof, which basis must be
reasonable, submitted to the Borrower Representative by such Lender shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto) and (z) in the case of clause (iii) above, the Borrowers shall take one
of the actions specified in Section 3.01(b) as promptly as possible and, in any
event, within the time period required by law.
     (b) At any time that any Eurocurrency Loan is affected by the circumstances
described in Section 3.01(a)(ii) or (iii), the Borrower Representative may (and
in the case of a Eurocurrency Loan affected pursuant to Section 3.01(a)(iii),
the Borrower Representative shall) either (i) if the affected

46



--------------------------------------------------------------------------------



 



Eurocurrency Loan is then being made pursuant to a Borrowing, by giving the
Administrative Agent telephonic notice (confirmed promptly in writing) thereof
on the same date that the Borrower Representative was notified by a Lender
pursuant to Section 3.01(a)(ii) or (iii), cancel said Borrowing, or convert the
related Notice of Borrowing, other than a Borrowing of Foreign Currency Loans,
into one requesting a Borrowing of Base Rate Loans or require the affected
Lender to make its requested Loan as a Base Rate Loan, or (ii) if the affected
Eurocurrency Loan is then outstanding, upon at least one Business Day’s notice
to the Administrative Agent, require the affected Lender to Convert each such
Eurocurrency Loan into a Base Rate Loan, or, in the case of Foreign Currency
Loans, prepay in full such Foreign Currency Loans; provided, however, that if
more than one Lender is affected at any time, then all affected Lenders must be
treated the same pursuant to this Section 3.01(b).
     (c) If any Lender shall have determined that after the Closing Date, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
by law with the interpretation or administration thereof, or compliance by such
Lender or its parent corporation with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, in each case made subsequent to the Closing Date,
has or would have the effect of reducing by an amount reasonably deemed by such
Lender to be material to the rate of return on such Lender’s or its parent
corporation’s capital or assets as a consequence of such Lender’s commitments or
obligations hereunder to a level below that which such Lender or its parent
corporation could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender’s or its parent corporation’s
policies with respect to capital adequacy), then from time to time, within
15 days after demand by such Lender (with a copy to the Administrative Agent),
the Borrowers shall pay to such Lender such additional amount or amounts as will
compensate such Lender or its parent corporation for such reduction. Each
Lender, upon determining in good faith that any additional amounts will be
payable pursuant to this Section 3.01(c), will give prompt written notice
thereof to the Borrower Representative, which notice shall set forth, in
reasonable detail, the basis of the calculation of such additional amounts,
which basis must be reasonable, although the failure to give any such notice
shall not release or diminish any of the Borrowers’ obligations to pay
additional amounts pursuant to this Section 3.01(c) upon the subsequent receipt
of such notice.
     Section 3.02 Breakage Compensation. The Borrowers shall compensate each
Lender (including the Swing Line Lender), upon its written request (which
request shall set forth the detailed basis for requesting and the method of
calculating such compensation), for all reasonable losses, costs, expenses and
liabilities (including, without limitation, any loss, cost, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurocurrency Loans or Swing Loans and costs
associated with foreign currency hedging obligations incurred by such Lender in
connection with any Eurocurrency Loan) which such Lender may sustain in
connection with any of the following: (i) if for any reason (other than a
default by such Lender or the Administrative Agent) a Borrowing of Eurocurrency
Loans or Swing Loans does not occur on a date specified therefor in a Notice of
Borrowing or a Notice of Continuation or Conversion (whether or not withdrawn by
the Borrower Representative or deemed withdrawn pursuant to Section 3.01(a));
(ii) if any repayment, prepayment, Conversion or Continuation of any
Eurocurrency Loan occurs on a date that is not the last day of an Interest
Period applicable thereto or any Swing Loan is paid prior to the Swing Loan
Maturity Date applicable thereto; (iii) if any prepayment of any of its
Eurocurrency Loans is not made on any date specified in a notice of prepayment
given by the Borrower; (iv) as a result of an assignment by a Lender of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto pursuant to a request by the Borrower Representative pursuant to
Section 3.05(b); or (v) as a consequence of (y) any other default by the
Borrowers to repay or prepay any Eurocurrency Loans when required by the terms
of this Agreement or (z) an election made pursuant to Section 3.05(b). The
written request of any Lender setting forth any amount or amounts that such
Lender is entitled to receive pursuant to this

47



--------------------------------------------------------------------------------



 



Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such request within 10 days after receipt thereof.
     Section 3.03 Net Payments.
     (a) Except as provided for in Section 3.03(b), all payments made by the
Borrowers hereunder, under any Note or any other Loan Document, including all
payments made by the Borrowers pursuant to its guaranty obligations under
Article X, will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments (but excluding, except as provided in this Section 3.03(a), any
tax imposed on or measured by the net income or net profits of a Lender and
franchise taxes imposed on it pursuant to the laws of the jurisdiction under
which such Lender is organized or the jurisdiction in which the principal office
or Applicable Lending Office of such Lender, as applicable, is located or any
subdivision thereof or therein) and all interest, penalties or similar
liabilities with respect to such non-excluded taxes, levies imposts, duties,
fees, assessments or other charges (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”). If any Taxes are so levied or imposed, the Borrowers
agree to pay the full amount of such Taxes and such additional amounts
(including additional amounts to compensate for withholding on amounts paid
pursuant to this Section 3.03) as may be necessary so that every payment by it
of all amounts due hereunder, under any Note or under any other Loan Document,
after withholding or deduction for or on account of any Taxes will not be less
than the amount provided for herein or in such Note or in such other Loan
Document. The Borrowers will indemnify and hold harmless the Administrative
Agent and each Lender, and reimburse the Administrative Agent or such Lender
upon its written request, for the amount of any Taxes imposed on and paid by
such Lender. If any amounts are payable in respect of Taxes pursuant to this
Section 3.03(a), the Borrowers agree to reimburse each Lender, upon the written
request of such Lender, for taxes imposed on or measured by the net income,
profits or franchise of such Lender pursuant to the laws of the jurisdiction in
which such Lender is organized or in which the principal office or Applicable
Lending Office of such Lender is located, as the case may be, or under the laws
of any political subdivision or taxing authority therein, and for any
withholding of taxes as such Lender shall determine are payable by, or withheld
from, such Lender in respect of such reimbursement of taxes, which request shall
be accompanied by a statement from such Lender setting forth, in reasonable
detail, the computations used in determining such amounts. The Borrowers will
furnish to the Administrative Agent within 45 days after the date the payment of
any Taxes, or any withholding or deduction on account thereof, is due pursuant
to applicable law certified copies of tax receipts, or other evidence
satisfactory to the respective Lender, evidencing such payment by the Borrower.
     (b) Each Lender that is not a United States Person (as such term is defined
in Section 7701(a)(30) of the Code) for federal income tax purposes and that is
entitled to claim an exemption from or reduction in United States withholding
tax with respect to a payment by Borrowers agree to provide to the Borrower
Representative and the Administrative Agent on or prior to the Closing Date, or
in the case of a Lender that is an assignee or transferee of an interest under
this Agreement pursuant to Section 11.06 (unless the respective Lender was
already a Lender hereunder immediately prior to such assignment or transfer and
such Lender is in compliance with the provisions of this Section), on the date
of such assignment or transfer to such Lender, and from time to time thereafter
if required by the Borrower Representative or the Administrative Agent two
accurate and complete original signed copies of Internal Revenue Service Forms
W-8BEN, W-8ECI, W-8EXP or W-8IMY (or successor, substitute or other appropriate
forms and, in the case of Form W-8IMY, complete with accompanying Forms W-8BEN
with respect to beneficial owners of the payment) certifying to such Lender’s
entitlement to exemption from or

48



--------------------------------------------------------------------------------



 



a reduced rate of withholding of United States withholding tax with respect to
payments to be made under this Agreement, any Note or any other Loan Document,
along with any other appropriate documentation establishing such exemption or
reduction (such as statements certifying qualification for exemption with
respect to portfolio interest). In addition, each Lender agrees that from time
to time after the Closing Date, when a lapse in time or change in circumstances
renders the previous certification obsolete or inaccurate in any material
respect, it will deliver to the Borrower Representative and the Administrative
Agent two new accurate and complete original signed copies of the applicable
Internal Revenue Service form establishing such exemption or reduction (such as
statements certifying qualification for exemption with respect to portfolio
interest) and any related documentation as may be required in order to confirm
or establish the entitlement of such Lender to a continued exemption from or
reduction in United States withholding tax if the Lender continues to be so
entitled. No Lender shall be required by this Section 3.03(b) to deliver a form
or certificate that it is not legally entitled to deliver. The Borrowers shall
not be obligated pursuant to Section 3.03(a) hereof to pay additional amounts on
account of or indemnify with respect to United States withholding taxes to the
extent that such taxes arise solely due to a Lender’s failure to deliver forms
that it was legally entitled to but failed to deliver under this
Section 3.03(b). The Borrowers agree to pay additional amounts and indemnify
each Lender in the manner set forth in Section 3.03(a) in respect of any Taxes
deducted or withheld by it as a result of any changes after the Closing Date in
any applicable law, treaty, governmental rule, regulation, guideline or order,
or in the interpretation thereof, relating to the deducting or withholding of
income or similar Taxes.
     (c) If any Lender, in its sole opinion, determines that it has finally and
irrevocably received or been granted a refund in respect of any Taxes as to
which indemnification has been paid by the Borrowers pursuant to this
Section 3.03, it shall promptly remit such refund (including any interest
received in respect thereof), net of all out-of-pocket costs and expenses to the
Borrower; provided, however, that the Borrowers agree to promptly return any
such refund (plus interest) to such Lender in the event such Lender is required
to repay such refund to the relevant taxing authority. Any such Lender shall
provide the Borrower Representative with a copy of any notice of assessment from
the relevant taxing authority (redacting any unrelated confidential information
contained therein) requiring repayment of such refund. Nothing contained herein
shall impose an obligation on any Lender to apply for any such refund.
     Section 3.04 Increased Costs to LC Issuers. If after the Closing Date, the
adoption of any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any LC Issuer or any Lender with any
request or directive (whether or not having the force of law) by any such
authority, central bank or comparable agency (in each case made subsequent to
the Closing Date) shall either (i) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against Letters of
Credit issued by such LC Issuer or such Lender’s participation therein, or
(ii) impose on such LC Issuer or any Lender any other conditions affecting this
Agreement, any Letter of Credit or such Lender’s participation therein; and the
result of any of the foregoing is to increase the cost to such LC Issuer or such
Lender of issuing, maintaining or participating in any Letter of Credit, or to
reduce the amount of any sum received or receivable by such LC Issuer or such
Lender hereunder (other than any increased cost or reduction in the amount
received or receivable resulting from the imposition of or a change in the rate
of taxes or similar charges), then, upon demand to the Borrower Representative
by such LC Issuer or such Lender (a copy of which notice shall be sent by such
LC Issuer or such Lender to the Administrative Agent), the Borrowers shall pay
to such LC Issuer or such Lender such additional amount or amounts as will
compensate any such LC Issuer or such Lender for such increased cost or
reduction. A certificate submitted to the Borrower Representative by any LC
Issuer or any Lender, as the case may be (a copy of which certificate shall be
sent by such LC Issuer or such Lender to the Administrative Agent), setting
forth, in reasonable detail, the basis for the determination of such additional
amount or amounts necessary

49



--------------------------------------------------------------------------------



 



to compensate any LC Issuer or such Lender as aforesaid shall be conclusive and
binding on the Borrowers absent manifest error, although the failure to deliver
any such certificate shall not release or diminish the Borrowers’ obligations to
pay additional amounts pursuant to this Section 3.04.
     Section 3.05 Change of Applicable Lending Office; Replacement of Lenders.
     (a) Each Lender agrees that, upon the occurrence of any event giving rise
to the operation of Sections 3.01(a)(ii) or (iii), 3.01(c), 3.03 or 3.04
requiring the payment of additional amounts to the Lender, such Lender will, if
requested by the Borrower Representative, use reasonable efforts (subject to
overall policy considerations of such Lender) to designate another Applicable
Lending Office for any Loans or Commitments affected by such event; provided,
however, that such designation is made on such terms that such Lender and its
Applicable Lending Office suffer no economic, legal or regulatory disadvantage,
with the object of avoiding the consequence of the event giving rise to the
operation of any such Section.
     (b) If (i) any Lender requests any compensation, reimbursement or other
payment under Sections 3.01(a)(ii) or (iii), 3.01(c) or 3.04 with respect to
such Lender, or (ii) the Borrowers are required to pay any additional amount to
any Lender or Governmental Authority pursuant to Section 3.03, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with the restrictions contained in Section 11.06(c)),
all its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations; provided, however, that (1) the
Borrower Representative shall have received the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld or
delayed, (2) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts, including any breakage compensation under
Section 3.02 hereof), and (3) in the case of any such assignment resulting from
a claim for compensation, reimbursement or other payments required to be made
under Section 3.01(a)(ii) or (iii), Section 3.01(c) or Section 3.04 with respect
to such Lender, or resulting from any required payments to any Lender or
Governmental Authority pursuant to Section 3.03, such assignment will result in
a reduction in such compensation, reimbursement or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply.
     (c) Nothing in this Section 3.05 shall affect or postpone any of the
obligations of the Borrowers or the right of any Lender provided in
Sections 3.01, 3.03 or 3.04.
ARTICLE IV.
CONDITIONS PRECEDENT
     Section 4.01 Conditions Precedent at Closing Date. The obligation of the
Lenders to make Loans, and of any LC Issuer to issue Letters of Credit, is
subject to the satisfaction of each of the following conditions on or prior to
the Closing Date:
     (i) Credit Agreement. This Agreement shall have been executed by the
Borrowers, the Administrative Agent, each LC Issuer and each of the Lenders.
     (ii) Notes. The Borrowers shall have executed and delivered to the
Administrative Agent the appropriate Note or Notes for the account of each
Lender that has requested the same.

50



--------------------------------------------------------------------------------



 



     (iii) Subsidiary Guaranty. The Subsidiary Guarantors shall have duly
executed and delivered a Second Amended and Restated Subsidiary Guaranty (the
“Subsidiary Guaranty”), substantially in the form attached hereto as
Exhibit C-1.
     (iv) Security Agreement. The Borrowers and each Subsidiary Guarantor shall
have duly executed and delivered a Second Amended and Restated Pledge and
Security Agreement (the “Security Agreement”), substantially in the form
attached hereto as Exhibit C-2, and shall have executed and delivered the
Collateral Assignment Agreements required pursuant to the terms of the Security
Agreement.
     (v) Fees and Fee Letters. The Borrowers shall have (A) executed and
delivered to the Administrative Agent the Administrative Agent Fee Letter and
therein shall have paid to the Administrative Agent, for its own account, the
fees required to be paid by it on the Closing Date, and (B) paid or caused to be
paid all reasonable fees and expenses of the Administrative Agent and of special
counsel to the Administrative Agent that have been invoiced on or prior to the
Closing Date in connection with the preparation, execution and delivery of this
Agreement and the other Loan Documents and the consummation of the transactions
contemplated hereby and thereby.
     (vi) Corporate Resolutions and Approvals. The Administrative Agent shall
have received certified copies of the resolutions of the Board of Directors of
the Borrowers and each Subsidiary Guarantor approving the Loan Documents to
which the Borrowers or any such Subsidiary Guarantor, as the case may be, are or
may become a party, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to the execution,
delivery and performance by the Borrowers or any such Subsidiary Guarantor of
the Loan Documents to which it is or may become a party.
     (vii) Incumbency Certificates. The Administrative Agent shall have received
a certificate of the Secretary or an Assistant Secretary of each Borrower and of
each Subsidiary Guarantor certifying the names and true signatures of the
officers of such Borrower or such Subsidiary Guarantor, as the case may be,
authorized to sign the Loan Documents to which such Borrower or such Subsidiary
Guarantor is a party and any other documents to which such Borrower or any such
other Subsidiary Guarantor is a party that may be executed and delivered in
connection herewith.
     (viii) Opinions of Counsel. The Administrative Agent shall have received
such opinions of counsel from counsel to the Borrowers and the Subsidiary
Guarantors as the Administrative Agent shall request, each of which shall be
addressed to the Administrative Agent and each of the Lenders and dated the
Closing Date and in form and substance satisfactory to the Administrative Agent.
     (ix) Recordation of Security Documents, Delivery of Collateral, Taxes, etc.
The Security Documents (or proper notices or UCC financing statements in respect
thereof) shall have been duly recorded, published and filed in such manner and
in such places as is required by law to establish, perfect, preserve and protect
the rights, Liens and security interests of the parties thereto and their
respective successors and assigns, all Collateral items required to be
physically delivered to the Administrative Agent thereunder shall have been so
delivered, accompanied by any appropriate instruments of transfer, and all
taxes, fees and other charges then due and payable in connection with the
execution, delivery, recording, publishing and filing of such instruments and
the issuance of the Obligations and the delivery of the Notes shall have been
paid in full.

51



--------------------------------------------------------------------------------



 



     (x) Evidence of Insurance. The Administrative Agent shall have received
certificates of insurance and other evidence, satisfactory to it, of compliance
with the insurance requirements of this Agreement and the Security Documents.
     (xi) Search Reports. The Administrative Agent shall have received the
results of UCC and other search reports from one or more commercial search firms
acceptable to the Administrative Agent, listing all of the effective financing
statements filed against any Loan Party, together with copies of such financing
statements.
     (xii) Corporate Charter and Good Standing Certificates. The Administrative
Agent shall have received: (A) an original certified copy of the Certificate or
Articles of Incorporation or equivalent formation document of each Loan Party
and any and all amendments and restatements thereof, certified as of a recent
date by the relevant Secretary of State; (B) an original good standing
certificate from the Secretary of State of the state of incorporation, dated as
of a recent date, listing all charter documents affecting such Loan Party and
certifying as to the good standing of such Loan Party; and (C) original
certificates of good standing from each other jurisdiction in which each Loan
Party is authorized or qualified to do business.
     (xiii) Closing Certificate. The Administrative Agent shall have received a
certificate substantially in the form of Exhibit D hereto, dated the Closing
Date, of an Authorized Officer to the effect that, at and as of the Closing Date
and both before and after giving effect to the initial Borrowings hereunder and
the application of the proceeds thereof: (A) no Default or Event of Default has
occurred or is continuing; and (B) all representations and warranties of the
Loan Parties contained herein or in the other Loan Documents are true and
correct in all material respects as of the Closing Date.
     (xiv) Consolidated EBITDA. The Borrowers shall have provided to the
Administrative Agent and the Lenders a certificate of a financial officer of the
Borrowers certifying that the Borrowers’ consolidated (including the Target) pro
forma EBITDA for the most recent twelve-month period ending on June 30, 2007 is
greater than $158,500,000;
     (xv) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate substantially in the form attached hereto as Exhibit E,
dated as of the Closing Date, and executed by the Chief Financial Officer of the
Borrower Representative.
     (xvi) Proceedings and Documents. All corporate and other proceedings and
all documents incidental to the transactions contemplated hereby shall be
satisfactory in substance and form to the Administrative Agent and the Lenders
and the Administrative Agent and its special counsel and the Lenders shall have
received all such counterpart originals or certified or other copies of such
documents as the Administrative Agent or its special counsel or any Lender may
reasonably request.
     (xvii) Total Leverage Ratio. The Borrower Representative shall have
provided to the Administrative Agent evidence satisfactory to it that on the
Closing Date, after giving effect to the making of the Loans contemplated hereby
and on a pro forma basis after giving effect to Florence Acquisition, the Total
Leverage Ratio is less than 4.00 to 1.00.
     (xviii) No Material Adverse Effect. There shall not have occurred any event
or condition since December 31, 2006 that, in the opinion of the Lenders, has
had or could reasonably be expected to have a Material Adverse Effect.

52



--------------------------------------------------------------------------------



 



     (xix) No Litigation. There shall not exist any action, suit, investigation
or proceeding pending or threatened in any court or before any arbitrator or
Governmental Authority that purports to materially and adversely affect any
transaction contemplated hereby or the ability of the Borrowers or any other
obligor to perform their respective obligations under the Loan Documents.
     (xx) Post-Acquisition Liquidity. Prior to and after giving effect to the
consummation of the Florence Acquisition, the Borrowers will, after giving
effect to such Acquisition, on a pro forma basis, have Post-Acquisition
Liquidity of no less than $50,000,000.
     (xxi) Florence Acquisition. In connection with the Florence Acquisition:
     (A) the Borrowers shall have delivered to the Administrative Agent a copy
of all of the Florence Documents certified by an officer of the Borrower
Representative as being true, complete and correct, and the Administrative Agent
and the Lenders shall be satisfied in all respects with the material terms
thereof;
     (B) the Borrowers shall have provided to the Administrative Agent and the
Lenders a pro forma consolidated balance sheet of the Borrowers and their
Subsidiaries (including the Target) as of June 30, 2007;
     (C) the Borrower shall have delivered to the Administrative Agent a
certificate of an Authorized Officer demonstrating, to the reasonable
satisfaction of the Administrative Agent, the computation of the financial
covenants referred to in Section 7.07 on a pro forma basis as of the most
recently ended fiscal quarter of the Borrowers;
     (D) the Borrowers shall have delivered to the Administrative Agent and the
Lenders the audited financial statements relating to the Target and its
Subsidiaries for the fiscal years ended December 31, 2005 and 2006 and unaudited
financial statements relating to the Target and its Subsidiaries for the
quarters ended March 31, 2007 and June 30, 2007 (the “Target Financials”),
financial projections through 2009 relating to the Borrowers and their
Subsidiaries (including the Target and its Subsidiaries) after giving effect to
such Acquisition (the “Projections”), and a closing balance sheet prepared on a
pro forma basis relating to the Borrowers and their Subsidiaries (including the
Target and its Subsidiaries) after giving effect to such Acquisition and such
other information as the Administrative Agent may reasonably request;
     (E) (i) the Administrative Agent shall have received a fully executed
release letter satisfactory to the Administrative Agent confirming that all
Liens under the Target Existing Indebtedness Agreement on any property
constituting Collateral have been, or upon the consummation of the Florence
Acquisition will be, released; (ii) the Loan Parties shall have delivered UCC
termination statements with respect to any filings against the Collateral as may
be requested by the Administrative Agent and the secured parties listed on such
filings referred to in such termination statements shall have authorized the
filing of such termination statements or amendments; and (iii) the
Administrative Agent shall have been authorized to file any UCC financing
statements that the Administrative Agent deems necessary to perfect its Liens in
the Collateral and Liens creating a first priority security interest (subject to
Permitted Liens) in the Collateral in favor of the Administrative Agent shall
have been perfected;

53



--------------------------------------------------------------------------------



 



     (F) such Acquisition shall have been (or contemporaneously with the making
of the Loans hereunder on the Closing Date shall be) consummated in accordance
with applicable law and the terms and conditions of the Florence Documents
(without giving effect to any amendments or waivers to or of such documents that
are adverse to the Administrative Agent and the Lenders and not approved by the
Administrative Agent and the Lenders);
     (G) the Administrative Agent shall have received the results of UCC and
other search reports from one or more commercial search firms acceptable to the
Administrative Agent, listing all of the effective financing statements and
other Liens filed against the Target and/or its Subsidiaries (i) in each
jurisdiction in which the Target and the Subsidiaries are organized or formed,
(ii) in any jurisdiction in which the Target or a Subsidiary maintains an office
or (iii) in any jurisdiction in which any Collateral of the Target or any of its
Subsidiaries is located;
     (H) there shall not exist any action, suit, investigation or proceeding
pending or threatened in any court or before any arbitrator or governmental
authority that purports to affect (a) the Florence Acquisition, or (b) any
transaction contemplated hereby or the ability of the Borrowers or any other
Loan Party under the Loan Documents to perform their respective obligations
under such Loan Documents;
     (I) the Administrative Agent shall have received and be satisfied with the
amount and nature of any material contingent liabilities (including but not
limited to environmental and employee health and safety exposures) to which the
Borrowers and their Subsidiaries may be subject after giving effect to the
Florence Acquisition and with the plans of the Borrowers or such Subsidiaries
with respect thereto; and
     (J) all necessary governmental, third-party and other approvals shall have
been obtained and be in full force and effect (including, without limitation,
any board and shareholder approval and approval under Hart-Scott Rodino or other
similar competition law) and any applicable waiting periods shall have expired
without any action being taken or threatened by any applicable authority, which,
without limitation, would restrain, prevent or otherwise impose materially
adverse conditions on the Florence Acquisition.
     (xxii) Miscellaneous. The Loan Parties shall have provided to the
Administrative Agent and the Lenders such other items and shall have satisfied
such other conditions as may be reasonably required by the Administrative Agent
or the Lenders.
     Section 4.02 Conditions Precedent to All Credit Events. The obligations of
the Lenders, the Swing Line Lender and each LC Issuer to make or participate in
each Credit Event is subject, at the time thereof, to the satisfaction of the
following conditions:
     (a) Notice. The Administrative Agent (and in the case of subpart
(iii) below, the applicable LC Issuer) shall have received, as applicable, (i) a
Notice of Borrowing meeting the requirements of Section 2.06(b) with respect to
any Borrowing (other than a Continuation or Conversion), (ii) a Notice of
Continuation or Conversion meeting the requirements of Section 2.10(b) with
respect to a Continuation or Conversion, or (iii) an LC Request meeting the
requirements of Section 2.05(b) with respect to each LC Issuance.
     (b) No Default; Representations and Warranties. At the time of each Credit
Event and also after giving effect thereto, (i) there shall exist no Default or
Event of Default, (ii) there shall have

54



--------------------------------------------------------------------------------



 



occurred no Material Adverse Effect, and (iii) all representations and
warranties of the Loan Parties contained herein or in the other Loan Documents
shall be true and correct in all material respects with the same effect as
though such representations and warranties had been made on and as of the date
of such Credit Event, except to the extent that such representations and
warranties expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made.
     The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrowers to the Administrative Agent, the
Swing Line Lender, each LC Issuer and each of the Lenders that all of the
applicable conditions specified in Section 4.01 and Section 4.02 have been
satisfied as of the times referred to in such Sections.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     In order to induce the Administrative Agent, the Lenders and each LC Issuer
to enter into this Agreement and to make the Loans and to issue and to
participate in the Letters of Credit provided for herein, the Borrowers make the
following representations and warranties to, and agreements with, the
Administrative Agent, the Lenders and each LC Issuer, all of which shall survive
the execution and delivery of this Agreement and each Credit Event:
     Section 5.01 Corporate Status. Each Borrower and each of their respective
Subsidiaries (i) is a duly organized or formed and validly existing corporation,
partnership or limited liability company, as the case may be, in good standing
or in full force and effect under the laws of the jurisdiction of its formation
and has the corporate, partnership or limited liability company power and
authority, as applicable, to own its property and assets and to transact the
business in which it is engaged and presently proposes to engage, and (ii) has
duly qualified and is authorized to do business in all jurisdictions where it is
required to be so qualified or authorized except where the failure to be so
qualified would not have a Material Adverse Effect. Schedule 5.01 hereto lists,
as of the Closing Date, each Subsidiary (and the direct and indirect ownership
interest of the Borrowers therein).
     Section 5.02 Corporate Power and Authority. Each Loan Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Loan Documents to which it is party
and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is party. Each Loan Party has duly executed and delivered each Loan Document
to which it is party and each Loan Document to which it is party constitutes the
legal, valid and binding agreement and obligation of such Loan Party enforceable
in accordance with its terms, except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).
     Section 5.03 No Violation. Neither the execution, delivery and performance
by any Loan Party of the Loan Documents to which it is party nor compliance with
the terms and provisions thereof (i) will contravene any provision of any law,
statute, rule, regulation, order, writ, injunction or decree of any Governmental
Authority applicable to such Loan Party or its properties and assets, (ii) will
conflict with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(other than the Liens created pursuant to the Security Documents) upon any of
the property or assets of such Loan Party pursuant to the terms of any
promissory note, bond, debenture, indenture, mortgage, deed of trust,

55



--------------------------------------------------------------------------------



 



credit or loan agreement, or any other agreement or other instrument, to which
such Loan Party is a party or by which it or any of its property or assets are
bound or to which it may be subject, other than when consent has been obtained,
or (iii) will violate any provision of the Organizational Documents of such Loan
Party.
     Section 5.04 Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
as a condition to (i) the execution, delivery and performance by any Loan Party
of any Loan Document to which it is a party or any of its obligations
thereunder, or (ii) the legality, validity, binding effect or enforceability of
any Loan Document to which any Loan Party is a party, except the filing and
recording of financing statements and other documents necessary in order to
perfect the Liens created by the Security Documents.
     Section 5.05 Litigation. There are no actions, suits or proceedings pending
or, to the knowledge of the Borrowers, threatened with respect to the Borrowers
or any of their Subsidiaries (i) that have had, or could reasonably be expected
to have, a Material Adverse Effect, or (ii) that question the validity or
enforceability of any of the Loan Documents, or of any action to be taken by any
Borrower or any of the other Loan Parties pursuant to any of the Loan Documents.
     Section 5.06 Use of Proceeds; Margin Regulations.
     (a) The proceeds of all Loans and LC Issuances shall be utilized to
refinance existing senior debt facilities, provide funds for Permitted
Acquisitions (including the Florence Acquisition) and provide working capital
and funds for general corporate purposes, in each case, not inconsistent with
the terms of this Agreement.
     (b) No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulations U or X of the Board of Governors of the Federal
Reserve System. No Borrower is engaged in the business of extending credit for
the purpose of purchasing or carrying any Margin Stock. At no time would more
than 25% of the value of the assets of the Borrowers or of the Borrowers and
their consolidated Subsidiaries that are subject to any “arrangement” (as such
term is used in Section 221.2(g) of such Regulation U) hereunder be represented
by Margin Stock.
     Section 5.07 Financial Statements. The Borrower Representative has
furnished to the Lenders and the Administrative Agent complete and correct
copies of (i) the audited consolidated balance sheets of the Borrowers and their
consolidated Subsidiaries as of December 31, 2005 and December 31, 2006 and the
related audited consolidated statements of income, shareholders’ equity, and
cash flows of the Borrowers and their consolidated Subsidiaries for the fiscal
years then ended, accompanied by the report thereon of PricewaterhouseCoopers
LLP; (ii) the Target Financials; (iii) the unaudited quarterly consolidated
balance sheets of the Borrowers and their consolidated Subsidiaries as of March
31, 2007 and June 30, 2007 and the related consolidated statements of income and
of cash flows of the Borrowers and their consolidated Subsidiaries for the
fiscal period then ended, as included in GII’s Report on Form 10-Q for the
fiscal quarters ended March 31, 2007 and June 30, 2007, respectively, filed with
the SEC; (iv) financial projections through 2009 for the Borrowers and their
Subsidiaries; and (v) the Projections. All such financial statements have been
prepared in accordance with GAAP, consistently applied (except as stated
therein), and fairly present the financial position of the entities described in
such financial statements as of the respective dates indicated and the
consolidated results of their operations and cash flows for the respective
periods indicated, subject in the case of any such financial statements that are
unaudited, to normal audit adjustments, none of which will involve a Material
Adverse Effect. The

56



--------------------------------------------------------------------------------



 



Borrowers and their Subsidiaries did not have, as of the date of the latest
financial statements referred to above, and will not have as of the Closing Date
after giving effect to the incurrence of Loans hereunder, any material or
significant contingent liability or liability for taxes, long-term lease or
unusual forward or long-term commitment that is not reflected in the foregoing
financial statements or the notes thereto in accordance with GAAP and that in
any such case is material in relation to the business, operations, properties,
assets, financial or other condition or prospects of the Borrowers or any of
their Subsidiaries.
     Section 5.08 Solvency. The Borrowers have received consideration that is
the reasonable equivalent value of the obligations and liabilities that the
Borrowers have incurred to the Administrative Agent, each LC Issuer and the
Lenders under the Loan Documents. The Borrowers now have capital sufficient to
carry on their business and transactions and all business and transactions in
which it is about to engage and is now solvent and able to pay their debts as
they mature and the Borrowers, as of the Closing Date, owns property having a
value, both at fair valuation and at present fair salable value, greater than
the amount required to pay the Borrowers’ debts; and the Borrowers are not
entering into the Loan Documents with the intent to hinder, delay or defraud
their creditors. For purposes of this Section, “debt” means any liability on a
claim, and “claim” means (y) right to payment whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured; or
(z) right to an equitable remedy for breach of performance if such breach gives
rise to a payment, whether or not such right to an equitable remedy is reduced
to judgment, fixed, contingent, matured, unmatured, disputed, undisputed,
secured or unsecured.
     Section 5.09 No Material Adverse Change. Since December 31, 2006, there has
been no change in the financial or other condition, business, affairs or
prospects of the Borrowers and their Subsidiaries taken as a whole, or their
properties and assets considered as an entirety, except for changes none of
which, individually or in the aggregate, has had or could reasonably be expected
to have, a Material Adverse Effect.
     Section 5.10 Tax Returns and Payments. Each of the Borrowers and their
Subsidiaries have filed all federal income tax returns and all other tax
returns, domestic and foreign, required to be filed by it and has paid all taxes
and assessments payable by it that have become due, other than those not yet
delinquent and except for those contested in good faith. Each of the Borrowers
and their Subsidiaries have established on its books such charges, accruals and
reserves in respect of taxes, assessments, fees and other governmental charges
for all fiscal periods as are required by GAAP. Neither the Borrowers nor any of
their Subsidiaries know of any proposed assessment for additional federal,
foreign or state taxes for any period, or of any basis therefor, which,
individually or in the aggregate, taking into account such charges, accruals and
reserves in respect thereof as the Borrowers and their Subsidiaries have made,
could reasonably be expected to have a Material Adverse Effect.
     Section 5.11 Title to Properties, etc. Each of the Borrowers and their
Subsidiaries has good and marketable title, in the case of Real Property, and
good title (or valid Leaseholds, in the case of any leased property), in the
case of all other property, to all of its properties and assets free and clear
of Liens other than Permitted Liens. The interests of the Borrowers and their
Subsidiaries in the properties reflected in the most recent balance sheet
referred to in Section 5.07, taken as a whole, were sufficient, in the judgment
of the Borrowers, as of the date of such balance sheet for purposes of the
ownership and operation of the businesses conducted by the Borrowers and their
Subsidiaries.
     Section 5.12 Lawful Operations, etc. Each of the Borrowers and their
Subsidiaries: (i) holds all necessary foreign, federal, state, local and other
governmental licenses, registrations, certifications, permits and authorizations
necessary to conduct its business, except to the extent the failure to so hold
could reasonably be expected to have a Material Adverse Effect; (ii) is in full
compliance with all requirements imposed by law, regulation or rule, whether
foreign, federal, state or local, that are

57



--------------------------------------------------------------------------------



 



applicable to it, its operations, or its properties and assets, including,
without limitation, applicable requirements of Environmental Laws, except for
any failure to obtain and maintain in effect, or noncompliance that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect; (iii) conducts its business in compliance with all
provisions of the Fair Debt Practices Collection Act and all other applicable
federal, state or local laws governing the collection of debts and neither
Borrowers nor any of their Subsidiaries is in material violation of any of such
laws; and (iv) is in compliance with all federal, state and local privacy laws.
     Section 5.13 Environmental Matters.
     (a) Each of the Borrowers and their Subsidiaries is in compliance with all
Environmental Laws, except to the extent that any such failure to comply
(together with any resulting penalties, fines or forfeitures) would not
reasonably be expected to have a Material Adverse Effect. All licenses, permits,
registrations or approvals required for the conduct of the business of the
Borrowers and their Subsidiaries under any Environmental Law have been secured
and the Borrowers and their Subsidiaries is in substantial compliance therewith,
except for such licenses, permits, registrations or approvals the failure to
secure or to comply therewith is not reasonably likely to have a Material
Adverse Effect. Neither the Borrowers nor any of their Subsidiaries have
received written notice, or otherwise knows, that it is in any respect in
noncompliance with, breach of or default under any applicable writ, order,
judgment, injunction, or decree to which the Borrower or such Subsidiary is a
party or that would affect the ability of the Borrower or such Subsidiary to
operate any Real Property and no event has occurred and is continuing that, with
the passage of time or the giving of notice or both, would constitute
noncompliance, breach of or default thereunder, except in each such case, such
noncompliance, breaches or defaults as would not reasonably be expected to, in
the aggregate, have a Material Adverse Effect. There are no Environmental Claims
pending or, to the best knowledge of any Borrower, threatened herein an
unfavorable decision, ruling or finding would reasonably be expected to have a
Material Adverse Effect. There are no facts, circumstances, conditions or
occurrences on any Real Property now or at any time owned, leased or operated by
the Borrowers or any of their Subsidiaries or on any property adjacent to any
such Real Property, that are known by the Borrower or as to which the Borrower
or any such Subsidiary has received written notice, that could reasonably be
expected: (i) to form the basis of an Environmental Claim against the Borrowers
or any of their Subsidiaries or any Real Property of the Borrowers or any of
their Subsidiaries; or (ii) to cause such Real Property to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Property under any Environmental Law, except in each such case, such
Environmental Claims or restrictions that individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect.
     (b) Hazardous Materials have not at any time been (i) generated, used,
treated or stored on, or transported to or from, any Real Property of the
Borrowers or any of their Subsidiaries or (ii) released on any such Real
Property, in each case where such occurrence or event is not in compliance with
Environmental Laws and is reasonably likely to have a Material Adverse Effect.
     Section 5.14 Compliance with ERISA. Compliance by the Borrowers with the
provisions hereof and Credit Events contemplated hereby will not involve any
prohibited transaction within the meaning of ERISA or Section 4975 of the Code.
The Borrowers and their Subsidiaries, (i) have fulfilled all obligations under
minimum funding standards of ERISA and the Code with respect to each Plan that
is not a Multi-Employer Plan or a Multiple Employer Plan, (ii) have satisfied
all respective contribution obligations in respect of each Multi-Employer Plan
and each Multiple Employer Plan, (iii) are in compliance in all material
respects with all other applicable provisions of ERISA and the Code with respect
to each Plan, each Multi-Employer Plan and each Multiple Employer Plan, and
(iv) have not incurred any liability under the Title IV of ERISA to the PBGC
with respect to any Plan, any Multi-Employer Plan, any Multiple Employer Plan,
or any trust established thereunder. No Plan or trust created

58



--------------------------------------------------------------------------------



 



thereunder has been terminated, and there have been no Reportable Events, with
respect to any Plan or trust created thereunder or with respect to any
Multi-Employer Plan or Multiple Employer Plan, which termination or Reportable
Event will or could result in the termination of such Plan, Multi-Employer Plan
or Multiple Employer Plan and give rise to a material liability of the Borrower
or any ERISA Affiliate in respect thereof. Neither Borrower nor any ERISA
Affiliate is at the date hereof, or has been at any time within the two years
preceding the date hereof, an employer required to contribute to any
Multi-Employer Plan or Multiple Employer Plan, or a “contributing sponsor” (as
such term is defined in Section 4001 of ERISA) in any Multi-Employer Plan or
Multiple Employer Plan. Neither the Borrower nor any ERISA Affiliate has any
contingent liability with respect to any post-retirement “welfare benefit plan”
(as such term is defined in ERISA) except as has been disclosed to the Lenders
in writing.
     Section 5.15 Intellectual Property, etc. The Borrowers and their
Subsidiaries have obtained or have the right to use all material patents,
trademarks, service marks, trade names, copyrights, licenses and other rights
with respect to the foregoing necessary for the present and planned future
conduct of its business, without any known conflict with the rights of others,
except for such patents, trademarks, service marks, trade names, copyrights,
licenses and rights, the loss of which, and such conflicts which, in any such
case individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.
     Section 5.16 Investment Company Act, etc. Neither the Borrowers nor any of
their Subsidiaries are subject to regulation with respect to the creation or
incurrence of Indebtedness under the Investment Company Act of 1940, as amended,
the Interstate Commerce Act, as amended, the Federal Power Act, as amended, the
Energy Policy Act of 2005, as amended, or any applicable state public utility
law.
     Section 5.17 Insurance. The Borrowers and their Subsidiaries maintain
insurance coverage by such insurers and in such forms and amounts and against
such risks as are generally consistent with industry standards and in each case
in compliance with the terms of the Loan Documents.
     Section 5.18 Burdensome Contracts; Labor Relations. Neither the Borrowers
nor any of their Subsidiaries (a) are subject to any burdensome contract,
agreement, corporate restriction, judgment, decree or order, (b) are a party to
any labor dispute affecting any bargaining unit or other group of employees
generally, (c) are subject to any strike, slowdown, walk out or other concerted
interruptions of operations by employees of the Borrower or any Subsidiary,
whether or not relating to any labor contracts, (d) are subject to any pending
or, to the knowledge of the Borrowers, threatened, unfair labor practice
complaint, before the National Labor Relations Board, (e) are subject to any
pending or, to the knowledge of the Borrowers, threatened grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement, (f) are subject to any significant pending or, to the knowledge of
the Borrowers, threatened strike, labor dispute, slowdown or stoppage, or
(g) are, to the knowledge of the Borrowers, involved or subject to any union
representation organizing or certification matter with respect to the employees
of the Borrowers or any of their Subsidiaries, except (with respect to any
matter specified in any of the above clauses) for such matters as, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     Section 5.19 Security Interests. Once executed and delivered, each of the
Security Documents creates, as security for the Secured Obligations (as defined
in the Security Agreement), a valid and enforceable, and upon making the filings
and recordings referenced in the next sentence, perfected security interest in
and Lien on all of the Collateral subject thereto from time to time, in favor of
the Administrative Agent for the benefit of the Secured Creditors, superior to
and prior to the rights of all third persons and subject to no other Liens,
except that the Collateral under the Security Documents may be subject to
Permitted Liens. No filings or recordings are required in order to perfect the
security

59



--------------------------------------------------------------------------------



 



interests created under any Security Document except for filings or recordings
required in connection with any such Security Document that shall have been
made, or for which satisfactory arrangements have been made, upon or prior to
the execution and delivery thereof. All recording, stamp, intangible or other
similar taxes required to be paid by any Person under applicable legal
requirements or other laws applicable to the property encumbered by the Security
Documents in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement thereof have been paid.
     Section 5.20 True and Complete Disclosure. All factual information (taken
as a whole) heretofore or contemporaneously furnished by or on behalf of the
Borrowers or any of their Subsidiaries in writing to the Administrative Agent or
any Lender for purposes of or in connection with this Agreement or any
transaction contemplated herein, is, and all other such factual information
(taken as a whole) hereafter furnished by or on behalf of such Person in writing
to the Administrative Agent or any Lender will be, true and accurate in all
material respects on the date as of which such information is dated or certified
and not incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading at such time in light of the
circumstances under which such information was provided.
     Section 5.21 Defaults. No Default or Event of Default exists as of the
Closing Date hereunder, nor will any Default or Event of Default begin to exist
immediately after the execution and delivery hereof.
     Section 5.22 Anti-Terrorism Law Compliance. Neither the Borrowers nor any
of their Subsidiaries are subject to or in violation of any law, regulation, or
list of any government agency (including, without limitation, the U.S. Office of
Foreign Asset Control list, Executive Order No. 13224 or the USA Patriot Act)
that prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or LC Issuer from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
the Borrower.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     The Borrower hereby covenants and agrees that on the Closing Date and
thereafter so long as this Agreement is in effect and until such time as the
Commitments have been terminated, no Notes remain outstanding and the Loans,
together with interest, Fees and all other Obligations incurred hereunder and
under the other Loan Documents, have been paid in full.
     Section 6.01 Reporting Requirements. The Borrower Representative will
furnish to the Administrative Agent and each Lender:
     (a) Annual Financial Statements. As soon as available and in any event
within 90 days after the close of each fiscal year of the Borrowers (but no
later than the date on which GII would be required to file a Form 10-K under the
Exchange Act if it were subject to Sections 15 and 13(d) of the Exchange Act),
the consolidated balance sheets of the Borrowers and their respective
consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income, of stockholders’ equity and of cash flows for
such fiscal year, in each case setting forth comparative figures for the
preceding fiscal year, all in reasonable detail and accompanied by the opinion
with respect to such consolidated financial statements of independent public
accountants of recognized national standing selected by the Borrowers, which
opinion shall be unqualified and shall (i) state that such accountants audited
such consolidated financial statements in accordance with generally accepted
auditing standards, that such accountants

60



--------------------------------------------------------------------------------



 



believe that such audit provides a reasonable basis for their opinion, and that
in their opinion such consolidated financial statements present fairly, in all
material respects, the consolidated financial position of the Borrowers and
their respective consolidated subsidiaries as at the end of such fiscal year and
the consolidated results of their operations and cash flows for such fiscal year
in conformity with generally accepted accounting principles, or (ii) contain
such statements as are customarily included in unqualified reports of
independent accountants in conformity with the recommendations and requirements
of the American Institute of Certified Public Accountants (or any successor
organization).
     (b) Quarterly Financial Statements. As soon as available and in any event
within 45 days after the close of the first three quarterly accounting periods
in each fiscal year of the Borrowers (but no later than the date on which GII
would be required to file a Form 10-Q under the Exchange Act if it were subject
to Sections 15 and 13(d) of the Exchange Act), the unaudited consolidated
balance sheets of the Borrowers and their respective consolidated Subsidiaries
as at the end of such quarterly period and the related unaudited consolidated
statements of income and of cash flows for such quarterly period and/or for the
fiscal year to date, and setting forth, in the case of such unaudited
consolidated statements of income and of cash flows, comparative figures for the
related periods in the prior fiscal year, and which shall be certified on behalf
of the Borrowers by the Chief Financial Officer of the Borrower Representative,
subject to changes resulting from normal year-end audit adjustments.
     (c) Officer’s Compliance Certificates. At the time of the delivery of the
financial statements provided for in Sections 6.01(a) and (b), a certificate (a
“Compliance Certificate”), in substantially the form attached hereto as
Exhibit F, on behalf of the Borrowers by an Authorized Officer to the effect
that (i) no Default or Event of Default exists or, if any Default or Event of
Default does exist, specifying the nature and extent thereof and the actions the
Borrowers propose to take with respect thereto, and (ii) the representations and
warranties of the Loan Parties are true and correct in all material respects,
except to the extent that any relate to an earlier specified date, in which
case, such representations shall be true and correct in all material respects as
of the date made, which certificate shall set forth the calculations required to
establish compliance with the provisions of Section 7.07.
     (d) Notices. Promptly, and in any event within three Business Days after
any Borrower or Subsidiary obtains knowledge thereof, notice of:
     (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrowers propose to take with respect thereto; or
     (ii) the commencement of, or any other material development concerning, any
litigation or governmental or regulatory proceeding pending against the
Borrowers or any of their Subsidiaries or the occurrence of any other event, if
the same would be reasonably likely to have a Material Adverse Effect.
     (e) ERISA. Promptly, and in any event within 10 days after any Borrower,
any Subsidiary or any ERISA Affiliate knows of the occurrence of any of the
following, the Borrower Representative will deliver to each of the Lenders a
certificate on behalf of the Borrowers by an Authorized Officer setting forth
the full details as to such occurrence and the action, if any, that such
Borrower, such Subsidiary or such ERISA Affiliate is required or proposes to
take, together with any notices required or proposed to be given to or filed
with or by any Borrower, the Subsidiary, the ERISA Affiliate, the PBGC, a Plan
participant or the Plan administrator with respect thereto (i) that a Reportable
Event has occurred with respect to any Plan; (ii) the institution of any steps
by any Borrower, any ERISA Affiliate, the PBGC or any other Person to terminate
any Plan; (iii) the institution of any steps by any Borrower or any ERISA
Affiliate to withdraw from any Plan; (iv) the institution of any steps by any
Borrower or any Subsidiary to

61



--------------------------------------------------------------------------------



 



withdraw from any Multi-Employer Plan or Multiple Employer Plan, if such
withdrawal could result in withdrawal liability (as described in Part 1 of
Subtitle E of Title IV of ERISA) in excess of $5,000,000; (v) a non-exempt
“prohibited transaction” within the meaning of Section 406 of ERISA in
connection with any Plan; (vi) that a Plan has an Unfunded Current Liability
exceeding $5,000,000; (vii) any material increase in the contingent liability of
any Borrower or any Subsidiary with respect to any post-retirement welfare
liability; or (viii) the taking of any action by, or the threatening of the
taking of any action by, the Internal Revenue Service, the Department of Labor
or the PBGC with respect to any of the foregoing.
     (f) Environmental Matters. Promptly upon, and in any event within 10
Business Days after, an officer of the Borrowers or any of their Subsidiaries
obtaining knowledge thereof, notice of one or more of the following
environmental matters to the extent any of the following would reasonably be
expected to have a Material Adverse Effect: (i) any pending or threatened
Environmental Claim against the Borrowers or any of their Subsidiaries or any
Real Property owned or operated by the Borrowers or any of their Subsidiaries;
(ii) any condition or occurrence on or arising from any Real Property owned or
operated by the Borrowers or any of their Subsidiaries that (A) results in
noncompliance by the Borrowers or any of their Subsidiaries with any applicable
Environmental Law or (B) would reasonably be expected to form the basis of a
Environmental Claim against the Borrowers or any of their Subsidiaries or any
such Real Property; (iii) any condition or occurrence on any Real Property
owned, leased or operated by the Borrowers or any of their Subsidiaries that
could reasonably be expected to cause such Real Property to be subject to any
restrictions on the ownership, occupancy, use or transferability by the
Borrowers or any of their Subsidiaries of such Real Property under any
Environmental Law; and (iv) the taking of any removal or remedial action in
response to the actual or alleged presence of any Hazardous Material on any Real
Property owned, leased or operated by the Borrowers or any of their Subsidiaries
as required by any Environmental Law or any governmental or other administrative
agency. All such notices shall describe in reasonable detail the nature of the
Environmental Claim, such Borrower’s or such Subsidiary’s response thereto and
the potential exposure in Dollars of the Borrowers and their Subsidiaries with
respect thereto.
     (g) SEC Reports and Registration Statements. Promptly after transmission
thereof or other filing with the SEC, copies of all registration statements and
all annual, quarterly or current reports that any Borrower or any of its
Subsidiaries is required to file with the SEC on Form 10-K, 10-Q or 8-K (or any
successor forms).
     (h) Annual, Quarterly and Other Reports. Promptly after transmission
thereof to its stockholders, copies of all annual, quarterly and other reports
and all proxy statements that GII furnishes to its stockholders generally.
     (i) Auditors’ Internal Control Comment Letters, etc. Promptly upon receipt
thereof, a copy of each letter or memorandum commenting on internal accounting
controls and/or accounting or financial reporting policies followed by the
Borrowers and/or any of their Subsidiaries which is submitted to the Borrowers
by their independent accountants in connection with any annual or interim audit
made by them of the books of the Borrowers or any of their Subsidiaries.
     (j) Information Relating to Collateral. At the time of the delivery of the
annual financial statements provided for in subpart (a) above, a certificate of
an Authorized Officer certifying that (i) no changes have occurred since the
Closing Date that would give rise to the need for the Administrative Agent to
file amendments to any UCC financing statements currently filed or file new UCC
financing statements, or if any such changes have occurred, such certificate
shall set forth such information as is necessary to file such amendments or
additional UCC financing statements, and (ii) neither the Borrowers nor any of
their Subsidiaries have taken any actions (and is not aware of any actions so
taken) to terminate any UCC financing statements or other appropriate filings,
recordings or registrations, including

62



--------------------------------------------------------------------------------



 



all refilings, rerecordings and reregistrations, containing a description of the
Collateral that have been filed of record in each governmental, municipal or
other appropriate office in each appropriate jurisdiction to the extent
necessary to protect and perfect the security interests and Liens under the
Security Documents for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period).
     (k) Other Notices. Promptly after the transmission or receipt thereof, as
applicable, copies of all notices received or sent by any Borrower or any
Subsidiary to or from the holders of any Material Indebtedness or any trustee
with respect thereto.
     (l) Other Information. Promptly, but in any event within 10 days after a
request therefor, such other information or documents (financial or otherwise)
relating to the Borrowers or any of their Subsidiaries as the Administrative
Agent or any Lender may reasonably request from time to time.
     Section 6.02 Books, Records and Inspections. The Borrowers will, and will
cause each of their respective Subsidiaries to, (i) keep proper books of record
and account, in which full and correct entries shall be made of all financial
transactions and the assets and business of the Borrowers or such Subsidiary, as
the case may be, in accordance with GAAP; and (ii) permit, upon reasonable prior
notice to the Borrower Representative, officers and designated representatives
of the Administrative Agent or any of the Lenders to visit and inspect any of
the properties or assets of the Borrowers and their Subsidiaries in whomsoever’s
possession (but only to the extent the Borrowers or such Subsidiary has the
right to do so to the extent in the possession of another Person), to examine
the books of account of the Borrowers and any of its Subsidiaries, and make
copies thereof and take extracts therefrom, and to discuss the affairs, finances
and accounts of the Borrowers and of their Subsidiaries with, and be advised as
to the same by, its and their officers and independent accountants and
independent actuaries, if any, all at such reasonable times and intervals and to
such reasonable extent as the Administrative Agent or any of the Lenders may
request.
     Section 6.03 Insurance.
     (a) The Borrowers will, and will cause each of their respective
Subsidiaries to, (i) maintain insurance coverage by such insurers and in such
forms and amounts and against such risks as are generally consistent with the
insurance coverage maintained by the Borrowers and their Subsidiaries as of the
Closing Date, and (ii) forthwith upon the Administrative Agent’s or any Lender’s
written request, furnish to the Administrative Agent or such Lender such
information about such insurance as the Administrative Agent or such Lender may
from time to time reasonably request, which information shall be prepared in
form and detail satisfactory to the Administrative Agent or such Lender and
certified by an Authorized Officer.
     (b) The Borrowers will, and will cause each of their Subsidiaries that is a
Loan Party to, at all times keep their respective property that is subject to
the Lien of any of the Security Documents insured in favor of the Administrative
Agent, and all policies or certificates (or certified copies thereof) with
respect to such insurance (and any other insurance maintained by any Borrower or
any such Subsidiary) (i) shall be endorsed to the Administrative Agent’s
satisfaction for the benefit of the Administrative Agent (including, without
limitation, by naming the Administrative Agent as an additional loss payee (with
respect to Collateral) or, to the extent permitted by applicable law, as an
additional insured as its interests may appear), (ii) shall state that such
insurance policies shall not be canceled, reduced or expire without 30 days’
prior written notice thereof (or 10 days’ prior written notice in the case of
cancellation for the non-payment of premiums) by the respective insurer to the
Administrative Agent, (iii) shall provide that the respective insurers
irrevocably waive any and all rights of subrogation with respect to the
Administrative Agent and the Lenders, (iv) shall in the case of any such
certificates or endorsements in

63



--------------------------------------------------------------------------------



 



favor of the Administrative Agent, be delivered to or deposited with the
Administrative Agent, and (v) shall provide that the interests of the
Administrative Agent shall not be invalidated by an act or negligence of any
Borrower or any Subsidiary or any Person having an interest in any facility
owned, leased or used by any Borrower or any of its Subsidiaries nor by
occupancy or use of any facility owned, leased or used by any Borrower or any
Subsidiary for purposes more hazardous than permitted by such policy nor by any
foreclosure or other proceedings relating to any facility owned, leased or used
by any Borrower or any Subsidiary. The Borrower Representative shall deliver to
the Administrative Agent contemporaneously with the expiration or replacement of
any policy of insurance required to be maintained by this Agreement a
certificate as to the new or renewal policy. The Borrower Representative shall
advise the Administrative Agent promptly upon the cancellation, reduction or
amendment of any policy. If requested to do so by the Administrative Agent at
any time, the Borrower Representative shall deliver copies of all insurance
policies maintained by it as required by this Agreement. The Administrative
Agent shall deliver copies of any certificates of insurance to a Lender upon
such Lender’s reasonable request.
     (c) If the Borrowers or any other Loan Party shall fail to maintain any
insurance in accordance with this Section, or if the Borrower Representative or
any such Loan Party shall fail to so endorse and deliver or deposit all
endorsements or certificates with respect thereto, the Administrative Agent
shall have the right (but shall be under no obligation), upon prior written
notice to the Borrower Representative, to procure such insurance and the
Borrowers agree to reimburse the Administrative Agent on demand for all costs
and expenses of procuring such insurance.
     Section 6.04 Payment of Taxes and Claims. The Borrowers will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits, or upon any properties belonging to it, prior to the date
on which penalties attach thereto, and all lawful claims that, if unpaid, might
become a Lien or charge upon any properties of the Borrowers or any of their
Subsidiaries; provided, however, that neither the Borrowers nor any of their
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim that is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP.
Without limiting the generality of the foregoing, the Borrowers will, and will
cause each of its Subsidiaries to, pay in full all of its wage obligations to
its employees in accordance with the Fair Labor Standards Act (29 U.S.C.
Sections 206-207) and any comparable provisions of applicable law.
     Section 6.05 Corporate Franchises. The Borrowers will do, and will cause
each of their Subsidiaries to do, or cause to be done, all things necessary to
preserve and keep in full force and effect its corporate existence, rights and
authority; provided, however, that nothing in this Section shall be deemed to
prohibit any transaction permitted by Section 7.02.
     Section 6.06 Good Repair. The Borrowers will, and will cause each of their
Subsidiaries to, ensure that its material properties and equipment used or
useful in its business in whomsoever’s possession they may be, are kept in good
repair, working order and condition, normal wear and tear excepted, and that
from time to time there are made in such properties and equipment all needful
and proper repairs, renewals, replacements, extensions, additions, betterments
and improvements thereto, to the extent and in the manner customary for
companies in similar businesses.
     Section 6.07 Compliance with Statutes, etc. The Borrowers will, and will
cause each of their Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property, other than those the noncompliance with which would
not be reasonably expected to have a Material Adverse Effect.

64



--------------------------------------------------------------------------------



 



     Section 6.08 Compliance with Environmental Laws. Without limitation of the
covenants contained in Section 6.07:
     (a) The Borrowers will comply, and will cause each of their Subsidiaries to
comply, with all Environmental Laws applicable to the ownership, lease or use of
all Real Property now or hereafter owned, leased or operated by the Borrowers or
any of their Subsidiaries, and will promptly pay or cause to be paid all costs
and expenses incurred in connection with such compliance, except to the extent
that such compliance with Environmental Laws is being contested in good faith
and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP, and an adverse outcome in such
proceedings is not reasonably expected to have a Material Adverse Effect.
     (b) The Borrowers will keep or cause to be kept, and will cause each of
their Subsidiaries to keep or cause to be kept, all such Real Property free and
clear of any Liens imposed pursuant to such Environmental Laws other than
Permitted Liens.
     (c) Neither the Borrowers nor any of their Subsidiaries will generate, use,
treat, store, release or dispose of, or permit the generation, use, treatment,
storage, release or disposal of, Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by the Borrowers or any of their
Subsidiaries or transport or permit the transportation of Hazardous Materials to
or from any such Real Property other than in compliance with applicable
Environmental Laws, except for such noncompliance as would not be reasonably
expected to have a Material Adverse Effect.
     (d) If required to do so under any applicable order of any Governmental
Authority, the Borrowers will undertake, and cause each of their Subsidiaries to
undertake, any clean up, removal, remedial or other action necessary to remove
and clean up any Hazardous Materials from any Real Property owned, leased or
operated by the Borrowers or any of their Subsidiaries in accordance with, in
all material respects, the requirements of all applicable Environmental Laws and
in accordance with, in all material respects, such orders of all Governmental
Authorities, except to the extent that such Borrower or such Subsidiary is
contesting such order in good faith and by appropriate proceedings and for which
adequate reserves have been established to the extent required by GAAP.
     (e) At the written request of the Administrative Agent or the Required
Lenders, which request shall specify in reasonable detail the basis therefor, at
any time and from time to time after the Lenders receive notice under
Section 6.01(f) for any Environmental Claim involving potential expenditures by
any Borrower or any of its Subsidiaries in excess of $5,000,000 in the aggregate
for any Real Property, the Borrower Representative will provide, at its sole
cost and expense, an environmental site assessment report concerning any such
Real Property now or hereafter owned, leased or operated by such Borrower or any
of its Subsidiaries, prepared by an environmental consulting firm reasonably
acceptable to the Administrative Agent, indicating the presence or absence of
Hazardous Materials and the potential cost of any removal or a remedial action
in connection with any Hazardous Materials on such Real Property. If the
Borrower Representative fails to provide the same within 90 days after such
request was made, the Administrative Agent may order the same, and such Borrower
shall grant and hereby grants, to the Administrative Agent and the Lenders and
their agents, access to such Real Property and specifically grants the
Administrative Agent and the Lenders an irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such an assessment, all at the
Borrowers’ expense.
     Section 6.09 Certain Subsidiaries to Join in Subsidiary Guaranty. In the
event that at any time after the Closing Date (x) any Borrower creates, holds,
acquires or at any time has any Subsidiary (other than non-material Subsidiaries
and Foreign Subsidiaries as to which Section 6.10(b) applies) that is not a
party to the Subsidiary Guaranty, or (y) an Event of Default shall have occurred
and be continuing and any Borrower has any Subsidiary that is not a party to the
Subsidiary Guaranty, such Borrower will

65



--------------------------------------------------------------------------------



 



immediately, but in any event within 5 Business Days, notify the Administrative
Agent in writing of such event, identifying the Subsidiary in question and
referring specifically to the rights of the Administrative Agent and the Lenders
under this Section. The Borrower will, within 15 days following request therefor
from the Administrative Agent (who may give such request on its own initiative
or upon request by the Required Lenders), cause such Subsidiary to deliver to
the Administrative Agent, in sufficient quantities for the Lenders, (i) a
joinder supplement, reasonably satisfactory in form and substance to the
Administrative Agent, duly executed by such Subsidiary, pursuant to which such
Subsidiary joins in the Subsidiary Guaranty as a guarantor thereunder, and
(ii) if such Subsidiary is a corporation, resolutions of the Board of Directors
of such Subsidiary, certified by the Secretary or an Assistant Secretary of such
Subsidiary as duly adopted and in full force and effect, authorizing the
execution and delivery of such joinder supplement, or if such Subsidiary is not
a corporation, such other evidence of the authority of such Subsidiary to
execute such joinder supplement as the Administrative Agent may reasonably
request. If any Subsidiary is required to provide any Additional Security
Document or join in any existing Security Document, whether pursuant to
Section 6.10(b) or otherwise, such Subsidiary shall also be subject to the
requirements of this Section 6.09.
     Section 6.10 Additional Security; Further Assurances.
     (a) Additional Security. Subject to subpart (b) below, if the Borrowers or
any Subsidiary Guarantor acquires, owns or holds any personal property that is
not at the time included in the Collateral, the Borrower Representative will
promptly notify the Administrative Agent in writing of such event, identifying
the property or interests in question and referring specifically to the rights
of the Administrative Agent and the Lenders under this Section, and the Borrower
Representative will, or will cause such Subsidiary to, within 10 Business Days
following request by the Administrative Agent, grant to the Administrative Agent
for the benefit of the Lenders a Lien on such personal property pursuant to the
terms of such security agreements, assignments or other documents as the
Administrative Agent deems appropriate (collectively, the “Additional Security
Document”) or a joinder in any existing Security Document. Furthermore, the
Borrower Representative shall cause to be delivered to the Administrative Agent
such opinions of local counsel, corporate resolutions and other related
documents as may be reasonably requested by the Administrative Agent in
connection with the execution, delivery and recording of any such Additional
Security Document or joinder, all of which documents shall be in form and
substance reasonably satisfactory to the Administrative Agent. Notwithstanding
the foregoing, no Borrower or Subsidiary Guarantor shall be required to deliver
stock certificates (or the equivalent) or stock powers (or the equivalent).
     (b) Foreign and Non-Material Subsidiaries. Notwithstanding anything in
subpart (a) above or elsewhere in this Agreement to the contrary, (i) a Domestic
Subsidiary shall not be required to become a party to any of the Security
Documents so long as (A) the total assets of such Subsidiary shall be less than
$10,000,000, and (B) the aggregate of the total assets of all such Subsidiaries
with total asset values of less than $10,000,000 that are not Loan Parties shall
not exceed $25,000,000, and (ii) no Loan Party shall be required to pledge (or
cause to be pledged) more than 65% of the Equity Interests in any first tier
Foreign Subsidiary, or any of the Equity Interests in any other Foreign
Subsidiary, or to cause a Foreign Subsidiary to join in the Subsidiary Guaranty
or to become a party to the Security Agreement or any other Security Document,
if (A) to do so would subject such Borrower to liability for additional United
States income taxes by virtue of Section 956 of the Code in an amount such
Borrower considers material, and (B) such Borrower provides the Administrative
Agent with documentation, including computations prepared by such Borrower’s
internal tax officer, its independent accountants or tax counsel, reasonably
acceptable to the Required Lenders, in support thereof.
     (c) Further Assurances. The Borrowers will, and will cause each of their
respective Subsidiaries to, at the expense of the Borrowers, make, execute,
endorse, acknowledge, file and/or deliver

66



--------------------------------------------------------------------------------



 



to the Administrative Agent from time to time such conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, and other
assurances or instruments and take such further steps relating to the Collateral
covered by any of the Security Documents as the Administrative Agent may
reasonably require. If at any time the Administrative Agent determines, based on
applicable law, that all applicable taxes (including, without limitation,
mortgage recording taxes or similar charges) were not paid in connection with
the recordation of any mortgage or deed of trust, the Borrowers shall promptly
pay the same upon demand.
     Section 6.11 Most Favored Covenant Status. If any Loan Party at any time
after the Closing Date enters into or modifies any Material Indebtedness
Agreement such that such Material Indebtedness Agreement includes affirmative or
negative covenants (or any events of default or other type of restriction that
would have the practical effect of any affirmative or negative business or
financial covenant, including, without limitation, any “put” or mandatory
prepayment of such Indebtedness upon the occurrence of a “change of control”)
that are applicable to any Loan Party, other than those set forth herein or in
any of the other Loan Documents, the Borrower Representative shall promptly so
notify the Administrative Agent and the Lenders and, if the Administrative Agent
shall so request by written notice to the Borrower Representative (after a
determination has been made by the Required Lenders that such Material
Indebtedness Agreement contains any such provisions that either individually or
in the aggregate are more favorable to the holders of such Indebtedness than any
of the provisions set forth herein), the Borrowers, the Administrative Agent and
the Lenders shall promptly amend this Agreement to incorporate some or all of
such provisions, in the discretion of the Administrative Agent and the Required
Lenders, into this Agreement and, to the extent necessary and reasonably
desirable to the Administrative Agent and the Required Lenders, into any of the
other Loan Documents, all at the election of the Administrative Agent and the
Required Lenders.
     Section 6.12 Fiscal Years, Fiscal Quarters No Borrower shall change its or
any of its Subsidiaries’ fiscal years or fiscal quarters (other than the fiscal
year or fiscal quarters of a Person that becomes a Subsidiary, made at the time
such Person becomes a Subsidiary to conform to such Borrower’s fiscal year and
fiscal quarters).
     Section 6.13 Senior Debt. The Obligations shall, and the Borrowers shall
take all necessary action to ensure that the Obligations shall, at all times
rank at least pari passu in right of payment (to the fullest extent permitted by
law) with all other senior Secured Indebtedness of the Borrowers and each
Subsidiary Guarantor.
ARTICLE VII.
NEGATIVE COVENANTS
     The Borrowers hereby covenant and agree that on the Closing Date and
thereafter for so long as this Agreement is in effect and until such time as the
Commitments have been terminated, no Notes remain outstanding and the Loans,
together with interest, Fees and all other Obligations incurred hereunder and
under the other Loan Documents, have been paid in full:
     Section 7.01 Changes in Business. Neither the Borrowers nor any of their
Subsidiaries will engage in any business if, as a result, the general nature of
the business, taken on a consolidated basis, which would then be engaged in by
the Borrowers and their Subsidiaries, would be substantially changed from the
general nature of the business engaged in by the Borrowers and their
Subsidiaries on the Closing Date.

67



--------------------------------------------------------------------------------



 



     Section 7.02 Consolidation, Merger, Acquisitions, Asset Sales, etc. The
Borrowers will not, and will not permit any Subsidiary to, (1) wind up,
liquidate or dissolve its affairs, (2) enter into any transaction of merger or
consolidation, (3) make or otherwise effect any Acquisition, (4) sell or
otherwise dispose of any of its property or assets outside the ordinary course
of business, or otherwise make or otherwise effect any Asset Sale, or (5) agree
to do any of the foregoing at any future time, except that the following shall
be permitted:
     (a) Certain Intercompany Mergers. If no Default or Event of Default shall
have occurred and be continuing or would result therefrom: (i) the merger,
consolidation or amalgamation of any Domestic Subsidiary with or into a
Borrower, provided such Borrower is the surviving or continuing or resulting
corporation; (ii) the merger, consolidation or amalgamation of any Domestic
Subsidiary of any Borrower with or into any Subsidiary Guarantor, provided that
the surviving or continuing or resulting corporation is a Subsidiary Guarantor;
(iii) the merger, consolidation or amalgamation of any Foreign Subsidiary with
or into any other Foreign Subsidiary; (iv) any Asset Sale by any Loan Party to
any other Loan Party; (v) any Asset Sale by any Foreign Subsidiary to any Loan
Party; or (vi) any Asset Sale by any Foreign Subsidiary to any other Foreign
Subsidiary;
     (b) Acquisitions. The Borrowers or any Subsidiary may make (i) the Florence
Acquisition and (ii) any other Acquisition that is a Permitted Acquisition,
provided that all of the conditions contained in the definition of the term
Permitted Acquisition are satisfied; and
     (c) Permitted Dispositions. If no Default or Event of Default shall have
occurred and be continuing or would result therefrom, and no Material Adverse
Effect has occurred or will result therefrom, the Borrowers or any of their
Subsidiaries may consummate any Asset Sale, provided that: (i) the consideration
for each such Asset Sale represents fair value and at least 80% of such
consideration consists of cash; (ii) the cumulative aggregate value of the
assets sold or transferred does not exceed 5% of the Borrowers’ Consolidated Net
Worth for all such transactions completed during any fiscal year, (iii) in the
case of any such transaction involving a sale of assets having a value in excess
of $10,000,000, at least five Business Days prior to the date of completion of
such transaction the applicable Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed on behalf of such
Borrower by an Authorized Officer, which certificate shall contain (x) a
description of the proposed transaction, and (y) a certification that no
Default, Event of Default or Material Adverse Effect has occurred and is
continuing, or would result from consummation of such transaction, and (iv) the
proceeds of such Asset Sale are, to the extent required pursuant to
Section 2.13(c)(v), applied as a prepayment of the Loans.
     Section 7.03 Liens. The Borrowers will not, and will not permit any of
their respective Subsidiaries to, create, incur, assume or suffer to exist any
Lien upon or with respect to any property or assets of any kind (real or
personal, tangible or intangible) of any of the Borrowers or any such Subsidiary
whether now owned or hereafter acquired, or sell any such property or assets
subject to an understanding or agreement, contingent or otherwise, to repurchase
such property or assets (including sales of accounts receivable or notes with or
without recourse to a Borrower or any of its Subsidiaries, other than for
purposes of collection of delinquent accounts in the ordinary course of
business) or assign any right to receive income, or file or permit the filing of
any financing statement under the UCC or any other similar notice of Lien under
any similar recording or notice statute, except that the foregoing restrictions
shall not apply to:
     (a) Standard Permitted Liens: Standard Permitted Liens;
     (b) Existing Liens, etc.: Liens (i) in existence on the Closing Date that
are listed on Schedule 7.03, or (ii) arising out of the refinancing, extension,
renewal or refunding of any Indebtedness secured by

68



--------------------------------------------------------------------------------



 



any such Liens, provided that the principal amount of the Indebtedness secured
by such Liens is not increased and such Indebtedness is not secured by any
additional assets;
     (c) Purchase Money Liens: Capital Leases, Synthetic Leases and Liens
(i) that are placed upon fixed or capital assets, acquired, constructed or
improved by any Borrower or any Subsidiary, provided that (A) the maximum
principal amount of Indebtedness secured thereby does not exceed $35,000,000 in
the aggregate at any one time (using Capitalized Lease Obligations in lieu of
principal amount, in the case of any Capital Leases, and using the present
value, based on the implicit interest rate, in lieu of principal amount, in the
case of any Synthetic Lease), (B) such Liens and the Indebtedness secured
thereby are incurred prior to or within 120 days after such acquisition or the
completion of such construction or improvement, (C) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets; and (D) such Liens shall not apply to any other
property or assets of any Borrower or any Subsidiary; or (ii) arising out of the
refinancing, extension, renewal or refunding of any Indebtedness secured by any
such Liens, provided that the principal amount of such Indebtedness is not
increased and such Indebtedness is not secured by any additional assets; and
     (d) Liens For Permitted Secured Indebtedness: Liens securing the
indebtedness described in Section 7.04(b) below.
     Section 7.04 Indebtedness. The Borrowers will not, and will not permit any
of their respective Subsidiaries to, contract, create, incur, assume or suffer
to exist any Indebtedness of the Borrowers or any of their Subsidiaries, except:
     (a) Loan Documents: Indebtedness incurred under this Agreement and the
other Loan Documents;
     (b) Existing Indebtedness: Indebtedness listed on Schedule 7.04 hereto and
existing on the Closing Date, and any refinancing, extension, renewal or
refunding of any such Indebtedness not involving an increase in the principal
amount thereof;
     (c) Purchase Money Debt and Capital Lease Obligations: Capital Lease
Obligations, Synthetic Leases and other Indebtedness secured by Liens permitted
pursuant to Section 7.03(c);
     (d) Hedge Agreements: Indebtedness of the Borrowers and their Subsidiaries
under Hedge Agreements, provided such Hedge Agreements have been entered into in
the ordinary course of business and not for speculative purposes;
     (e) Guaranty Obligations: Indebtedness constituting Guaranty Obligations
permitted by Section 7.05;
     (f) Subordinated Indenture: the unsecured Indebtedness of GII in connection
with the notes (including any replacement or exchange notes) issued pursuant to
the Subordinated Indenture, so long as (i) all of such Indebtedness shall be
Subordinated at all times, and (ii) the aggregate principal amount of such
Indebtedness shall not exceed $354,000,000 at any time;
     (g) Other Unsecured Debt: other unsecured Indebtedness to the extent not
permitted by any of the foregoing clauses, provided that at the time of any
incurrence thereof after the date hereof, and after giving effect thereto,
(i) the Borrowers and their Subsidiaries shall be in compliance with the
financial covenants set forth in Section 7.07 both immediately before and after
giving pro forma effect to the incurrence of such Indebtedness, (ii) no Default
or Event of Default shall have occurred and be continuing

69



--------------------------------------------------------------------------------



 



or would result therefrom, and (iii) the aggregate principal amount of all such
Indebtedness outstanding at any time shall not exceed $50,000,000;
     (h) Other Subordinated Indebtedness: (i) other unsecured Indebtedness of
the Borrowers to the extent not permitted by any of the foregoing clauses,
provided that (A) no Default or Event of Default shall then exist or immediately
after incurring any of such Indebtedness will exist, (B) all of such
Indebtedness shall be Subordinated at all times, (C) the Borrowers and their
Subsidiaries shall be in compliance with the financial covenants set forth in
Section 7.07 both immediately before and after giving pro forma effect to the
incurrence of such Indebtedness, and (D) the terms of all such Indebtedness are
acceptable to the Administrative Agent and the Required Lenders in their
discretion; and (ii) other unsecured Indebtedness of the Borrowers to the extent
not permitted by any of the foregoing clauses, including clause (i) of this
paragraph (h), provided that (A) all of such Indebtedness shall be Subordinated
at all times and (B) such Indebtedness is incurred, and owed to a seller, in
connection with a Permitted Acquisition;
     (i) Foreign Subsidiary Indebtedness: Indebtedness constituting Permitted
Foreign Subsidiary Loans and Investments; and
     (j) Intercompany Loans: any intercompany loans (i) made by a Borrower or
any Subsidiary to any Loan Party or (ii) made by any Foreign Subsidiary of a
Borrower to any other Foreign Subsidiary of a Borrower.
     Section 7.05 Investments and Guaranty Obligations. The Borrowers will not,
and will not permit any of their respective Subsidiaries to, directly or
indirectly, (i) make or commit to make any Investment or (ii) be or become
obligated under any Guaranty Obligations, except:
     (a) Investments by any Borrower or any Subsidiary in cash and Cash
Equivalents;
     (b) any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;
     (c) the Borrowers and their Subsidiaries may acquire and hold receivables
owing to them in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;
     (d) Investments acquired by the Borrowers or any of their Subsidiaries
(i) in exchange for any other Investment held by any such Borrower or any such
Subsidiary in connection with or as a result of a bankruptcy, workout,
reorganization or recapitalization of the issuer of such other Investment, or
(ii) as a result of a foreclosure by a Borrower or any of its Subsidiaries with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;
     (e) loans and advances to employees for business-related travel expenses,
moving expenses, costs of replacement homes, business machines or supplies,
automobiles and other similar expenses, in each case incurred in the ordinary
course of business in an aggregate amount not to exceed $2,500,000 at any time
outstanding;
     (f) to the extent not permitted by the foregoing clauses, Investments
existing as of the Closing Date and described on Schedule 7.05 hereto;
     (g) any Guaranty Obligations in favor of the Lenders and any other
benefited creditors under any Designated Hedge Agreements pursuant to the Loan
Documents;

70



--------------------------------------------------------------------------------



 



     (h) Investments of the Borrowers and their Subsidiaries in Hedge
Agreements;
     (i) Investments (i) of any Borrower or any of their Subsidiaries in any
Subsidiary existing as of the Closing Date, (ii) of any Borrower in any Loan
Party made after the Closing Date, (iii) of any Loan Party in any other Loan
Party made after the Closing Date, or (iv) constituting Permitted Foreign
Subsidiary Loans and Investments;
     (j) Investments of any Foreign Subsidiary in any other Subsidiary of any
Borrower;
     (k) intercompany loans and advances permitted by Section 7.04(j);
     (l) the Acquisitions permitted by Section 7.02;
     (m) any Guaranty Obligation incurred by any Loan Party with respect to
Indebtedness of another Loan Party which Indebtedness is permitted by
Section 7.04;
     (n) Investments in joint ventures made on or after the Closing Date in an
aggregate amount not to exceed $25,000,000 in any of the Borrowers’ fiscal
years; and
     (o) notes held by a Borrower or a Subsidiary evidencing a portion of the
purchase price of an asset disposed of pursuant to Section 7.02(c).
     Section 7.06 Restricted Payments. The Borrowers will not, and will not
permit any of their respective Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, except:
     (a) the Borrower or any of its Subsidiaries may declare and pay or make
Capital Distributions that are payable solely in additional shares of its common
stock (or warrants, options or other rights to acquire additional shares of its
common stock);
     (b) (i) GSNY may declare and pay or make Restricted Payments to GII,
(ii) any Subsidiary may declare and pay or make Restricted Payments to any Loan
Party, and (iii) any Foreign Subsidiary may declare and pay or make Restricted
Payments to any other Foreign Subsidiary to any Loan Party;
     (c) GII may declare and pay or make Cash Dividends, provided that (i) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (ii) the Borrowers will be in compliance with the financial
covenants set forth in Section 7.07 after giving pro forma effect to each such
Cash Dividend, and (iii) the aggregate amount of all Cash Dividends made by GII
during any fiscal year shall not exceed $10,000,000;
     (d) if no Event of Default shall then exist or immediately thereafter shall
begin to exist, the Borrowers may, in addition to the Cash Dividends permitted
to be made pursuant to any other clause of this Section, make Capital
Distributions not to exceed $35,000,000 in the aggregate since the Closing Date,
provided that (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, and (ii) the Borrowers will be in
compliance with the financial covenants set forth in Section 7.07 after giving
pro forma effect to each such Capital Distribution; and
     (e) any Borrower may make regularly scheduled payments of interest with
respect to any Subordinated Indebtedness (including, in the case of the
Subordinated Indenture, any additional interest payable in accordance with the
terms of any related registration rights agreement), subject in each case to the
terms and conditions (including the subordination terms) of such Subordinated
Indebtedness.

71



--------------------------------------------------------------------------------



 



     Section 7.07 Financial Covenants.
     (a) Total Leverage Ratio. The Borrowers will not at any time permit the
Total Leverage Ratio to exceed 4.25 to 1.00.
     (b) Senior Leverage Ratio. The Borrowers will not at any time permit the
Senior Leverage Ratio to exceed 3.25 to 1.00.
     (c) Interest Coverage Ratio. Borrowers will not at any time permit the
Interest Coverage Ratio to be less than 2.75 to 1.00.
     (d) Minimum Consolidated Net Worth. The Borrowers will not permit
Consolidated Net Worth to be less than $400,000,000 plus, commencing
September 30, 2007, and as of the end of each fiscal quarter thereafter, 50% of
Cumulative Net Income (as defined below). Cumulative Net Income shall be
determined as of the last day of each of the Borrowers’ fiscal quarters and
shall be determined based upon the Consolidated Net Income of the Borrowers, on
a consolidated basis for the Borrowers and their Subsidiaries as of the last day
of each of the Borrowers’ fiscal quarters, commencing with the fiscal quarter
beginning July 1, 2007 and ending with the last day of the fiscal quarter for
which the calculation of Consolidated Net Worth is being made. For purposes of
this Section, in no event shall Cumulative Net Income be less than $0.
     Section 7.08 Limitation on Certain Restrictive Agreements. The Borrowers
will not, and will not permit any of their respective Subsidiaries to, directly
or indirectly, enter into, incur or permit to exist or become effective, any
“negative pledge” covenant or other agreement, restriction or arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of a Borrower
or any Subsidiary to create, incur or suffer to exist any Lien upon any of its
property or assets as security for Indebtedness, or (b) the ability of any such
Subsidiary to make Capital Distributions or any other interest or participation
in its profits owned by the Borrowers or any Subsidiary, or pay any Indebtedness
owed to the Borrowers or a Subsidiary, or to make loans or advances to the
Borrowers or any other Subsidiaries, or transfer any of its property or assets
to the Borrowers or any other Subsidiaries, except for such restrictions
existing under or by reason of (i) applicable law, (ii) this Agreement and the
other Loan Documents, (iii) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest, (iv) customary
provisions restricting assignment of any licensing agreement entered into in the
ordinary course of business, (v) customary provisions restricting the transfer
or further encumbering of assets subject to Liens permitted under
Section 7.03(c), (vi) customary restrictions affecting only a Subsidiary under
any agreement or instrument governing any of the Indebtedness of a Subsidiary
permitted pursuant to Section 7.04, (vii) restrictions affecting any Foreign
Subsidiary under any agreement or instrument governing any Indebtedness of such
Foreign Subsidiary permitted pursuant to Section 7.04, and customary
restrictions contained in “comfort” letters and guarantees of any such
Indebtedness, (viii) any document relating to Indebtedness secured by a Lien
permitted by Section 7.03, insofar as the provisions thereof limit grants of
junior liens on the assets securing such Indebtedness, (ix) restrictions
contained in the Subordinated Indenture relating to any Indebtedness permitted
under Section 7.04(f), and (x) any Operating Lease or Capital Lease, insofar as
the provisions thereof limit grants of a security interest in, or other
assignments of, the related leasehold interest to any other Person.
     Section 7.09 Amendments to Material Indebtedness Agreements. The Borrowers
shall not, and shall not permit any Subsidiary to, amend, restate, supplement or
otherwise modify any Material Indebtedness without the prior written consent of
the Administrative Agent if any such amendment, restatement, supplement or other
modification would, in the opinion of the Administrative Agent, materially
impact the rights or remedies of the Administrative Agent and the Lenders
hereunder.

72



--------------------------------------------------------------------------------



 



     Section 7.10 Transactions with Affiliates. The Borrowers will not, and will
not permit any Subsidiary to, enter into any transaction or series of
transactions with any Affiliate (other than, in the case of the Borrowers, any
Subsidiary, and in the case of a Subsidiary, the Borrowers or another
Subsidiary) (each, an “Affiliate Transaction”), except agreements and
transactions with and payments to officers, directors and shareholders that are
either (i) entered into in the ordinary course of business and not prohibited by
any of the provisions of this Agreement or that are expressly permitted by the
provisions of this Agreement, or (ii) entered into outside the ordinary course
of business, approved by the directors or shareholders of the Borrowers, and not
prohibited by any of the provisions of this Agreement or in violation of any
law, rule or regulation, and unless (i) the transaction is entered into in the
ordinary course of business and pursuant to the reasonable requirements of such
Borrower’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to such Borrower or such Subsidiary than would be obtained in a
comparable arm’s-length transaction with a Person other than an Affiliate,
(ii) in the event such Affiliate Transaction involves an aggregate consideration
in excess of $5,000,000, the terms of such transaction have been approved by a
majority of the members of the Board of Directors of GII and by a majority of
the disinterested directors, if any (and such majority or majorities, as the
case may be, determines that such transaction satisfies the requirements set
forth in clause (i) hereof), and (iii) in the event such Affiliate Transaction
involves an aggregate consideration in excess of $10,000,000, GII has received a
written opinion from an independent investment banking, accounting or appraisal
firm of nationally recognized standing that such Affiliate Transaction is either
(x) not materially less favorable than those that might reasonably have been
obtained in a comparable transaction at such time on an arm’s-length basis from
a Person that is not an Affiliate or (b) fair to the Borrowers or such
Subsidiary, as the case may be, from a financial point of view.
     Section 7.11 Plan Terminations, Minimum Funding, etc. The Borrowers will
not, and will not permit any ERISA Affiliate to terminate any Plan or Plans so
as to result in liability of a Borrower or any ERISA Affiliate to the PBGC in
excess of, in the aggregate, the amount that is equal to the greater of (i) (x)
$5,000,000, or (y) 5% of the Borrowers’ Consolidated Net Worth as of the date of
the then most recent financial statements furnished to the Lenders pursuant to
the provisions of this Agreement, (ii) permit to exist one or more events or
conditions that reasonably present a material risk of the termination by the
PBGC of any Plan or Plans with respect to which the Borrowers or any ERISA
Affiliate would, in the event of such termination, incur liability to the PBGC
in excess of such amount in the aggregate, or (iii) fail to comply with the
minimum funding standards of ERISA and the Code with respect to any Plan.
     Section 7.12 Prepayments and Refinancings of Other Debt, etc. After the
Closing Date, the Borrowers will not, and will not permit any of their
Subsidiaries to, make (or give any notice in respect thereof) any voluntary or
optional payment or prepayment or redemption or acquisition for value of
(including, without limitation, by way of depositing with the trustee with
respect thereto money or securities before due for the purpose of paying when
due) or exchange of, or refinance or refund, any Indebtedness of any Borrower or
its Subsidiaries that has an outstanding principal balance (or Capitalized Lease
Obligation, in the case of a Capital Lease, or present value, based on the
implicit interest rate, in the case of a Synthetic Lease) greater than
$5,000,000 (other than the Obligations and intercompany loans and advances among
a Borrower and its Subsidiaries); provided that a Borrower or any Subsidiary may
refinance or refund any such Indebtedness if the aggregate principal amount
thereof (or Capitalized Lease Obligation, in the case of a Capital Lease, or
present value, based on the implicit interest rate, in the case of a Synthetic
Lease) is not increased.
     Section 7.13 Anti-Terrorism Laws. Neither the Borrowers nor any of their
Subsidiaries shall be subject to or in violation of any law, regulation, or list
of any government agency (including, without limitation, the U.S. Office of
Foreign Asset Control list, Executive Order No. 13224 or the USA Patriot Act)
that prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or

73



--------------------------------------------------------------------------------



 



LC Issuer from making any advance or extension of credit to the Borrowers or
from otherwise conducting business with the Borrower.
ARTICLE VIII.
EVENTS OF DEFAULT
     Section 8.01 Events of Default. Any of the following specified events shall
constitute an Event of Default (each an “Event of Default”):
     (a) Payments: the Borrowers shall (i) default in the payment when due
(whether at maturity, on a date fixed for a scheduled repayment, on a date on
which a required prepayment is to be made, upon acceleration or otherwise) of
any principal of the Loans or any reimbursement obligation in respect of any
Unpaid Drawing; or (ii) default, and such default shall continue for five or
more Business Days, in the payment when due of any interest on the Loans, any
Fees or any other Obligations; or
     (b) Representations, etc.: any representation, warranty or statement made
by the Borrowers or any other Loan Party herein or in any other Loan Document or
in any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which made or deemed made; or
     (c) Certain Covenants: the Borrowers shall default in the due performance
or observance by it of any term, covenant or agreement contained in
Sections 6.01, 6.09, 6.10, 6.11, 6.12 or Article VII of this Agreement; or
     (d) Other Covenants: any Loan Party shall default in the due performance or
observance by it of any term, covenant or agreement contained in this Agreement
or any other Loan Document (other than those referred to in Section 8.01(a) or
(b) or (c) above) and such default is not remedied within 30 days after the
earlier of (i) an Authorized Officer of any Loan Party obtaining knowledge of
such default or (ii) the Borrowers receiving written notice of such default from
the Administrative Agent or the Required Lenders (any such notice to be
identified as a “notice of default” and to refer specifically to this
paragraph); or
     (e) Cross Default Under Other Agreements: the Borrowers or any of their
Subsidiaries shall (i) default in any payment with respect to any Material
Indebtedness (other than the Obligations), and such default shall continue after
the applicable grace period, if any, specified in the agreement or instrument
relating to such Material Indebtedness, or (ii) default in the observance or
performance of any agreement or condition relating to any such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto (and all grace periods applicable to such observance,
performance or condition shall have expired), or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Material Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause any such Material
Indebtedness to become due prior to its stated maturity; or any such Material
Indebtedness of the Borrowers or any of their Subsidiaries shall be declared to
be due and payable, or shall be required to be prepaid (other than by a
regularly scheduled required prepayment or redemption, prior to the stated
maturity thereof); or (iii) without limitation of the foregoing clauses, default
in any payment obligation under a Designated Hedge Agreement, and such default
shall continue after the applicable grace period, if any, specified in such
Designated Hedge Agreement or any other agreement or instrument relating
thereto; or

74



--------------------------------------------------------------------------------



 



     (f) Subordinated Indenture: if (i) any Event of Default (as defined in the
Subordinated Indenture) shall occur under the Subordinated Indenture, (ii) the
Obligations shall fail to constitute “Senior Indebtedness” (as defined in the
Subordinated Indenture), (iii) if any Indebtedness other than the Obligations is
designated as “Designated Senior Indebtedness” (as defined in the Subordinated
Indenture) or (iv) any Indebtedness other than the Obligations is classified by
GII as Indebtedness incurred pursuant to clause (l) of the second paragraph of
Section 3.2 of the Subordinated Indenture; or
     (g) Invalidity of Loan Documents or Liens: (i) any material provision of
any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or under such Loan Document
or satisfaction in full of all the Obligations, ceases to be in full force and
effect; (ii) any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document to which it is
a party and which has not been terminated in accordance with its terms;
(iii) any Loan Party denies that it has any or further liability or obligation
under any Loan Document to which it is a party and which has not been terminated
in accordance with its terms, or purports to revoke, terminate or (other than in
accordance with its terms) rescind any Loan Document; or (iv) the Administrative
Agent shall not have or shall cease to have a valid and perfected Lien in any
Collateral purported to be covered by the Security Documents with the priority
required by the relevant Security Document, in each case for any reason other
than an affirmative act by the Administrative Agent or the failure of the
Administrative Agent to take any action within its control; or
     (h) Judgments: (i) one or more judgments, orders or decrees shall be
entered against any Borrower and/or any of its Subsidiaries involving a
liability (other than a liability covered by insurance, as to which the carrier
has adequate claims paying ability and has not effectively reserved its rights)
of $25,000,000 or more in the aggregate for all such judgments, orders and
decrees for the Borrowers and their Subsidiaries, and any such judgments or
orders or decrees shall not have been vacated, discharged or stayed or bonded
pending appeal within 30 days (or such longer period, not in excess of 60 days,
during which enforcement thereof, and the filing of any judgment lien, is
effectively stayed or prohibited) from the entry thereof; or (ii) one or more
judgments, orders or decrees shall be entered against any Borrower and/or any of
its Subsidiaries involving a required divestiture of any material properties,
assets or business reasonably estimated to have a fair value in excess of
$10,000,000, and any such judgments, orders or decrees shall not have been
vacated, discharged or stayed or bonded pending appeal within 30 days (or such
longer period, not in excess of 60 days, during which enforcement thereof, and
the filing of any judgment lien, is effectively stayed or prohibited) from the
entry thereof; or
     (i) Insolvency Event: any Insolvency Event shall occur with respect to any
Borrower or any Subsidiary; or
     (j) ERISA: (i) any of the events described in clauses (i) through (viii) of
Section 6.01(e) shall have occurred; and (ii) there shall result from any such
event or events the imposition of a Lien, the granting of a security interest,
or a liability or a material risk of incurring a liability; or
     (k) Change of Control: if there occurs a Change of Control.
     Section 8.02 Remedies. Upon the occurrence of any Event of Default, and at
any time thereafter, if any Event of Default shall then be continuing, the
Administrative Agent shall, upon the written request of the Required Lenders, by
written notice to the Borrower Representative, take any or all of the following
actions, without prejudice to the rights of the Administrative Agent or any
Lender to enforce its claims against any Borrower or any other Loan Party in any
manner permitted under applicable law:

75



--------------------------------------------------------------------------------



 



     (a) declare the Commitments terminated, whereupon the Commitment of each
Lender shall forthwith terminate immediately without any other notice of any
kind;
     (b) declare the principal of and any accrued interest in respect of all
Loans, all Unpaid Drawings and all other Obligations (other than any Obligations
under any Designated Hedge Agreement) owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower;
     (c) terminate any Letter of Credit that may be terminated in accordance
with its terms; or
     (d) direct the Borrowers to pay (and the Borrowers hereby agree that on
receipt of such notice or upon the occurrence of an Event of Default with
respect to the Borrowers under Section 8.01(i), it will pay) to the
Administrative Agent an amount of cash equal to the aggregate Stated Amount of
all Letters of Credit then outstanding (such amount to be held as security for
the Borrowers’ and any other LC Obligor that is an account party) reimbursement
obligations in respect thereof); and/or
     (e) exercise any other right or remedy available under any of the Loan
Documents or applicable law;
provided that, if an Event of Default specified in Section 8.01(h) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a) and/or (b) above shall occur
automatically without the giving of any such notice.
     Section 8.03 Application of Certain Payments and Proceeds. All payments and
other amounts received by the Administrative Agent or any Lender through the
exercise of remedies hereunder or under the other Loan Documents shall, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, be applied as follows:
     (i) first, to the payment of all expenses (to the extent not otherwise paid
by the Borrowers or any of the other Loan Parties) incurred by the
Administrative Agent and the Lenders in connection with the exercise of such
remedies, including, without limitation, all reasonable costs and expenses of
collection, reasonable documented attorneys’ fees, court costs and any
foreclosure expenses;
     (ii) second, to the payment pro rata of interest then accrued on the
outstanding Loans;
     (iii) third, to the payment pro rata of any fees then accrued and payable
to the Administrative Agent, any LC Issuer or any Lender under this Agreement in
respect of the Loans or the LC Outstandings;
     (iv) fourth, to the payment pro rata of (A) the principal balance then
owing on the outstanding Loans, (B) the amounts then due under Designated Hedge
Agreements to creditors of the Borrowers or any Subsidiary, subject to
confirmation by the Administrative Agent of any calculations of termination or
other payment amounts being made in accordance with normal industry practice,
and (C) the Stated Amount of the LC Outstandings (to be held and applied by the
Administrative Agent as security for the reimbursement obligations in respect
thereof);

76



--------------------------------------------------------------------------------



 



     (v) fifth, to the payment to the Lenders of any amounts then accrued and
unpaid under Sections 3.01, 3.02, 3.03 and 3.04 hereof, and if such proceeds are
insufficient to pay such amounts in full, to the payment of such amounts pro
rata;
     (vi) sixth, to the payment pro rata of all other amounts owed by the
Borrower to the Administrative Agent, to any LC Issuer or any Lender under this
Agreement or any other Loan Document, and to any counterparties under Designated
Hedge Agreements of the Borrowers and their Subsidiaries, and if such proceeds
are insufficient to pay such amounts in full, to the payment of such amounts pro
rata; and
     (vii) finally, any remaining surplus after all of the Obligations have been
paid in full, to the Borrowers or to whomsoever shall be lawfully entitled
thereto.
ARTICLE IX.
THE ADMINISTRATIVE AGENT
     Section 9.01 Appointment. Each Lender hereby irrevocably designates and
appoints KeyBank National Association as Administrative Agent to act as
specified herein and in the other Loan Documents, and each such Lender hereby
irrevocably authorizes KeyBank National Association as the Administrative Agent
for such Lender, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. The Administrative Agent agrees to act as
such upon the express conditions contained in this Article. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or in the other Loan Documents, nor any fiduciary relationship with any
Lender or LC Issuer, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or
otherwise exist against the Administrative Agent. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and no
Loan Party shall have any rights as a third-party beneficiary of any of the
provisions hereof. In performing its functions and duties under this Agreement,
the Administrative Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation or relationship of
agency or trust with or for the Borrowers or any of their Subsidiaries.
     Section 9.02 Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, sub-agents or attorneys-in-fact, and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents,
sub-agents or attorneys-in-fact selected by it with reasonable care except to
the extent otherwise required by Section 9.03. Each L/C Issuer shall act on
behalf of the Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith. Each L/C Issuer shall have all of the benefits
and immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by such L/C Issuer in connection
with Letters of Credit issued or proposed to be issued by it and the
applications pertaining to such Letters of Credit as fully as if the term
“Administrative Agent,” as used in this Article IX, included the L/C Issuer with
respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to such L/C Issuer.
     Section 9.03 Exculpatory Provisions. Neither the Administrative Agent nor
any of its Related Parties shall be (a) liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except for its or such Related

77



--------------------------------------------------------------------------------



 



Parties’ own gross negligence or willful misconduct) or (b) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Borrowers or any of their Subsidiaries or any of their
respective officers contained in this Agreement, any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for any failure of the Borrowers or any
Subsidiary or any of their respective officers to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Borrowers or any Subsidiary. The Administrative Agent shall not
be responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Agreement or any Loan
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statement or in any financial
or other statements, instruments, reports, certificates or any other documents
in connection herewith or therewith furnished or made by the Administrative
Agent to the Lenders or by or on behalf of the Borrowers or any of their
Subsidiaries to the Administrative Agent or any Lender or be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loans or of the existence or possible
existence of any Default or Event of Default.
     Section 9.04 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, e-mail or other electronic transmission, facsimile
transmission, telex or teletype message, statement, order or other document or
conversation believed by it, in good faith, to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to the
Borrowers or any of their Subsidiaries), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders or all of the
Lenders, as applicable, as to any matter that, pursuant to Section 11.12, can
only be effectuated with the consent of all Required Lenders, or all applicable
Lenders, as the case may be), and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders.
     Section 9.05 Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless the Administrative Agent has received notice from a
Lender or the Borrowers referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” If the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
     Section 9.06 Non-Reliance. Each Lender expressly acknowledges that neither
the Administrative Agent nor any of its Related Parties has made any
representations or warranties to it and

78



--------------------------------------------------------------------------------



 



that no act by the Administrative Agent hereinafter taken, including, without
limitation, any review of the affairs of the Borrowers or any of their
Subsidiaries, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent, or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Borrowers and their
Subsidiaries and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent, or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement, and to make such investigation as it
deems necessary to inform itself as to the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Borrowers and their Subsidiaries. The Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, assets, property, financial and
other conditions, prospects or creditworthiness of the Borrowers or any of their
Subsidiaries that may come into the possession of the Administrative Agent or
any of its Related Parties.
     Section 9.07 No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Borrowers or any of their Subsidiaries, any of their respective Affiliates or
agents, the Loan Documents or the transactions hereunder: (a) any identity
verification procedures, (b) any record keeping, (c) any comparisons with
government lists, (d) any customer notices or (e) any other procedures required
under the CIP Regulations or such other laws.
     Section 9.08 USA Patriot Act. Each Lender or assignee or participant of a
Lender that is not organized under the laws of the United States of America or a
state thereof (and is not excepted from the certification requirement contained
in Section 313 of the USA Patriot Act and the applicable regulations because it
is both (a) an affiliate of a depository institution or foreign bank that
maintains a physical presence in the United States or foreign country, and
(b) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Administrative
Agent the certification, or, if applicable, recertification, certifying that
such Lender is not a “shell” and certifying to other matters as required by
Section 313 of the USA Patriot Act and the applicable regulations: (i) within
10 days after the Closing Date, and (ii) at such other times as are required
under the USA Patriot Act.
     Section 9.09 Indemnification. The Lenders agree to indemnify the
Administrative Agent and its Related Parties, ratably according to their pro
rata share of the Aggregate Credit Facility Exposure (excluding Swing Loans),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, reasonable expenses or
disbursements of any kind whatsoever that may at any time (including, without
limitation, at any time following the payment of the Obligations) be imposed on,
incurred by or asserted against the Administrative Agent or such Related Parties
in any way relating to or arising out of this Agreement or any other Loan
Document, or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted to be taken by
the Administrative Agent or such Related Parties under or in connection with any
of the foregoing, but only to the extent that any of the foregoing is not paid
by the Borrower; provided, however, that no

79



--------------------------------------------------------------------------------



 



Lender shall be liable to the Administrative Agent or any of its Related Parties
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting solely from the Administrative Agent’s or such Related
Parties’ gross negligence or willful misconduct. If any indemnity furnished to
the Administrative Agent or any such Related Parties for any purpose shall, in
the opinion of the Administrative Agent, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. The agreements in this Section shall survive the payment of all
Obligations.
     Section 9.10 The Administrative Agent in Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrowers, their
respective Subsidiaries and their respective Affiliates as though not acting as
Administrative Agent hereunder. With respect to the Loans made by it and all
Obligations owing to it, the Administrative Agent shall have the same rights and
powers under this Agreement as any Lender and may exercise the same as though it
were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.
     Section 9.11 Successor Administrative Agent. The Administrative Agent may
resign at any time upon not less than 30 days notice to the Lenders, each LC
Issuer and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower
Representative, to appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and each LC Issuer, appoint a successor Administrative Agent; provided, however,
that if the Administrative Agent shall notify the Borrower Representative and
the Lenders that no such successor is willing to accept such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or any LC Issuer under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
LC Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor. After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 11.02 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
     Section 9.12 Other Agents. Any Lender identified herein as a Co-Agent,
Syndication Agent, Documentation Agent, Managing Agent, Manager, Lead Arranger,
Arranger or any other corresponding title, other than “Administrative Agent,”
shall have no right, power, obligation, liability, responsibility or duty under
this Agreement or any other Loan Document except those applicable to all Lenders
as such. Each Lender acknowledges that it has not relied, and will not rely, on
any Lender so identified in deciding to enter into this Agreement or in taking
or not taking any action hereunder.

80



--------------------------------------------------------------------------------



 



ARTICLE X.
GUARANTY
     Section 10.01 Guaranty by the Borrowers. The Borrowers hereby
unconditionally guarantee, for the benefit of the Benefited Creditors, all of
the following (collectively, the “Borrower Guaranteed Obligations”): (a) all
reimbursement obligations and Unpaid Drawings with respect to Letters of Credit
issued for the benefit of any LC Obligor (other than the Borrowers) under this
Agreement, and (b) all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing owing by any Subsidiary under any Designated Hedge Agreement
or any other document or agreement executed and delivered in connection
therewith to any Designated Hedge Creditor, in all cases under subparts (a) or
(b) above, whether now existing, or hereafter incurred or arising, including any
such interest or other amounts incurred or arising during the pendency of any
bankruptcy, insolvency, reorganization, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding or subject to an
automatic stay under Section 362(a) of the Bankruptcy Code). Upon failure by any
Loan Party to pay punctually any of the Borrower Guaranteed Obligations, the
Borrowers shall forthwith on demand by the Administrative Agent pay the amount
not so paid at the place and in the currency and otherwise in the manner
specified in this Agreement or any other applicable agreement or instrument.
     Section 10.02 Additional Undertaking. As a separate, additional and
continuing obligation, the Borrowers unconditionally and irrevocably undertake
and agree, for the benefit of the Benefited Creditors that, should any Borrower
Guaranteed Obligations not be recoverable from any Borrower under Section 10.01
for any reason whatsoever (including, without limitation, by reason of any
provision of any Loan Document or any other agreement or instrument executed in
connection therewith being or becoming void, unenforceable, or otherwise invalid
under any applicable law) then, notwithstanding any notice or knowledge thereof
by any Lender, the Administrative Agent, any of their respective Affiliates, or
any other Person, at any time, the Borrowers as sole, original and independent
obligors, upon demand by the Administrative Agent, will make payment to the
Administrative Agent, for the account of the Benefited Creditors, of all such
obligations not so recoverable by way of full indemnity, in such currency and
otherwise in such manner as is provided in the Loan Documents or any other
applicable agreement or instrument.
     Section 10.03 Guaranty Unconditional. The obligations of the Borrowers
under this Article shall be unconditional and absolute and, without limiting the
generality of the foregoing shall not be released, discharged or otherwise
affected by the occurrence, one or more times, of any of the following:
     (a) any extension, renewal, settlement, compromise, waiver or release in
respect to the Borrower Guaranteed Obligations under any agreement or
instrument, by operation of law or otherwise;
     (b) any modification or amendment of or supplement to this Agreement, any
Note, any other Loan Document, or any agreement or instrument evidencing or
relating to any Borrower Guaranteed Obligation;
     (c) any release, non-perfection or invalidity of any direct or indirect
security for the Borrower Guaranteed Obligations under any agreement or
instrument evidencing or relating to any Borrower Guaranteed Obligations;
     (d) any change in the corporate existence, structure or ownership of any
Loan Party or other Subsidiary or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Loan Party or other Subsidiary or its
assets or any resulting release or discharge of any obligation of any Loan

81



--------------------------------------------------------------------------------



 



Party or other Subsidiary contained in any agreement or instrument evidencing or
relating to any of the Borrower Guaranteed Obligations;
     (e) the existence of any claim, set-off or other rights which the Borrowers
may have at any time against any other Loan Party, the Administrative Agent, any
Lender, any Affiliate of any Lender or any other Person, whether in connection
herewith or any unrelated transactions;
     (f) any invalidity or unenforceability relating to or against any other
Loan Party for any reason of any agreement or instrument evidencing or relating
to any of the Borrower Guaranteed Obligations, or any provision of applicable
law or regulation purporting to prohibit the payment by any Loan Party of any of
the Borrower Guaranteed Obligations; or
     (g) any other act or omission of any kind by any other Loan Party, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Article, constitute a
legal or equitable discharge of the Borrowers’ obligations under this Section
other than the irrevocable payment in full of all Borrower Guaranteed
Obligations.
     Section 10.04 Borrowers’ Obligations to Remain in Effect; Restoration. The
Borrowers’ obligations under this Article shall remain in full force and effect
until the Commitments shall have terminated, and the principal of and interest
on the Notes and other Borrower Guaranteed Obligations, and all other amounts
payable by the Borrowers, any other Loan Party or other Subsidiary, under the
Loan Documents or any other agreement or instrument evidencing or relating to
any of the Borrower Guaranteed Obligations, shall have been paid in full. If at
any time any payment of any of the Borrower Guaranteed Obligations is rescinded
or must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of such Loan Party, the Borrowers’ obligations under this Article
with respect to such payment shall be reinstated at such time as though such
payment had been due but not made at such time.
     Section 10.05 Waiver of Acceptance, etc. The Borrowers irrevocably waive
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any other Loan Party or any other Person, or against any
collateral or guaranty of any other Person.
     Section 10.06 Subrogation. Until the indefeasible payment in full of all of
the Obligations and the termination of the Commitments hereunder, the Borrowers
shall have no rights, by operation of law or otherwise, upon making any payment
under this Section to be subrogated to the rights of the payee against any other
Loan Party with respect to such payment or otherwise to be reimbursed,
indemnified or exonerated by any such Loan Party in respect thereof.
     Section 10.07 Effect of Stay. In the event that acceleration of the time
for payment of any amount payable by any Loan Party under any of the Borrower
Guaranteed Obligations is stayed upon insolvency, bankruptcy or reorganization
of such Loan Party, all such amounts otherwise subject to acceleration under the
terms of any applicable agreement or instrument evidencing or relating to any of
the Borrower Guaranteed Obligations shall nonetheless be payable by the
Borrowers under this Article forthwith on demand by the Administrative Agent.

82



--------------------------------------------------------------------------------



 



ARTICLE XI.
MISCELLANEOUS
     Section 11.01 Payment of Expenses etc. The Borrowers agree to pay (or
reimburse the Administrative Agent, the Lenders or their Affiliates, as the case
may be) all of the following: (i) whether or not the transactions contemplated
hereby are consummated, for all reasonable out-of-pocket costs and expenses of
the Administrative Agent (including, but not limited to, reasonable costs of
external legal counsel) in connection with the negotiation, preparation,
syndication, administration and execution and delivery of the Loan Documents and
the documents and instruments referred to therein and the syndication of the
Commitments; (ii) all reasonable out-of-pocket costs and expenses of the
Administrative Agent (including, but not limited to, reasonable costs of
external legal counsel) in connection with any amendment, waiver or consent
relating to any of the Loan Documents that are requested by any Loan Party;
(iii) all reasonable out-of-pocket costs and expenses of the Administrative
Agent, each LC Issuer, the Lenders and their Affiliates in connection with the
enforcement of any of the Loan Documents or the other documents and instruments
referred to therein, including, without limitation, the reasonable fees and
disbursements of any individual counsel to the Administrative Agent and any
Lender (including, without limitation, allocated costs of internal counsel);
(iv) any and all present and future stamp and other similar taxes with respect
to the foregoing matters and save the Administrative Agent, each LC Issuer and
each of the Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay or omission (other than to the extent
attributable to any such indemnified Person) to pay such taxes.
     Section 11.02 Indemnification. The Borrowers agree to indemnify the
Administrative Agent, Lead Arranger, each LC Issuer, each Lender, and their
respective Related Parties (collectively, the “Indemnitees”) from and hold each
of them harmless against any and all losses, liabilities, claims, damages or
expenses reasonably incurred by any of them as a result of, or arising out of,
or in any way related to, or by reason of (i) any investigation, litigation or
other proceeding (whether or not any Lender or other Indemnitee is a party
thereto) related to the entering into and/or performance of any Loan Document or
the use of the proceeds of any Loans hereunder or the consummation of any
transactions contemplated in any Loan Document, other than any such
investigation, litigation or proceeding arising out of transactions solely
between any of the Lenders or the Administrative Agent, transactions solely
involving the assignment by a Lender of all or a portion of its Loans and
Commitments, or the granting of participations therein, as provided in this
Agreement, or arising solely out of any examination of a Lender by any
regulatory or other Governmental Authority having jurisdiction over it, or
(ii) the actual or alleged presence of Hazardous Materials in the air, surface
water or groundwater or on the surface or subsurface of any Real Property owned,
leased or at any time operated by the Borrowers or any of their Subsidiaries,
the release, generation, storage, transportation, handling or disposal of
Hazardous Materials at any location, whether or not owned or operated by the
Borrowers or any of their Subsidiaries, if such Borrower or any such Subsidiary
could have or is alleged to have any responsibility in respect thereof, the
non-compliance of any such Real Property with foreign, federal, state and local
laws, regulations and ordinances (including applicable permits thereunder)
applicable thereto, or any Environmental Claim asserted against the Borrowers or
any of their Subsidiaries, in respect of any such Real Property, including, in
the case of each of (i) and (ii) above, without limitation, the reasonable
documented fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding (but excluding any such
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of the gross negligence or willful misconduct of the Person to be
indemnified or of any other Indemnitee who is such Person or an Affiliate of
such Person). To the extent that the undertaking to indemnify, pay or hold
harmless any Person set forth in the preceding sentence may be unenforceable
because it is violative of any law or public policy, the Borrowers shall make
the maximum contribution to the payment and satisfaction of each of the
indemnified liabilities that is permissible under applicable law.

83



--------------------------------------------------------------------------------



 



     Section 11.03 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender and each LC Issuer is hereby authorized at any time or from
time to time, without presentment, demand, protest or other notice of any kind
to the Borrower Representative or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and apply any and all
deposits (general or special) and any other Indebtedness at any time held or
owing by such Lender or such LC Issuer (including, without limitation, by
branches, agencies and Affiliates of such Lender or LC Issuer wherever located)
to or for the credit or the account of the Borrowers against and on account of
the Obligations and liabilities of the Borrowers to such Lender or LC Issuer
under this Agreement or under any of the other Loan Documents, including,
without limitation, all claims of any nature or description arising out of or
connected with this Agreement or any other Loan Document, irrespective of
whether or not such Lender or LC Issuer shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured. Each Lender and LC Issuer agrees to promptly notify the
Borrower Representative after any such set off and application, provided,
however, that the failure to give such notice shall not affect the validity of
such set off and application.
     Section 11.04 Equalization.
     (a) Equalization. If at any time any Lender receives any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Loans (other
than Swing Loans), LC Participations, Swing Loan Participations or Fees (other
than Fees that are intended to be paid solely to the Administrative Agent or an
LC Issuer and amounts payable to a Lender under Article III), of a sum that with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Obligation then owed and due to such Lender
bears to the total of such Obligation then owed and due to all of the Lenders
immediately prior to such receipt, then such Lender receiving such excess
payment shall purchase for cash without recourse or warranty from the other
Lenders an interest in the Obligations to such Lenders in such amount as shall
result in a proportional participation by all of the Lenders in such amount.
     (b) Recovery of Amounts. If any amount paid to any Lender pursuant to
subparts (i) or (ii) above is recovered in whole or in part from such Lender,
such original purchase shall be rescinded, and the purchase price restored
ratably to the extent of the recovery.
     (c) Consent of Borrower. The Borrowers consent to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrowers rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrowers
in the amount of such participation.
     Section 11.05 Notices.
     (a) Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in subpart
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

84



--------------------------------------------------------------------------------



 



     (i) if to any Borrower or any other Loan Party, c/o the Borrower
Representative, at 3556 Lakeshore Road, Buffalo, New York 14219, Attention:
Chief Financial Officer (Telecopier No. (716) 826-1589; Telephone No.
(716) 826-6500;
     (ii) if to the Administrative Agent, to it at the Notice Office; and
     (iii) if to a Lender, to it at its address (or telecopier number) set forth
next to its name on the signature pages hereto or, in the case of any Lender
that becomes a party to this Agreement by way of assignment under Section 11.06
of this Agreement, to it at the address set forth in the Assignment Agreement to
which it is a party.
     (b) Receipt of Notices. Notices and communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by telecopier shall be
deemed to have been given when sent and receipt has been confirmed by telephone.
Notices delivered through electronic communications to the extent provided in
subpart (c) below shall be effective as provided in said subpart (c).
     (c) Electronic Communications. Notices and other communications to the
Administrative Agent, an LC Issuer or any Lender hereunder and required to be
delivered pursuant to Sections 6.01(a), (b), (c), (d), (h) or (i) may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet web sites) pursuant to procedures approved by the
Administrative Agent. The Administrative Agent and the Borrowers may, in their
discretion, agree in a separate writing to accept notices and other
communications to them hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet web site shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the web site address
therefor.
     (d) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
each of the other parties hereto in accordance with Section 11.05(a).
     Section 11.06 Successors and Assigns.
     (a) Successors and Assigns Generally. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns; provided, however, that the Borrowers may not
assign or transfer any of its rights or obligations hereunder without the prior
written consent of all the Lenders, provided, further, that any assignment or
participation by a Lender of any of its rights and obligations hereunder shall
be effected in accordance with this Section 11.06.
     (b) Participations. Each Lender may at any time grant participations in any
of its rights hereunder or under any of the Notes to an Eligible Assignee,
provided that in the case of any such participation,

85



--------------------------------------------------------------------------------



 



     (i) the participant shall not have any rights under this Agreement or any
of the other Loan Documents, including rights of consent, approval or waiver
(the participant’s rights against such Lender in respect of such participation
to be those set forth in the agreement executed by such Lender in favor of the
participant relating thereto),
     (ii) such Lender’s obligations under this Agreement (including, without
limitation, its Commitments hereunder) shall remain unchanged,
     (iii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations,
     (iv) such Lender shall remain the holder of the Obligations owing to it and
of any Note issued to it for all purposes of this Agreement, and
     (v) the Borrowers, the Administrative Agent, and the other Lenders shall
continue to deal solely and directly with the selling Lender in connection with
such Lender’s rights and obligations under this Agreement, and all amounts
payable by the Borrowers hereunder shall be determined as if such Lender had not
sold such participation, except that the participant shall be entitled to the
benefits of Article III to the extent that such Lender would be entitled to such
benefits if the participation had not been entered into or sold,
and, provided further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent such amendment or waiver would (x) extend the final scheduled
maturity of the date of any Scheduled Repayment of any of the Loans in which
such participant is participating, or reduce the rate or extend the time of
payment of interest or Fees thereon (except in connection with a waiver of the
applicability of any post-default increase in interest rates), or reduce the
principal amount thereof, or increase such participant’s participating interest
in any Commitment over the amount thereof then in effect (it being understood
that a waiver of any Default or Event of Default shall not constitute a change
in the terms of any such Commitment), (y) release all or any substantial portion
of the Collateral, or release any guarantor from its guaranty of any of the
Obligations, except strictly in accordance with the terms of the Loan Documents,
or (z) consent to the assignment or transfer by the Borrowers of any of its
rights and obligations under this Agreement.
     (c) Assignments by Lenders.
     (i) Any Lender may assign all, or if less than all, a fixed portion, of its
Loans, LC Participations, Swing Loan Participations and/or Commitments and its
rights and obligations hereunder to one or more Eligible Assignees, each of
which shall become a party to this Agreement as a Lender by execution of an
Assignment Agreement; provided, however, that
     (A) except in the case of (x) an assignment of the entire remaining amount
of the assigning Lender’s Loans and/or Commitments or (y) an assignment to
another Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender, the aggregate amount of the Commitment so assigned (which for this
purpose includes the Loans outstanding thereunder) shall not be less than, in
the case of any Revolving Commitment, $5,000,000, and in the case of any Term
Commitment, $1,000,000; provided that Approved Funds shall be aggregated for
purposes of such minimum assignment amount;

86



--------------------------------------------------------------------------------



 



     (B) in the case of any assignment to an Eligible Assignee at the time of
any such assignment the Lender Register shall be deemed modified to reflect the
Commitments of such new Lender and of the existing Lenders;
     (C) upon surrender of the old Notes, if any, upon request of the new
Lender, new Notes will be issued, at the Borrowers’ expense, to such new Lender
and to the assigning Lender, to the extent needed to reflect the revised
Commitments; and
     (D) unless waived by the Administrative Agent, the Administrative Agent
shall receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of $3,500,
provided that only one such fee shall be payable in the event of a
contemporaneous assignment to or by two or more Approved Funds.
     (ii) To the extent of any assignment pursuant to this subpart (c), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Commitments.
     (iii) At the time of each assignment pursuant to this subpart (c), to a
Person that is not already a Lender hereunder and that is not a United States
Person (as such term is defined in Section 7701(a)(30) of the Code) for Federal
income tax purposes, the respective assignee Lender shall provide to the
Borrower Representative and the Administrative Agent the applicable Internal
Revenue Service Forms (and any necessary additional documentation) described in
Section 3.03(b).
     (iv) With respect to any Lender, the transfer of any Commitment of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitment shall not be effective until such transfer is
recorded on the Lender Register maintained by the Administrative Agent with
respect to ownership of such Commitment and Loans and prior to such recordation
all amounts owing to the transferor with respect to such Commitment and Loans
shall remain owing to the transferor. The registration of assignment or transfer
of all or part of any Commitments and Loans shall be recorded by the
Administrative Agent on the Lender Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment Agreement
pursuant to this subpart (c).
     (v) Nothing in this Section shall prevent or prohibit (A) any Lender that
is an Approved Fund, a bank, trust company or other financial institution from
pledging its Notes or Loans to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank, or (B) any Lender that is an
Approved Fund, a trust, limited liability company, partnership or other
investment company from pledging its Notes or Loans for the benefit of holders
of certificates or debt securities issued by it, including any such pledge to
any trustee or agent for, or any other representatives of, such holder. No such
pledge, or any assignment pursuant to or in lieu of an enforcement of such a
pledge, shall relieve the transferor Lender from its obligations hereunder.
     (d) No SEC Registration or Blue Sky Compliance. Notwithstanding any other
provisions of this Section, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require the Borrowers
to file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any State.

87



--------------------------------------------------------------------------------



 



     (e) Representations of Lenders. Each Lender initially party to this
Agreement hereby represents, and each Person that becomes a Lender pursuant to
an assignment permitted by this Section will, upon its becoming party to this
Agreement, represents that it is a commercial lender, other financial
institution or other “accredited” investor (as defined in SEC Regulation D) that
makes or acquires loans in the ordinary course of its business and that it will
make or acquire Loans for its own account in the ordinary course of such
business; provided, however, that subject to the preceding Sections 11.06(b) and
(c), the disposition of any promissory notes or other evidences of or interests
in Indebtedness held by such Lender shall at all times be within its exclusive
control.
     (f) Non-Consenting Lenders. If, in connection with any proposed amendment,
consent, waiver, release or termination of any of the provisions of this
Agreement or any other Loan Document that requires the consent of all the
Lenders, and the consent of the Required Lenders is obtained but the consent of
one or more of such other Lenders whose consent is sought is not obtained, then
the Borrowers shall have the right, so long as all non-consenting Lenders whose
individual consent is sought are treated as described in either clauses (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more replacement Lenders in accordance with the provisions set forth
below so long as at the time of such replacement, each such replacement Lender
consents to the proposed change, waiver, discharge or termination or (B)
terminate each such non-consenting Lender’s Commitments and repay the
outstanding Loans of each such non-consenting Lender; provided, however, that,
unless the Commitments that are terminated and the Loans that are repaid
pursuant to the preceding clause (B) are immediately replaced in full at such
time through the addition of new Lenders or the increase of the Commitments
and/or outstanding Loans of existing Lenders (who in each case must specifically
consent thereto), then in the case of any action pursuant to preceding clause
(B), each Lender (determined after giving effect to the proposed action) shall
specifically consent thereto. The Borrowers may, at the sole expense and effort
of the Borrowers, upon notice to any Lender that the Borrowers desire to replace
pursuant to clause (A) above, and the Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with the restrictions
contained in Section 11.06(c)), all its interests, rights and obligations under
this Agreement to an Eligible Assignee that shall assume such obligations;
provided, however, that (i) the Borrowers shall have received the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld, and (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued Fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts, including any breakage compensation under
Section 3.02 hereof).
     Section 11.07 No Waiver; Remedies Cumulative. No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Loan Document and no course of dealing
between the Borrowers and the Administrative Agent or any Lender shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder. No notice to or demand on the Borrowers in
any case shall entitle the Borrowers to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand. Without limiting the generality of the
foregoing, the making of a Loan or any LC Issuance shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or any LC Issuer may have had notice or
knowledge of such Default or Event of Default at the time. The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that the Administrative Agent or any Lender would otherwise
have.

88



--------------------------------------------------------------------------------



 



     Section 11.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of
Jury Trial.
     (a) This Agreement shall be governed by, and construed in accordance with,
the law of the State of New York.
     (b) Each of the Borrowers and each other Loan Party irrevocably and
unconditionally submit, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court for the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by applicable law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or the LC Issuer may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrowers or any other Loan Party or its properties in the courts of
any jurisdiction.
     (c) Each of the Borrowers or any other Loan Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
     (d) Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 11.05. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
     (e) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 11.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower
Representative and the Administrative Agent.
     Section 11.10 Integration. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent, for its own account and

89



--------------------------------------------------------------------------------



 



benefit and/or for the account, benefit of, and distribution to, the Lenders,
constitute the entire contract among the parties relating to the subject matter
hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof or
thereof.
     Section 11.11 Headings Descriptive. The headings of the several Sections
and other portions of this Agreement are inserted for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Agreement.
     Section 11.12 Amendment or Waiver.
     (a) Neither this Agreement nor any other Loan Document, nor any terms
hereof or thereof, may be amended, changed, waived or otherwise modified unless
such amendment, change, waiver or other modification is in writing and signed by
the Borrowers, the Administrative Agent, and the Required Lenders or by the
Administrative Agent acting at the written direction of the Required Lenders;
provided, however, that
     (i) no change, waiver or other modification shall:
     (A) increase the amount of any Commitment of any Lender hereunder, without
the written consent of such Lender or increase the Total Credit Facility Amount
without the consent of all the Lenders;
     (B) extend or postpone the Revolving Facility Termination Date, the Term
Loan Maturity Date or the maturity date provided for herein that is applicable
to any Loan of any Lender, extend or postpone the expiration date of any Letter
of Credit as to which such Lender is an LC Participant beyond the latest
expiration date for a Letter of Credit provided for herein, or extend or
postpone any scheduled expiration or termination date provided for herein that
is applicable to a Commitment of any Lender, without the written consent of such
Lender;
     (C) reduce the principal amount of any Loan made by any Lender, or reduce
the rate or extend the time of payment of, or excuse the payment of, interest
thereon (other than as a result of (x) waiving the applicability of any
post-default increase in interest rates or (y) any amendment or modification of
defined terms used in financial covenants), without the written consent of such
Lender (it being understood that a modification to or waiver of
Section 2.13(c)(iv), (v), (vi), or (vii) or to the definitions of Excess Cash
Flow, Excess Cash Flow Prepayment Amount, Cash Proceeds or Net Cash Proceeds
shall only require the consent of the Required Revolving Lenders and the
Required Term Lenders);
     (D) reduce the amount of any Unpaid Drawing as to which any Lender is an LC
Participant, or reduce the rate or extend the time of payment of, or excuse the
payment of, interest thereon (other than as a result of waiving the
applicability of any post-default increase in interest rates), without the
written consent of such Lender; or
     (E) reduce the rate or extend the time of payment of, or excuse the payment
of, any Fees to which any Lender is entitled hereunder, without the written
consent of such Lender; and
     (ii) no change, waiver or other modification or termination shall, without
the written consent of each Lender affected thereby,

90



--------------------------------------------------------------------------------



 



     (A) release any Borrower from any of its obligations hereunder,
     (B) release the Borrowers from their guaranty obligations under Article X
or release any Loan Party from the Subsidiary Guaranty, except, in the case of a
Subsidiary Guarantor, in accordance with a transaction permitted under this
Agreement;
     (C) release all or any substantial portion of the Collateral, except in
connection with a transaction expressly permitted under this Agreement;
     (D) amend, modify or waive any provision of this Section 11.12,
Section 8.03, or any other provision of any of the Loan Documents pursuant to
which the consent or approval of all Lenders, or a number or specified
percentage or other required grouping of Lenders or Lenders having Commitments,
is by the terms of such provision explicitly required;
     (E) reduce the percentage specified in, or otherwise modify, the definition
of Required Lenders, Required Revolving Lenders or Required Term Lenders; or
     (F) consent to the assignment or transfer by the Borrowers of any of its
rights and obligations under this Agreement.
Any waiver or consent with respect to this Agreement given or made in accordance
with this Section shall be effective only in the specific instance and for the
specific purpose for which it was given or made.
     (iii) No change in, or waiver or other modification otherwise affecting,
the amount or time of payment of the Scheduled Repayments provided for in
Section 2.13(b) to which a Term Lender shall be entitled shall be made without
the written consent of each Term Lender and the Required Revolving Lenders.
     (b) No provision of Section 2.05 or any other provision in this Agreement
specifically relating to Letters of Credit may be amended without the consent of
any LC Issuer adversely affected thereby.
     (c) No provision of Article IX may be amended without the consent of the
Administrative Agent and no provision of Section 2.04 may be amended without the
consent of the Swing Line Lender.
     (d) To the extent the Required Lenders (or all of the Lenders, as
applicable, as shall be required by this Section) waive the provisions of
Section 7.02 with respect to the sale, transfer or other disposition of any
Collateral, or any Collateral is sold, transferred or disposed of as permitted
by Section 7.02, (i) such Collateral shall be sold, transferred or disposed of
free and clear of the Liens created by the respective Security Documents;
(ii) if such Collateral includes all of the capital stock of a Subsidiary that
is a party to the Subsidiary Guaranty or whose stock is pledged pursuant to the
Security Agreement, such capital stock shall be released from the Security
Agreement and such Subsidiary shall be released from the Subsidiary Guaranty;
and (iii) the Administrative Agent shall be authorized to take actions deemed
appropriate by it in order to effectuate the foregoing.
     Section 11.13 Survival of Indemnities. All indemnities set forth herein
including, without limitation, in Article III, Section 9.09 or Section 11.02
shall survive the execution and delivery of this Agreement and the making and
repayment of the Obligations.

91



--------------------------------------------------------------------------------



 



     Section 11.14 Domicile of Loans. Each Lender may transfer and carry its
Loans at, to or for the account of any branch office, subsidiary or affiliate of
such Lender; provided, however, that the Borrower shall not be responsible for
costs arising under Section 3.01 resulting from any such transfer (other than a
transfer pursuant to Section 3.05) to the extent not otherwise applicable to
such Lender prior to such transfer.
     Section 11.15 Confidentiality.
     (a) Each of the Administrative Agent, each LC Issuer and the Lenders agrees
to maintain the confidentiality of the Confidential Information, except that
Confidential Information may be disclosed (1) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential),
(2) to any direct or indirect contractual counterparty in any Hedge Agreement
(or to any such contractual counterparty’s professional advisor), so long as
such contractual counterparty (or such professional advisor) agrees to be bound
by the provisions of this Section, (3) to the extent requested by any regulatory
authority, (4) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (5) to any other party to this Agreement,
(6) to any other creditor of any Loan Party that is a direct or intended
beneficiary of any of the Loan Documents, (7) in connection with the exercise of
any remedies hereunder or under any of the other Loan Documents, or any suit,
action or proceeding relating to this Agreement or any of the other Loan
Documents or the enforcement of rights hereunder or thereunder, (8) subject to
an agreement containing provisions substantially the same as those of this
Section, to any assignee of or participant in any of its rights or obligations
under this Agreement, (9) with the consent of the Borrowers, or (10) to the
extent such Confidential Information (i) becomes publicly available other than
as a result of a breach of this Section, or (ii) becomes available to the
Administrative Agent, any LC Issuer or any Lender on a non-confidential basis
from a source other than a Loan Party and not otherwise in violation of this
Section.
     (b) As used in this Section, “Confidential Information” means all
information received from the Borrowers relating to the Borrowers or their
business, other than any such information that is available to the
Administrative Agent, any LC Issuer or any Lender on a non-confidential basis
prior to disclosure by the Borrowers; provided, however, that, in the case of
information received from the Borrowers after the Closing Date, such information
is clearly identified at the time of delivery as confidential.
     (c) Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Confidential Information as such
Person would accord to its own confidential information. The Borrowers hereby
agree that the failure of the Administrative Agent, any LC Issuer or any Lender
to comply with the provisions of this Section shall not relieve the Borrowers,
or any other Loan Party, of any of its obligations under this Agreement or any
of the other Loan Documents.
     Section 11.16 Limitations on Liability of the LC Issuers. The Borrowers
assume all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
any LC Issuer nor any of its officers or directors shall be liable or
responsible for: (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith;
(b) the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by an LC Issuer against
presentation of documents that do not comply with the terms of a Letter of
Credit, including failure of any documents to

92



--------------------------------------------------------------------------------



 



bear any reference or adequate reference to such Letter of Credit; or (d) any
other circumstances whatsoever in making or failing to make payment under any
Letter of Credit, except that the LC Obligor shall have a claim against an LC
Issuer, and an LC Issuer shall be liable to such LC Obligor, to the extent of
any direct, but not consequential, damages suffered by such LC Obligor that such
LC Obligor proves were caused by (i) such LC Issuer’s willful misconduct or
gross negligence in determining whether documents presented under a Letter of
Credit comply with the terms of such Letter of Credit or (ii) such LC Issuer’s
willful failure to make lawful payment under any Letter of Credit after the
presentation to it of documentation strictly complying with the terms and
conditions of such Letter of Credit. In furtherance and not in limitation of the
foregoing, an LC Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation.
     Section 11.17 General Limitation of Liability. No claim may be made by any
Loan Party, any Lender, the Administrative Agent, any LC Issuer or any other
Person against the Administrative Agent, any LC Issuer, or any other Lender or
the Affiliates, directors, officers, employees, attorneys or agents of any of
them for any damages other than actual compensatory damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any of the other
Loan Documents, or any act, omission or event occurring in connection therewith;
and the Borrowers, each Lender, the Administrative Agent and each LC Issuer
hereby, to the fullest extent permitted under applicable law, waive, release and
agree not to sue or counterclaim upon any such claim for any special,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in their favor.
     Section 11.18 No Duty. All attorneys, accountants, appraisers, consultants
and other professional persons (including the firms or other entities on behalf
of which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrowers, to any of its Subsidiaries, or to any other Person,
with respect to any matters within the scope of such representation or related
to their activities in connection with such representation. The Borrowers agree,
on behalf of itself and its Subsidiaries, not to assert any claim or
counterclaim against any such persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.
     Section 11.19 Lenders and Agent Not Fiduciary to Borrowers, etc. The
relationship among the Borrowers and their Subsidiaries, on the one hand, and
the Administrative Agent, each LC Issuer and the Lenders, on the other hand, is
solely that of debtor and creditor, and the Administrative Agent, each LC Issuer
and the Lenders have no fiduciary or other special relationship with the
Borrowers and their Subsidiaries, and no term or provision of any Loan Document,
no course of dealing, no written or oral communication, or other action, shall
be construed so as to deem such relationship to be other than that of debtor and
creditor.
     Section 11.20 Survival of Representations and Warranties. All
representations and warranties herein shall survive the making of Loans and all
LC Issuances hereunder, the execution and delivery of this Agreement, the Notes
and the other documents the forms of which are attached as Exhibits hereto, the
issue and delivery of the Notes, any disposition thereof by any holder thereof,
and any investigation made by the Administrative Agent or any Lender or any
other holder of any of the Notes or on its behalf. All statements contained in
any certificate or other document delivered to the Administrative Agent or any
Lender or any holder of any Notes by or on behalf of the Borrowers or any of
their Subsidiaries pursuant hereto or otherwise specifically for use in
connection with the transactions contemplated hereby shall constitute
representations and warranties by the Borrowers hereunder, made as

93



--------------------------------------------------------------------------------



 



of the respective dates specified therein or, if no date is specified, as of the
respective dates furnished to the Administrative Agent or any Lender.
     Section 11.21 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     Section 11.22 Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.
     Section 11.23 Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.
     Section 11.24 USA Patriot Act. Each Lender subject to the USA Patriot Act
hereby notifies the Borrowers that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender to identify the
Borrowers in accordance with the USA Patriot Act.
     Section 11.25 Judgment Currency. If the Administrative Agent, on behalf of
the Lenders, obtains a judgment or judgments against the Borrowers in a
Designated Foreign Currency, the obligations of the Borrowers in respect of any
sum adjudged to be due to the Administrative Agent or the Lenders hereunder or
under the Notes (the “Judgment Amount”) shall be discharged only to the extent
that, on the Business Day following receipt by the Administrative Agent of the
Judgment Amount in the Designated Foreign Currency, the Administrative Agent, in
accordance with normal banking procedures, may purchase Dollars with the
Judgment Amount in such Designated Foreign Currency. If the amount of Dollars so
purchased is less than the amount of Dollars that could have been purchased with
the Judgment Amount on the date or dates the Judgment Amount (excluding the
portion of the Judgment Amount that has accrued as a result of the failure of
the Borrowers to pay the sum originally due hereunder or under the Notes when it
was originally due hereunder or under the Notes) was originally due and owing
(the “Original Due Date”) to the Administrative Agent or the Lenders hereunder
or under the Notes (the “Loss”), the Borrowers jointly and severally agree, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against the Loss, and
if the amount of Dollars so purchased exceeds the amount of Dollars that could
have been purchased with the Judgment Amount on the Original Due Date, the
Administrative Agent or such Lender agrees to remit such excess to the
Borrowers.

94



--------------------------------------------------------------------------------



 



[Remainder of page intentionally left blank.]

95



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Agreement to be duly executed and delivered as of the date first above
written.
[Signature pages intentionally omitted.]
Second Amended and Restated Credit Agreement

 